


EXHIBIT 10.1

Published CUSIP Numbers

Deal: 50219CAE5

Revolving Facility: 50219CAF2

 

 

 




             

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

Dated as of April 15, 2020,

 

among

LSC COMMUNICATIONS, INC.,
as Borrower,

THE LENDERS PARTY HERETO,

and

BANK OF AMERICA, N.A.,
as Administrative Agent and Issuing Bank
_________________

BANK OF AMERICA, N.A.,

as Sole Lead Arranger and Sole Bookrunner,



















--------------------------------------------------------------------------------







Table of Contents




Page ARTICLE I
DEFINITIONS
SECTION 1.01
DEFINED TERMS 1 Section 1.02
CLASSIFICATION OF LOANS AND BORROWINGS 30 SECTION 1.03
TERMS GENERALLY 30 SECTION 1.04
ACCOUNTING TERMS; GAAP 30 SECTION 1.05 
ROUNDING 31 SECTION 1.06 
TIMES OF DAY 31 SECTION 1.07  
LETTER OF CREDIT AMOUNTS 31 SECTION 1.08 
CURRENCIES 31



ARTICLE II




THE CREDITS




SECTION 2.01
COMMITMENTS 31 SECTION 2.02 
[RESERVED] 32 SECTION 2.03
PROCEDURE FOR BORROWING 32 SECTION 2.04       
FUNDING OF BORROWINGS 32 SECTION 2.05 
INTEREST ELECTIONS 33 SECTION 2.06
TERMINATION AND REDUCTION OF COMMITMENTS 34 SECTION 2.07
REPAYMENT OF LOANS; EVIDENCE OF DEBT 34 SECTION 2.08 
PREPAYMENTS 35 SECTION 2.09
FEES 37 SECTION 2.10 
INTEREST 38 SECTION 2.11
ALTERNATE RATE OF INTEREST 39 SECTION 2.12
INCREASED COSTS 42 SECTION 2.13
BREAK FUNDING PAYMENTS 43 SECTION 2.14 
TAXES 43 SECTION 2.15
PRO RATA TREATMENT AND PAYMENTS 46 SECTION 2.16 
MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS 48 SECTION 2.17
LETTERS OF CREDIT 49 SECTION 2.18   
DEFAULTING LENDERS
53 SECTION 2.19 
[RESERVED] 55 SECTION 2.20 


[RESERVED]

55 SECTION 2.21 
[RESERVED] 55 SECTION 2.22 
[RESERVED] 55 SECTION 2.23
PRIORITY AND LIENS
55



ARTICLE III




REPRESENTATIONS AND WARRANTIES




SECTION 3.01 
ORGANIZATION; POWERS. 57 SECTION 3.02   
AUTHORIZATION; ENFORCEABILITY 57 SECTION 3.03
GOVERNMENTAL APPROVALS; NO CONFLICTS 57 SECTION 3.04


[RESERVED]

58 SECTION 3.05 
PROPERTIES; FLOOD DOCUMENTATION 58 SECTION 3.06   
LITIGATION AND ENVIRONMENTAL MATTERS 58

    




- i-

--------------------------------------------------------------------------------



 
         

SECTION 3.07
COMPLIANCE WITH LAWS AND AGREEMENTS 59 SECTION 3.08   
INVESTMENT COMPANY STATUS; REGULATIONS T, U AND X 59 SECTION 3.09 
TAXES 59 SECTION 3.10
ERISA 59 SECTION 3.11
DISCLOSURE 59 SECTION 3.12 
LIENS; SECURITY INTERESTS IN THE COLLATERAL 59 SECTION 3.13
NO CHANGE 60 SECTION 3.14
SUBSIDIARIES 60 SECTION 3.15
[RESERVED] 60 SECTION 3.16
NO DEFAULT 60 SECTION 3.17
OFAC 60 SECTION 3.18 
ANTI-CORRUPTION LAWS 61 SECTION 3.19   
AFFECTED FINANCIAL INSTITUTIONS 61 SECTION 3.20        
LABOR MATTERS 61 SECTION 3.21 


USE OF PROCEEDS

61 SECTION 3.22   
INSURANCE 61 SECTION 3.23
USA PATRIOT ACT 61 SECTION 3.24 
BENEFICIAL OWNERSHIP CERTIFICATE 61 SECTION 3.25
BANKRUPTCY MATTERS 61



ARTICLE IV




CONDITIONS SECTION 4.01
CLOSING DATE 62 SECTION 4.02
EACH CREDIT EVENT 64



ARTICLE V




AFFIRMATIVE COVENANTS



65 SECTION 5.01  
FINANCIAL AND OTHER INFORMATION 67 SECTION 5.02  
NOTICES OF MATERIAL EVENTS 68 SECTION 5.03
EXISTENCE; CONDUCT OF BUSINESS 68 SECTION 5.04
PAYMENT OF OBLIGATIONS 68 SECTION 5.05
MAINTENANCE OF PROPERTIES; INSURANCE 68 SECTION 5.06
BOOKS AND RECORDS; INSPECTION RIGHTS; CONFERENCE CALLS; FIELD EXAMINATIONS 69
SECTION 5.07
COMPLIANCE WITH LAWS 70 SECTION 5.08 
USE OF PROCEEDS 70 SECTION 5.09 
GUARANTORS AND COLLATERAL 71 SECTION 5.10 
FURTHER ASSURANCES 72 SECTION 5.11 
[RESERVED] 72 SECTION 5.12       
POST-CLOSING REQUIREMENTS 72 SECTION 5.13        
INVESTMENT BANKER 73 SECTION 5.14
POSTPETITION  OBLIGATIONS 73 SECTION 5.15    
PLAN AND SALE MILESTONES 73



ARTICLE VI




NEGATIVE COVENANTS

SECTION 6.01
INDEBTEDNESS 74 SECTION 6.02
LIENS 76 SECTION 6.03 
FUNDAMENTAL CHANGES 77

        

- ii -

--------------------------------------------------------------------------------










SECTION 6.04  
DISPOSITION OF PROPERTY 78 SECTION 6.05
RESTRICTED PAYMENTS 78 SECTION 6.06  
TRANSACTIONS WITH AFFILIATES AND SHAREHOLDERS 78 SECTION 6.07  
CHANGES IN FISCAL PERIODS 79 SECTION 6.08


SALES AND LEASEBACKS

79 SECTION 6.09
CLAUSES RESTRICTING SUBSIDIARY DISTRIBUTIONS 79 SECTION 6.10 
FINANCIAL MAINTENANCE COVENANTS 80 SECTION 6.11 
INVESTMENTS 81 SECTION 6.12
RESTRICTIVE AGREEMENTS 81 SECTION 6.13 
RESTRICTIONS ON AMENDMENTS OF CERTAIN DOCUMENTS 82 SECTION 6.14
LINES OF BUSINESS 82 SECTION 6.15
BANKRUPTCY MATTERS 82



ARTICLE VII




EVENTS OF DEFAULT




SECTION 7.01 
EVENTS OF DEFAULT 83



ARTICLE VIII




THE ADMINISTRATIVE AGENT




SECTION 8.01 
APPOINTMENT AND AUTHORIZATION 88 SECTION 8.02
ADMINISTRATIVE AGENT AND AFFILIATES 88 SECTION 8.03
ACTION BY ADMINISTRATIVE AGENT 88 SECTION 8.04  
CONSULTATION WITH EXPERTS 89 SECTION 8.05  
DELEGATION OF DUTIES 89 SECTION 8.06 
SUCCESSOR ADMINISTRATIVE AGENT 89 SECTION 8.07
CREDIT DECISION 90 SECTION 8.08 
NO OTHER DUTIES 91 SECTION 8.09
TAX INDEMNIFICATION BY THE LENDERS 91 SECTION 8.10
ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM; CREDIT BIDDING 91 SECTION 8.11
OBLIGATIONS UNDER CASH MANAGEMENT AGREEMENTS 92 SECTION 8.12


CERTAIN ERISA MATTERS

93



ARTICLE IX




MISCELLANEOUS




SECTION 9.01
NOTICES 94 SECTION 9.02
WAIVERS; AMENDMENTS 95 SECTION 9.03
NO WAIVER; CUMULATIVE REMEDIES; ENFORCEMENT 96 SECTION 9.04
EXPENSES; INDEMNITY; DAMAGE WAIVER 97 SECTION 9.05 
SUCCESSORS AND ASSIGNS 99 SECTION 9.06 
SURVIVAL 102 SECTION 9.07
COUNTERPARTS; INTEGRATION; CONFLICTS WITH ORDERS; EFFECTIVENESS
102 SECTION 9.08
SEVERABILITY 103 SECTION 9.09 
RIGHT OF SETOFF 103 SECTION 9.10  
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS 103 SECTION 9.11  
WAIVER OF JURY TRIAL 104 SECTION 9.12 
HEADINGS 104 SECTION 9.13    
CONFIDENTIALITY 104







- iii -

--------------------------------------------------------------------------------

Table of Contents




SECTION 9.14
USA PATRIOT ACT 105 SECTION 9.15 


COLLATERAL AND GUARANTEE MATTERS

105 SECTION 9.16 
NO ADVISORY OR FIDUCIARY RELATIONSHIP 106 SECTION 9.17
PLATFORM; BORROWER MATERIALS 106 SECTION 9.18
ELECTRONIC EXECUTION OF ASSIGNMENTS AND CERTAIN OTHER DOCUMENTS 107 SECTION 9.19


ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF AFFECTED FINANCIAL INSTITUTIONS

107 SECTION 9.20
[RESERVED] 108 SECTION 9.21
ACKNOWLEDGEMENT REGARDING ANY SUPPORTED QFCS 108







-iv -

--------------------------------------------------------------------------------

Table of Contents





SCHEDULES:

Schedule 1.01A            --              Commitments

Schedule 1.01B            --              Mortgaged Properties

Schedule 1.01C            --              Prepetition Letters of Credit

Schedule 2.08              --              Designated Real Properties

Schedule 3.12              --              Filings

Schedule 3.14              --              Subsidiaries

Schedule 3.22              --              Insurance

Schedule 6.01              --              Existing Indebtedness

Schedule 6.02              --              Existing Liens

Schedule 6.06              --              Existing Transactions with Affiliates

Schedule 6.11              --              Existing Investments

Schedule 9.01              --              Notices

EXHIBITS:

Exhibit A                     --              Form of Assignment and Assumption

Exhibit B                     --              [Reserved]

Exhibit C                     --              [Reserved]

Exhibit D                     --              [Reserved]

Exhibit E                     --              [Reserved]

Exhibit F                     --              [Reserved]

Exhibit G-1                 --              Form U.S. Tax Certificate (For
Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G-2                 --              Form U.S. Tax Certificate (For
Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G-3                 --              Form U.S. Tax Certificate (For
Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax     
                           Purposes)

Exhibit G-4                 --              Form U.S. Tax Certificate (For
Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit H                    --              [Reserved]

Exhibit I                     --              [Reserved]

Exhibit J                     --              [Reserved]

Exhibit K                    --              Form of Committed Loan Notice

Exhibit L                    --              Form of Interim DIP Order

Exhibit M                   --              Form of Notice of Loan Prepayment


 

-v -

--------------------------------------------------------------------------------

Table of Contents







SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT, dated as of April
15, 2020 (as amended, restated, extended, supplemented or otherwise modified
from time to time, this “Agreement”), among LSC COMMUNICATIONS, Inc., a Delaware
corporation (the “Borrower”), the LENDERS party hereto from time to time and
BANK OF AMERICA, N.A., as Administrative Agent and as Issuing Bank.

PRELIMINARY STATEMENTS:

On April 15, 2020 (the “Petition Date”), the Borrower and the other Loan Parties
filed voluntary petitions for relief under Title 11 of the United States Code
(as now or hereafter in effect, or any successor thereto, the “Bankruptcy Code”)
in the United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”) (such cases being jointly administered under Case No.
20-10950 and are referred to herein collectively as the “Chapter 11 Case”), and
such debtor-Loan Parties continue to operate their businesses and manage their
properties as debtors and debtors-in-possession pursuant to Sections 1107
and 1108 of the Bankruptcy Code.

The Borrower has requested that the Lenders provide a senior secured
superpriority debtor-in-possession credit facility to the Borrower in an
aggregate principal amount not to exceed $100,000,000 (the “DIP Facility”) for
the purposes set forth herein, and the Lenders are willing to do so on the terms
and conditions set forth herein.

Each of the Loan Parties acknowledges that such Loan Party will receive
substantial direct and indirect benefits by reason of the making of the loans
and other financial accommodations to the Loan Parties as provided in this
Agreement.

To provide for the security and repayment of all obligations of any kind of the
Loan Parties hereunder and under the other Loan Documents, each of the Loan
Parties will provide to the Administrative Agent (for the benefit of the
Lenders) the Liens, status and protection set forth in the Interim DIP Order and
the Final DIP Order.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree as follows:

ARTICLE I
Definitions



SECTION 1.01          DEFINED TERMS .  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS HAVE THE MEANINGS SPECIFIED BELOW:

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Act” has the meaning assigned to such term in Section 9.14.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.


1

--------------------------------------------------------------------------------

Table of Contents


       

  “Administrative Agent’s Office” means the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 9.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning assigned to such term in Section 9.01(c).

“Aggregate Exposure” means, with respect to any Lender at any time, the amount
of such Lender’s Revolving Commitment then in effect or, if such Revolving
Commitment has been terminated, such Lender’s Outstanding Revolving Credit.

“Agreement ” has the meaning assigned to such term in the preamble to this
Credit Agreement.

“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of
interest in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate” and (c) the Eurodollar Rate plus 1.00%,
subject to the interest rate floors set forth in the definition thereof;
provided that if the Alternate Base Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.  The “prime rate” is a rate
set by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate.  Any change in such prime
rate announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.  If the
Alternate Base Rate is being used as an alternate rate of interest pursuant to
Section 2.11 hereof, then the Alternate Base Rate shall be the greater of
clauses  (a) and (b) above and shall be determined without reference to
clause (c) above.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Exposure of all Lenders represented by the Aggregate
Exposure of such Lender (or, if the Commitments have terminated in full and the
Outstanding Revolving Credit has been reduced to zero, such percentage
immediately prior to such termination, repayment and reduction).

“Applicable Rate” means a rate per annum equal to (a) 6.75% for Eurodollar Loans
and (b) 5.75% for ABR Loans.

“Approved Fund” means any Person that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of its business and that is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale” means any sale, issuance, conveyance, transfer, lease, assignment
or other disposition by the Borrower or any Subsidiary to any Person other than
the Borrower or any Subsidiary (includ-


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

2

--------------------------------------------------------------------------------

Table of Contents





ing by means of a sale and leaseback transaction or a merger or consolidation)
(collectively, for purposes of this definition, a “transfer”), in one
transaction or a series of related transactions, of any assets of the Borrower
or any of its Subsidiaries other than dispositions of inventory in the ordinary
course of business. For purposes of this definition, the term “Asset Sale” shall
not include: 

(1)               transfers of cash and dispositions of Cash Equivalents for
fair market value;

(2)              transfers of assets (including Equity Interests) that are
governed by, and made in accordance with, Section 6.03 (other than clause  (c)
thereof);

(3)              Restricted Payments not prohibited by Section 6.05 and
Investments not prohibited by Section 6.11;

(4)              the creation of any Lien permitted by Section 6.02;

(5)               transfers of assets that are (i) damaged, worn out or obsolete
or (ii) replaced by or exchanged for assets of similar suitability and value;

(6)               dispositions of property by any subsidiary to the Borrower or
to a wholly owned subsidiary; provided that if the transferor of such property
is a Subsidiary Guarantor, the transferee thereof must either be the Borrower or
a Subsidiary Guarantor;

(7)               Involuntary Dispositions;

(8)               [reserved];

(9)              licenses, sublicenses, leases or subleases granted to others in
the ordinary course of business that do not interfere in any material respect
with the business of the Borrower or any Subsidiary; and

(10)              any transfer or series of related transfers that, but for this
clause, would be Asset Sales, if the aggregate Fair Market Value of the assets
transferred in such transaction or any such series of related transactions does
not exceed $1,000,000.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic documentation generated by use
of an electronic platform) approved by the Administrative Agent.

“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.17(b).

“Available Revolving Commitment” means, as to any Revolving Lender at any time,
an amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect at such time over (b) the sum of such Lender’s Revolving Loans
and LC Exposure at such time.

“Avoidance Actions” means actions for preferences, fraudulent conveyances and
other avoidance power claims under Sections 544, 545, 547, 548, 549, 550 and 553
of the Bankruptcy Code.

“Backstop Fee” has the meaning specified in Section  2.09(c).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.



SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.


3

--------------------------------------------------------------------------------

Table of Contents




“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank of America” means Bank of America, N.A. and its successors.

“Bank of America Corporate Card Service Agreement” means that certain Corporate
Card Service Agreement dated as of October 1, 2016 by and between LSC
Communications US, LLC and Bank of America, N.A., as the same may be amended,
supplemented and otherwise modified from time to time.

“Bankruptcy Code” has the meaning specified in the recitals hereto.

“Bankruptcy Court” has the meaning specified in the recitals hereto.

“Basel III” means, collectively, those certain agreements on capital
requirements, leverage ratios and liquidity standards contained in “Basel III: 
A Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III:  International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time), and as
implemented by a Lender’s primary U.S. federal banking regulatory authority or
primary non-U.S. financial regulatory authority, as applicable.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means the Board of Directors of the Borrower or any
committee thereof duly authorized to act on behalf of such Board of Directors.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrower Materials” has the meaning assigned to such term in Section 9.17.

“Borrowing” means a Revolving Loan of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

4

--------------------------------------------------------------------------------

Table of Contents




“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.

“Budget” means (a) the Initial Budget or (b) the most recent Updated Budget, if
any.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP, in
each case, as in effect prior to giving effect to the adoption of ASU
No. 2016-02 “Leases (Topic 842)” and ASU No. 2018-11 “Leases (Topic 842)”.

“Carve-Out” has the meaning given to such term in the Interim DIP Order and, as
applicable, the Final DIP Order.

“Cash Equivalents” means (1) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (2)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one year or less from the date of acquisition
issued by any commercial bank organized under the laws of the United States or
any state thereof; (3) commercial paper of an issuer rated at least A-1 by
Standard & Poor’s or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within one year from the date of acquisition; (4) repurchase obligations of any
commercial bank satisfying the requirements of clause  (2) of this definition
with respect to securities issued or fully guaranteed or insured by the United
States government; (5) securities with maturities of one year or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by Standard & Poor’s or A by Moody’s; (6) securities with maturities of one year
or less from the date of acquisition backed by standby letters of credit issued
by any commercial bank satisfying the requirements of clause (2) of this
definition; (7) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (1) through (6) of this
definition; (8) money market funds that (i) comply with the criteria set forth
in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are
rated AAA by Standard & Poor’s or Aaa by Moody’s and (iii) have portfolio assets
of at least $5,000,000,000; and (9) in the case of any Foreign Subsidiary,
investments substantially comparable to any of the foregoing investments with
respect to the country in which such Foreign Subsidiary is organized.

“Cash Management Agreement” means any agreement entered into from time to time
by the Borrower or any Subsidiary Guarantor with a Cash Management Bank in
connection with cash management services, including treasury, depository,
overdraft, credit or debit card, electronic funds transfer and other cash
management arrangements, including the Bank of America Corporate Card Service
Agreement.


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

5

--------------------------------------------------------------------------------

Table of Contents




“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement or provides any cash management services, is a Lender
or the Administrative Agent or an Affiliate of a Lender or the Administrative
Agent or (ii) in the case of any Cash Management Agreement in effect on or prior
to the Closing Date, is, as of the Closing Date, a Lender or the Administrative
Agent or an Affiliate of a Lender or the Administrative Agent and a party to a
Cash Management Agreement.

“Cash Management Obligations” means obligations arising on or after the Petition
Date owed by the Borrower or any Subsidiary Guarantor to any Cash Management
Bank under any Cash Management Agreement; provided that obligations consisting
of principal (but not, for the avoidance of doubt, interest, fees, expenses and
indemnitees) owed by the Borrower or any Subsidiary Guarantor to Bank of America
pursuant to the Bank of America Corporate Card Service Agreement in an aggregate
amount in excess of $8,000,000 shall not constitute “Cash Management
Obligations”.

“Cash Management Order” means, collectively, the orders entered by the
Bankruptcy Court with respect to the Loan Parties in the Chapter 11 Case
authorizing and approving the Loan Parties’ cash management arrangements and
procedures, and which orders shall be in form and substance reasonably
satisfactory to the Administrative Agent.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the Closing Date, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority after
the Closing Date or (c) compliance by any Lender (or, for purposes of Section
2.12(b), by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the Closing
Date; provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives (including the rules for
systemically important banks contained in “Global systemically important banks:
assessment methodology and the additional loss absorbency requirement – Rules
text” published by the Basel Committee on Banking Supervision in November 2011,
as amended, supplemented or restated) promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date created, adopted or issued, but only to the extent
it is the general policy of a Lender to impose applicable increased costs or
costs in connection with capital adequacy and liquidity requirements similar to
those described in clauses (a) and (b) of Section 2.12 generally on other
similarly situated borrowers under similar circumstances under agreements
permitting such impositions; provided that such Lender shall only be required to
certify compliance with such requirement and shall not be obliged to provide any
other information. 

“Change of Control” means any of the following events: 

(a)              the sale, lease or transfer, in one or a series of related
transactions, of all or substantially all of the assets of the Borrower and its
subsidiaries, taken as a whole, to any Person;

(b)              any person or group (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the beneficial owner (as such term
is defined in Rules 13d-3 and 13d-5 under the Exchange Act) of more than 35% of
the aggregate voting power of all outstanding classes or series of the
Borrower’s Voting Stock; 



SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC

6

--------------------------------------------------------------------------------

Table of Contents




(c)               [reserved]; or

(d)              a “change of control triggering event” (or similar event) shall
occur in any document pertaining to Material Indebtedness.

For purposes of this definition, a Person shall not be deemed to have beneficial
ownership of securities subject to a stock purchase agreement, merger agreement
or similar agreement until the consummation of the transactions contemplated by
such agreement.

“Chapter 11 Case” has the meaning specified in the recitals hereto.

“Closing Date” means the date on which the conditions precedent set forth in
Section 4.01 shall have been satisfied (or waived in accordance with Section
9.02).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means, collectively, all presently owned and hereafter acquired
tangible and intangible property and assets of the Borrower, the Subsidiary
Guarantors and their respective estates wherever located, and any proceeds and
products thereof, upon which a Lien is purported to be created by any Collateral
Document or the Orders; provided that “Collateral” shall not include any
Excluded Property.

“Collateral Documents” means the Security Agreement and each other security
document, Mortgage, pledge agreement or collateral agreement executed and
delivered in connection with this Agreement and/or the other Loan Documents to
grant a security interest in any property as collateral to secure the
Obligations.

“Commitment” means, with respect to each Lender (to the extent applicable), such
Lender’s Revolving Commitment.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Loans,
pursuant to Section 2.05(a), which shall be substantially in the form of Exhibit
K or such other form as may be approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Date” means the date as of which all of the following shall have
occurred:

(a)               the Final DIP Order Entry Date shall have occurred;

(b)                no Default or Event of Default shall have occurred and be
continuing; and

(c)               the Borrower shall either:

(i)                have entered into a restructuring support agreement for a
Conforming Plan of Reorganization that satisfies the requirements set forth in
Section 5.15(a) and otherwise be in compliance with all then-applicable
requirements of Section  5.15(a), or


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC

7

--------------------------------------------------------------------------------

Table of Contents




(ii)               have delivered to the Lenders one or more indications of
interest in respect of a Sale Transaction that satisfies the requirements for
any such indication set forth in Section  5.15(b) and otherwise be in compliance
with all then-applicable requirements of Section  5.15(b).

“Conforming Asset Sale” has the meaning specified in Section  5.15(b).

“Conforming Plan of Reorganization” has the meaning specified in
Section 5.15(a).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Covered Party” has the meaning specified in Section 9.21(a).

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to the last paragraph of Section 2.18, any
Lender that (a) has failed to (i) fund all or any portion of its Loans within
two Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Bank or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or the Issuing Bank in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
other than via an Undisclosed Administration, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in




SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

8

--------------------------------------------------------------------------------

Table of Contents




that Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to the last paragraph of
Section 2.18) as of the date established therefor by the Administrative Agent in
a written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrower, the Issuing Bank and each other Lender
promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Real Property” means any of the Real Properties listed on
Schedule 2.08. 

“Designated Real Property Retained Proceeds” means, with respect to the
Disposition of a single Designated Real Property, an amount equal to the lesser
of (a) $5,000,000 and (b) fifty percent (50%) of the Net Proceeds from such
Disposition; provided that the aggregate amount of Net Proceeds constituting
“Designated Real Property Retained Proceeds” from all Dispositions of Designated
Real Properties shall not exceed the lesser of (x) fifty percent (50%) of such
Net Proceeds and (y) $15,000,000, and any excess of such Net Proceeds above such
amount shall not constitute “Designated Real Property Retained Proceeds”.

“Designated Real Property Prepayment Proceeds” means, with respect to the
Disposition of a single Designated Real Property, the Net Proceeds from such
Disposition minus the Designated Real Property Retained Proceeds with respect to
such Disposition.

“DIP Facility” has the meaning specified in the recitals hereto.

“Disposition” means, with respect to any property, any sale, lease, license,
sale and leaseback, assignment, conveyance, transfer or other disposition
thereof.  The terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Borrower that is not a Foreign
Subsidiary.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

9

--------------------------------------------------------------------------------

Table of Contents




“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Law” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, of any Person, (1) any and all shares or other equity
interests (including common stock, preferred stock, limited liability company
interests and partnership interests) in such Person and (2) all rights to
purchase, warrants or options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) such
shares or other interests in such Person, but excluding any debt securities
convertible into such shares or other interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event” (as defined in Section 4043(c) of
ERISA or the regulations issued thereunder) with respect to a Plan other than an
event for which the 30-day notice period is waived; (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Sections 412 or
430 of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the failure to make by its due date a required
installment under Section 430(j) of the Code with respect to any Plan or the
failure by the Borrower or any of its ERISA Affiliates to make any required
contribution to a Multiemployer Plan; (e) the incurrence by the Borrower or any
of its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan, including but not limited to the imposition of any
Lien in favor of the PBGC or any Plan; (f) a determination that any Plan is, or
is expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Title IV of ERISA); (g) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or to appoint a trustee to administer any Plan;
(h) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan (or
a cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA) or Multiemployer Plan; or (i) the receipt by the Borrower or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insol-


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

10

--------------------------------------------------------------------------------

Table of Contents




vent or in endangered or critical status, within the meaning of Section 432 of
the Code or Section 305 of ERISA. 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Eurodollar Rate.

“Eurodollar Rate” means: 

(a)             for any Interest Period with respect to a Eurodollar Loan, the
rate per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars for a period equal in length to such Interest Period
(“LIBOR”), as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at
or about 11:00 a.m., London time, two Business Days prior to the commencement of
such Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

(b)             for any interest calculation with respect to any ABR Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time, two London Banking Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that if the Eurodollar Rate shall be less than 1.00%, such rate shall
be deemed 1.00% for purposes of this Agreement.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Indebtedness” means all Indebtedness permitted to be incurred under
Section 6.01.

“Excluded Property” means, collectively, with respect to any Loan Party, (a) any
inventory held by such Loan Party as consignee pursuant to a consignment
arrangement entered into with a Person other than a Loan Party as consignor and
(b) the Equity Interests of any Foreign Subsidiary or FSHCO that are directly
owned by such Loan Party, other than (i) sixty-five percent (65.0%) (or such
lesser percentage as is owned by such Loan Party) of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treasury Regulations
Section 1.956–2(c)(2)), and (ii) one-hundred percent (100.0%) (or such lesser
percentage as is owned by a Loan Party) of the issued and outstanding Equity
Interests not entitled to vote (within the meaning of Treasury Regulations
Section 1.956–2(c)(2)), (c) any Equity Interests of any Subsidiaries held by the
Subsidiaries (to the extent that such Subsidiary is a Foreign Subsidiary)
referred to in the preceding clause (b), (d) any intent-to-use trademark or
service mark application prior to the filing of a “Statement of Use” or
“Amendment to Allege Use” with respect thereto, to the extent, if any, that, and
solely during the period, if any, in which the grant of a security interest
therein would violate the Lanham Act or impair the validity or enforceability
of, or render void or voidable or result in the cancellation of, such Loan
Party’s right, title or interest therein or any trademark or service mark that
issues as a result of such intent-to-use trademark or service mark application
under applicable federal law, 


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

11

--------------------------------------------------------------------------------

Table of Contents




and (e) any assets or property of such Loan Party upon which, after giving
effect to the terms and conditions of the Orders, a security interest or Lien
cannot be lawfully granted. 

“Excluded Subsidiary” means, without duplication, (a) any FSHCO, (b) any
Domestic Subsidiary that is a direct or indirect subsidiary of a Foreign
Subsidiary that is a CFC, (c) any Subsidiary that exists on the Closing Date and
is not a debtor in the Chapter 11 Case and (d) any Domestic Subsidiary that is
not a Material Domestic Subsidiary; provided that notwithstanding anything to
the contrary contained herein, “Excluded Subsidiary” shall not include any
Domestic Subsidiary that is a Subsidiary Guarantor (under and as defined in the
Prepetition Credit Agreement) as of the Closing Date.

“Excluded Taxes” means (a) in the case of each Lender and the Administrative
Agent, taxes imposed on its overall net income, and franchise taxes imposed on
it in lieu of net income taxes, by a jurisdiction (including any political
subdivision thereof) as a result of (i) such Lender or the Administrative
Agent’s being organized under the laws of or having a principal office in such
jurisdiction and, in the case of a Lender, having an applicable lending office
in such jurisdiction or (ii) any other present or former connection between such
Lender or the Administrative Agent and the jurisdiction (other than any
connection arising from such Lender or the Administrative Agent having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to and/or enforced any Loan Document, or sold or assigned
an interest in any Loan or Loan Document); (b) any tax in the nature of branch
profits taxes imposed by any jurisdiction described in clause (a); (c) in the
case of a Non-U.S. Lender, United States federal withholding tax imposed
pursuant to laws in effect on the date on which (i) such Non-U.S. Lender becomes
a Lender or (ii) such Non-U.S. Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.14, additional amounts with
respect to such taxes were payable either to such Non-U.S. Lender’s assignor
immediately before such Non-U.S. Lender became a party hereto or to such
Non-U.S. Lender immediately before it changed its lending office; (d) any taxes
attributable to such Lender’s failure to comply with Section 2.14(e) and (e) any
United States federal withholding taxes imposed under FATCA.

“Existing Liens” has the meaning specified in Section 2.23(a)(iv).

“Fair Market Value” means, with respect to any asset, as determined by the
Borrower, the price (after taking into account any liabilities relating to such
assets) that would be negotiated in an arm’s-length transaction for cash between
a willing seller and a willing and able buyer, neither of which is under any
compulsion to complete the transaction.

“Facility Fee” has the meaning specified in Section 2.09(a).

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) all Commitments have expired or been terminated, (b)
all Obligations then due and owing have been paid in full in cash or immediately
available funds (other than contingent indemnification obligations for which no
claim has been asserted) or, with respect to any Obligations constituting Cash
Management Obligations, other arrangements with respect thereto reasonably
satisfactory to the applicable Cash Management Bank shall have been made and
(c) all Letters of Credit have terminated or expired (other than Letters of
Credit as to which other arrangements with respect thereto reasonably
satisfactory to the Issuing Bank shall have been made).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

12

--------------------------------------------------------------------------------

Table of Contents




“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

“Fee Letter” means that certain fee letter agreement, dated the date hereof, by
and among the Borrower and Bank of America.

“Fee Payment Date” means (a) the last Business Day of each March, June,
September and December and (b) the last day of the Revolving Commitment Period.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Final DIP Order” means, collectively, the final order or orders entered by the
Bankruptcy Court with respect to the Loan Parties in the Chapter 11 Case after a
final hearing under Bankruptcy Rule 4001(c)(2), authorizing and approving the
DIP Facility and the terms of this Agreement and the other Loan Documents
(including the payment of interest, fees, costs and expenses hereunder and
thereunder) and granting the Liens, status and protections set forth in Section
2.23 hereof or provided for in the Collateral Documents, but further providing
for a waiver of any rights to pursue the collateral of the Prepetition Agent or
the Prepetition Lenders for any amounts pursuant to section 506(c) of the
Bankruptcy Code, which order or judgment is in effect and not stayed, and as to
which the time to appeal, petition for certiorari, or move for re-argument or
rehearing has expired and as to which no appeal, petition for certiorari, or
other proceeding for re-argument or rehearing shall then be pending, or, if
pending, no stay pending appeal shall have been granted, as the same may be
amended, modified or supplemented from time to time in accordance with the terms
hereof, and which order shall be in form and substance reasonably satisfactory
to the Administrative Agent.

“Final DIP Order Entry Date” means the date on which the Final DIP Order (which,
for purposes of this definition, shall be determined without regard to whether
or not the time to appeal, petition for certiorari, or move for re-argument or
rehearing has expired) shall have been entered on the docket of the Bankruptcy
Court in the Chapter 11 Case.

“Flood Documentation” shall mean with respect to each Mortgaged Property located
in the United States of America or any territory thereof, (i) a completed
“life-of-loan” Federal Emergency Management Agency standard flood hazard
determination (to the extent a Mortgaged Property is located in a Special Flood
Hazard Area, together with a notice about Special Flood Hazard Area status and
flood disaster assistance duly executed by the applicable Loan Party relating
thereto) and (ii) a copy of, or a certificate as to coverage under, and a
declaration page relating to, the insurance policies, along with a copy of the
underlying policies (if requested by the Administrative Agent) required by
Section 5.05 hereof and the applicable provisions of the Collateral Documents,
the property policy shall (A) be endorsed or otherwise amended to include a
“standard” lender’s loss payable or mortgagee endorsement (as applicable), (B)
the general liability policy shall name the Administrative Agent, on behalf of
the Secured Parties, as additional insured, (C) identify the address of each
property located in a Special Flood Hazard Area, the applicable flood zone
designation and the flood insurance coverage and deductible relating thereto and
(D) 


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

13

--------------------------------------------------------------------------------

Table of Contents




be otherwise in form and substance reasonably satisfactory to the Administrative
Agent, subject to the provisions of Section 5.05.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (v) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto. 

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of any jurisdiction other than the United States, any State
thereof or the District of Columbia.

“Fronting Fee” has the meaning assigned to such term in Section  2.09(d).

“FSHCO” means any Domestic Subsidiary that owns no material assets other than
Equity Interests of one or more Foreign Subsidiaries that are CFCs or Equity
Interests of one or more other FSHCOs.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, consistently applied.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local,
provincial or otherwise and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“Guarantee” of or by any Person (the “Guarantor”) means a direct or indirect
guarantee by any Person of any Indebtedness of any other Person and includes any
obligation, direct or indirect, contingent or otherwise, of such Person (1) to
purchase or pay (or advance or supply funds for the purchase or payment of)
Indebtedness of such other Person (whether arising by virtue of partnership
arrangements, or by agreements to keep well, to purchase assets, goods,
securities or services (unless such purchase arrangements are on arm’s length
terms and are entered into in the ordinary course of business), to take-or-pay,
or to maintain financial statement conditions or otherwise); or (2) entered into
for purposes of assuring in any other manner the obligee of such Indebtedness of
the payment thereof or to protect such obligee against loss in respect thereof
(in whole or in part); “Guarantee,” when used as a verb, and “Guaranteed” have
correlative meanings.

“Guarantee Agreement” means the Guarantee Agreement dated as of the date hereof
by the Borrower and each Subsidiary Guarantor in favor of the Administrative
Agent.

“Guarantor” has the meaning assigned to such term in the definition of
“Guarantee.”

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or 


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

14

--------------------------------------------------------------------------------

Table of Contents




asbestos containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

“HMT” has the meaning assigned to such term in the definition of “Sanction(s).”

“Impacted Loans” has the meaning assigned to such term in Section  2.11(a)(i).

“Indebtedness” of any Person at any date means, without duplication:

(1)               all liabilities, contingent or otherwise, of such Person for
borrowed money;

(2)              all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments;

(3)              all direct or contingent obligations of such Person in respect
of letters of credit, letters of guaranty, bankers’ acceptances and similar
credit transactions;

(4)              all obligations of such Person to pay the deferred and unpaid
purchase price of property or services, except trade payables and accrued
expenses incurred by such Person in the ordinary course of business;

(5)               all Capital Lease Obligations of such Person;

(6)              all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) a Lien on any asset of such Person, whether or not such Indebtedness
is assumed by such Person;

(7)               all Indebtedness of others Guaranteed by such Person to the
extent of such Guarantee; provided that Indebtedness of the Borrower or its
subsidiaries that is Guaranteed by the Borrower or the Borrower’s subsidiaries
shall only be counted once in the calculation of the amount of Indebtedness of
the Borrower and its subsidiaries on a consolidated basis; and

(8)              all obligations of such Person under conditional sale or other
title retention agreements relating to assets purchased by such Person
(excluding obligations arising from inventory transactions in the ordinary
course of business).

The amount of any Indebtedness which is incurred at a discount to the principal
amount at maturity thereof as of any date shall be deemed to have been incurred
at the accreted value thereof as of such date.  The amount of Indebtedness of
any Person at any date shall be the outstanding balance at such date of all
unconditional obligations as described above, the maximum liability of such
Person for any such contingent obligations at such date and, in the case of
clause (6), the lesser of (a) the Fair Market Value of any asset subject to a
Lien securing the Indebtedness of others on the date that the Lien attaches and
(b) the amount of the Indebtedness secured.

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.04(b).

“Ineligible Institution” means (a) a Defaulting Lender, (b) the Borrower, any of
its Subsidiaries or any of its Affiliates, or (c) a company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural person
or relative(s) thereof.


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

15

--------------------------------------------------------------------------------

Table of Contents




“Information” has the meaning assigned to such term in Section  9.13.

“Initial Budget” has the meaning assigned to such term in Section 4.01(j).

“Insolvency or Liquidation Proceeding” means:

(a)             any voluntary or involuntary case or proceeding under any Debtor
Relief Law with respect to any Loan Party;

(b)       any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Loan Party or with
respect to a material portion of their respective assets;

(c)             any liquidation, dissolution, reorganization or winding up of
any Loan Party, whether voluntary or involuntary, whether or not under a court’s
jurisdiction or supervision, and whether or not involving insolvency or
bankruptcy; or

(d)             any general assignment for the benefit of creditors or any other
marshalling of assets and liabilities of any Loan Party.

“Insolvent” with respect to any Multiemployer Plan means the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
patents, trademarks, service marks, trade dress, internet domain names,
software, data, databases, technology, know-how, trade secrets, processes and
other confidential or proprietary information, together with all registrations
and applications for registration thereof, all licenses thereof or pertaining
thereto, and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.

“Intellectual Property Security Agreements” has the meaning assigned to such
term in the Security Agreement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, (i) the
last Business Day of each Interest Period applicable to such Loan and (ii) the
last day of the Revolving Commitment Period and (b) with respect to any ABR
Loan, (i) the last Business Day of each calendar month and (ii) the last day of
the Revolving Commitment Period.

“Interest Period” means, as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one month thereafter, as selected by the
Borrower in its Committed Loan Notice, as the case may be, given with respect
thereto, and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one
month thereafter, as selected by the Borrower by irrevocable Committed Loan
Notice to the Administrative Agent not later than 12:00 noon, New York City
time, on the date that is three Business Days prior to the last day of the then
current Interest Period with respect thereto; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

16

--------------------------------------------------------------------------------

Table of Contents




(i)               if any Interest Period would otherwise end on a day that is
not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month in which event such Interest
Period shall end on the immediately preceding Business Day;

(ii)              the Borrower may not select an Interest Period that would
extend beyond the Maturity Date; and

(iii)            any Interest Period of one month’s duration that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month.

“Interim DIP Order” means, collectively, the interim order or orders entered by
the Bankruptcy Court with respect to the Loan Parties in the Chapter 11 Case on
or prior to the date occurring five (5) Business Days after the Petition Date
(or such later date as agreed by the Required Lenders), together with all
extensions, modifications and amendments thereto, which, among other matters but
not by way of limitation, authorizes, on an interim basis, the Loan Parties to
execute and perform under the terms of this Agreement and the other Loan
Documents, as applicable, pay all fees and expenses provided for herein, and
incur (and guarantee) and secure the Loans and other Obligations in connection
therewith, which order shall be otherwise in form and substance reasonably
satisfactory to the Administrative Agent, and which shall be deemed satisfactory
to the Administrative Agent if such order is substantially in the form of
Exhibit L.

“Interim DIP Order Entry Date” means the date on which the Interim DIP Order was
entered on the docket of the Bankruptcy Court in the Chapter 11 Case.

“Investment Banker” means any investment banking firm reasonably satisfactory to
the Administrative Agent (it being understood that Evercore Inc. is
satisfactory) retained by the Loan Parties to market the assets of the Loan
Parties and their Subsidiaries for sale.

“Investments” has the meaning assigned to such term in Section 6.11.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Subsidiary.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Document” means with respect to any Letter of Credit, the Letter of
Credit application and any other document, agreement and instrument created by
the Issuing Bank and the Borrower or any subsidiary or in favor of the Issuing
Bank and relating to such Letter of Credit.

“Issuing Bank” means Bank of America, in its capacity as issuer of Letters of
Credit, and its successors in such capacity as provided in Section 2.17(i).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a demand
for payment or drawing under a Letter of Credit.


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

17

--------------------------------------------------------------------------------

Table of Contents




“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time, in each case after giving effect any issuances,
amendments, renewals, increases and extensions of Letters of Credit occurring as
of such date and any other changes in the amount of the LC Exposure on such
date, including as a result of any reimbursements by the Borrower of LC
Disbursements.  The LC Exposure of any Lender at any time shall be its Revolving
Commitment Percentage of the total LC Exposure at such time.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.07.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“LC Sublimit” means, as of any date of determination, an amount equal to the
lesser of (a) the Total Revolving Commitments as of such date and (b) the
difference of (i) $45,000,000 minus (ii) the aggregate amount of all LC
Disbursements.  The LC Sublimit is part of, and not in addition to, the
Revolving Facility.

“Lead Arranger” means Bank of America, in its capacity as sole lead arranger and
sole bookrunner.

“Lenders” means the Persons listed on Schedule 1.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Letter of Credit” means (a) any letter of credit issued pursuant to Section
2.17 and (b) any Prepetition Letter of Credit that, upon request of the
Borrower, is deemed in writing by the Bankruptcy Court, pursuant to an Order or
otherwise, to be outstanding under this Agreement.

“LIBOR” has the meaning assigned to such term in the definition of “Eurodollar
Rate.”

“LIBOR Rate” has the meaning assigned to such term in the definition of
“Eurodollar Rate.”

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning assigned to such term in Section 2.11(c).

“LIBOR Successor Rate Conforming Changes” has the meaning assigned to such term
in Section 2.11(g).

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien
(statutory or other), pledge, easement, charge, security interest or other
encumbrance of any kind or nature in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset. 
“Lien” shall not, however, include any interest of a vendor in any inventory of
the Borrower or any of its Subsidiaries arising out of such inventory being
subject to a “sale or return” arrangement with such vendor or any consignment by
any third party of any inventory to the Borrower or any of its Subsidiaries.


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

18

--------------------------------------------------------------------------------

Table of Contents




“Liquidity” means, as of any date of determination, the sum of (a) all domestic
cash and Cash Equivalents of the Loan Parties on such date of determination that
do not appear (or would not be required to appear) as “restricted” on a
consolidated balance sheet of the Borrower (other than solely as a result of
Liens thereon under this Agreement or any other Loan Document or imposed by any
Prepetition Loan Document or the Prepetition Secured Notes), measured based on
daily closing account balances, plus (b) the amount by which (i) the Revolving
Loans Sublimit as of such date exceeds (ii) the Total Revolving Loans as of such
date.

“Loan Documents” means the collective reference to this Agreement, the Guarantee
Agreement, the Collateral Documents, the Letters of Credit, the Issuing
Documents, the Fee Letter, any other agreement, instrument or document entered
into in connection with this Agreement and designated by its terms as a “Loan
Document” and any amendments or waivers to any of the foregoing (but
specifically excluding any Cash Management Agreement).

“Loan Parties” means the collective reference to the Borrower and the Subsidiary
Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition, financial or otherwise, of the Borrower and
its Subsidiaries taken as a whole or that results in a material impairment of
the ability of the Borrower to perform any payment obligations hereunder or (b)
the validity or enforceability of this Agreement or the other Loan Documents or
the rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder; provided that changes, events, effects, or circumstances which,
directly or indirectly, to the extent they relate to or result from the
following, shall be excluded from the determination of a Material Adverse
Effect: (i) the filing of the Chapter 11 Case (and any defaults under
Prepetition agreements, so long as the exercise of remedies as a result of such
defaults are stayed under the Bankruptcy Code or such agreements are voided or
invalidated by the Bankruptcy Court); (ii) any litigation or claim threatened or
initiated by creditors of the Loan Parties against the Loan Parties or any of
their respective officers or directors, in each case, arising out of filing of
the Chapter 11 Case or the transactions contemplated thereby; and (iii) the
existence of any Prepetition claim or liability which is unsecured and junior in
priority to the Obligations.

“Material Domestic Subsidiary” means any Domestic Subsidiary that has either
(a) total assets with an aggregate fair market value (as reasonably determined
by the Borrower) in excess of $2,000,000 or (b) total quarterly revenues in an
amount in excess of $2,000,000, in each case, as of the end of the most recent
fiscal quarter of the Borrower for which financial statements of the Borrower
are available.

“Material Indebtedness” means Indebtedness (other than the Loans), of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $1,000,000.

“Maturity Date” means the earliest to occur of the following:

(a)               unless the Final DIP Order Entry Date shall have occurred, the
date that is thirty (30) calendar days after the Interim DIP Order Entry Date,
or if such date (as may be extended) is not a Business Day, the next preceding
Business Day;

(b)                the date upon which any Plan of Reorganization becomes
effective; and


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

19

--------------------------------------------------------------------------------

Table of Contents




(c)               the date that is six (6) months after the Petition Date;

provided that notwithstanding the foregoing or anything to the contrary in this
Agreement or any other Loan Document, each of the dates contemplated by the
foregoing clauses (a) and (c) may be extended with the consent of the
Administrative Agent and the Required Lenders in their reasonable discretion to,
in any such case, a date that is no later than nine (9) months after the
Petition Date.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean all Real Property, including the Real
Properties that are identified on Schedule 1.01B.

“Mortgages” shall mean, collectively, (a) the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, debentures, and
other security documents (including amendments to any of the foregoing) executed
and delivered with respect to the Real Properties required hereunder to be
encumbered by a Mortgage (either as stand-alone documents or forming part of
other Collateral Documents), each in form and substance reasonably satisfactory
to the Administrative Agent and the Borrower, and (b) the Final DIP Order (to
the extent the Administrative Agent elects to record the Final DIP Order in lieu
of, or in addition to, a document described in the foregoing clause (a)), in
case of each of the foregoing clauses (a) and (b), as the same may be amended,
supplemented or otherwise modified from time to time.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means: 

(a)              100% of the cash proceeds actually received by the Borrower or
any Subsidiary (including any cash payments received by way of deferred payment
of principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received) from any
Asset Sale, net of (i) attorneys’ fees, accountants’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer Taxes, deed or mortgage recording Taxes, other customary
expenses and brokerage, consultant and other customary fees actually incurred in
connection therewith, (ii) required payments of Indebtedness that is secured by
a Lien permitted hereunder (provided such Lien (A) ranks senior to the Liens
securing the Obligations or (B) secures Indebtedness permitted under
Section 6.01(c)), (iii) [reserved], (iv) Taxes paid or payable (in the good
faith determination of the Borrower) as a direct result thereof, and (v) the
amount of any reasonable reserve established in accordance with GAAP against any
adjustment to the sale price or any liabilities (other than any Taxes deducted
pursuant to clause  (i) or (iv) above) (x) related to any of the applicable
assets and (y) retained by the Borrower or any of the Subsidiaries including,
without limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (provided that (1) the amount of any reduction of such reserve
(other than in connection with a payment in respect of any such liability),
prior to the date occurring nine (9) months after the date of the respective
Asset Sale, shall be deemed to be cash proceeds of such Asset Sale occurring on
the date of such reduction and (2) the amount of any such reserve that is
maintained as of the date occurring nine (9) months after the date of the
applicable Asset Sale shall be deemed to be Net Proceeds from such Asset Sale as
of such date); and

(b)               100% of the cash proceeds actually received by the Borrower or
any Subsidiary (including casualty insurance settlements and condemnation
awards, but only as and when received) from any Recovery Event, net of (i)
attorneys’ fees, accountants’ fees, transfer Taxes, 


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

20

--------------------------------------------------------------------------------

Table of Contents




deed or mortgage recording Taxes on such asset, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith, (ii) required payments of Indebtedness that is secured by a Lien
permitted hereunder (provided such Lien (A) ranks senior to the Liens securing
the Obligations or (B) secures Indebtedness permitted under Section  6.01(c) ), 
 (iii) [reserved], and (iv) Taxes paid or payable  (in the good
faith  determination  of the Borrower) as a direct result thereof; provided,
that no net cash proceeds calculated in accordance with the foregoing realized
in a single transaction or series of related transactions shall constitute Net
Proceeds unless such net cash proceeds shall exceed $250,000.




“New LC Sublimit” means the lesser of (a) the LC Sublimit and (b) $5,000,000. 
The New LC Sublimit is part of, and not in addition to, the LC Sublimit.

“New Letter of Credit” means, collectively, (a) any Letter of Credit other than
a Letter of Credit that is (i) issued hereunder to replace a Prepetition Letter
of Credit or (ii) deemed outstanding hereunder pursuant to clause (b) of the
definition of “Letter of Credit” and (b) with respect to any amendment to a
Letter of Credit described in clause (a) that increases the face amount of such
Letter of Credit, that portion of such Letter of Credit that represents such
increase.  If any Letter of Credit described in the foregoing clause (a)(i) has
a face amount in excess of the Prepetition Letter of Credit that such Letter of
Credit replaces, then such excess shall be deemed a New Letter of Credit.

“Non-Consenting Lender” has the meaning assigned to such term in Section
2.16(c).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Defaulting Revolving Lender” means, at any time, each Revolving Lender that
is not a Defaulting Lender at such time.

“Non-Extension Notice Date” has the meaning assigned to such term in Section
2.17(b).

“Non-Loan Party” means any Subsidiary other than a Loan Party.

“Non-U.S. Lender” means any Lender that is not a U.S. Lender.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit M or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“Obligations” means the unpaid principal of and interest on (including interest,
fees and expenses accruing after the maturity of the Loans) the Loans, the
obligations of the Loan Parties to reimburse the Issuing Bank for demands for
payment or drawings under a Letter of Credit, any Cash Management Obligations,
and all other obligations and liabilities of the Borrower and the other Loan
Parties to the Administrative Agent or to any Secured Party, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, fees, indemnities, costs, expenses or otherwise, including, in each
case, (i) all fees, charges and disbursements of counsel to the Administrative
Agent or to any Lender that are required to be paid by the Borrower pursuant
hereto and (ii) interest, fees and expenses accruing after the Petition Date in
the Chapter 11 Case, whether or not a claim for post-filing or post-petition
interest, fees and expenses is allowed in such proceeding.


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

21

--------------------------------------------------------------------------------

Table of Contents




“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control. 

“Officer’s Certificate” means a certificate of a Responsible Officer in form and
substance reasonably acceptable to the Administrative Agent. 

“Orders” means the Interim DIP Order and the Final DIP Order.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing, excise or property Taxes, charges or similar
levies arising from any payment made under any Loan Document or from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document.

“Outstanding Revolving Credit” means, with respect to any Revolving Lender at
any time, an amount equal to the sum of (a) the aggregate then outstanding
principal amount of such Revolving Lender’s Revolving Loans after giving effect
to any Borrowings and prepayments or repayments occurring on the date of
determination and (b) such Revolving Lender’s LC Exposure.

“parent” has the meaning assigned to such term in the definition of
“subsidiary.”

“Participant” has the meaning assigned to such term in Section 9.05(c).

“Participant Register” has the meaning assigned to such term in Section 9.05(c).

“Participation Fee” has the meaning assigned to such term in Section 2.09(d).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means: 

(a)              Liens imposed by law for taxes, assessments or governmental
charges that are not yet due or are being contested in compliance with Section
5.04;

(b)               landlord’s, carriers’, warehousemen’s, mechanics’, supplier’s,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing (i) accounts payable and accrued
expenses existing on the Petition Date or (ii) obligations that are not overdue
by more than 30 days or are being contested in compliance with Section 5.04;

(c)              pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation (or pursuant to letters of credit issued
in connection with such workers’ compensation compliance), unemployment
insurance and other social security laws or regulations;

(d)               deposits to secure the performance of tenders, bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds, leases, subleases, government contracts and return-of-money bonds,
letters of credit and other obligations of a like nature, in each case in the
ordinary course of business (exclusive of the obligation for the payment of
borrowed money);


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

22

--------------------------------------------------------------------------------

Table of Contents




(e)               judgment liens in respect of judgments that do not constitute
an Event of Default under Section 7.01(j);

(f)              easements, zoning restrictions, rights-of-way, survey
exception, minor encumbrances, reservation of, licenses, electric lines,
telegraph and telephone lines and similar encumbrances on real property imposed
by law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Borrower or any Subsidiary;

(g)               Liens securing obligations in respect of trade-related letters
of credit and covering the goods (or the documents of title in respect of such
goods) financed or the purchase of which is supported by such letters of credit
and the proceeds and products thereof;

(h)              Liens upon specific items of inventory or other goods and
proceeds of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;

(i)               Liens securing obligations in respect of letters of credit,
bank guarantees, warehouse receipts or similar instruments issued to support
performance obligations (other than obligations in respect of Indebtedness) and
trade-related letters of credit, in each case, outstanding on the Closing Date
or issued thereafter in and covering the goods (or the documents of title in
respect of such goods) financed by such letters of credit, banker’s acceptances
or bank guarantees and the proceeds and products thereof;

(j)               licenses, sublicenses, covenants not to sue, releases or other
rights under Intellectual Property granted to others in the ordinary course of
business or in the reasonable business judgment of the Borrower or any
Subsidiary; and

(k)              title defects, encroachments or irregularities which are of a
minor nature and which in the aggregate do not materially impair the value of
any real property or the use of the affected property for the purpose for which
it is used by the Borrower or any Subsidiary.

“Permitted Liens” means Liens permitted by Section 6.02.

“person” and “group” have the meanings given to them for purposes of Section
13(d) and 14(d) of the Exchange Act or any successor provisions, and the term
“group” includes any group acting for the purpose of acquiring, holding or
disposing of securities within the meaning of rule 13d-5(b)(1) under the
Exchange Act, or any successor provision.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof or other entity of any kind.

“Petition Date” has the meaning specified in the recitals hereto.

“Plan” means an employee pension benefit plan as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), subject to the provisions of Section
302 and Title IV of ERISA or Section 412 of the Code, and in respect of which
the Borrower or any ERISA Affiliate is (or if such plan were terminated, would
under Section 4062 or 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

23

--------------------------------------------------------------------------------

Table of Contents




“Plan of Reorganization” means any plan of reorganization or plan of liquidation
filed under Section 1121 of the Bankruptcy Code.

“Platform” has the meaning assigned to such term in Section  9.17.

“Postpetition” means the time period beginning immediately upon the filing of
the Chapter 11 Case.

“Prepetition” means the time period prior to the filing of the Chapter 11 Case.

“Prepetition Agent” means the “Administrative Agent” under and as defined in the
Prepetition Credit Agreement.

“Prepetition Collateral” means, collectively, (a) all collateral securing the
Prepetition Facility Obligations and (b) all collateral securing the Prepetition
Secured Notes Obligations.

“Prepetition Credit Agreement” means the Credit Agreement, dated as of
September 30, 2016, by and among the Borrower, the lenders party thereto, the
issuing banks party thereto and Bank of America, as Prepetition Agent.

“Prepetition Facility Obligations” means the “Obligations” under and as defined
in the Prepetition Credit Agreement.

“Prepetition Issuing Bank” means each “Issuing Bank” under and as defined in the
Prepetition Credit Agreement.

“Prepetition Lenders” means the “Lenders” under and as defined in the
Prepetition Credit Agreement.

“Prepetition Letters of Credit” means each “Letter of Credit” under and as
defined in the Prepetition Credit Agreement issued prior to, and outstanding on,
the Petition Date and identified on Schedule 1.01C hereto.

“Prepetition Loan Documents” means the “Loan Documents” under and as defined in
the Prepetition Credit Agreement.

“Prepetition Payment” means a direct or indirect payment, redemption, purchase,
defeasance or acquisition for value (by way of adequate protection or otherwise)
of principal or interest or otherwise on account of any Prepetition
(a) Indebtedness (including, without limitation, the Indebtedness under the
Prepetition Loan Documents), (b) “critical vendor payments” or (c) trade
payables (including, without limitation, in respect of reclamation claims), or
other Prepetition claims against any Loan Party.

“Prepetition Priority Payment Obligations” means the “Priority Payment
Obligations” under and as defined in the Prepetition Credit Agreement.

“Prepetition Secured Noteholders” means, as of any date of determination, each
Person that is a registered holder of the Prepetition Secured Notes as of such
date.

“Prepetition Secured Notes” means those certain 8.750% Senior Secured Notes due
2023, issued by the Borrower pursuant to the Prepetition Secured Notes
Indenture, in an initial aggregate original principal amount of $450,000,000,
and any registered exchange notes issued in exchange therefor.


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

24

--------------------------------------------------------------------------------

Table of Contents




“Prepetition Secured Notes Indenture” means that certain Indenture, dated as of
September 30, 2016, by and among the Borrower, as issuer, the subsidiary
guarantors party thereto and the Prepetition Secured Notes Trustee.

“Prepetition Secured Notes Obligations” means all of the obligations of the Loan
Parties under the Prepetition Secured Notes and the Prepetition Secured Notes
Indenture, including principal, premium, if any, and interest on the Prepetition
Secured Notes.

“Prepetition Secured Notes Trustee” means Wells Fargo Bank, National
Association, in its capacity as trustee and as collateral agent under the
Prepetition Secured Notes Indenture, or any successor thereto.

“Prepetition Term Lenders” means the “Term Lenders” under and as defined in the
Prepetition Credit Agreement.

“Primed Liens” has the meaning specified in Section  2.23(a)(iii).

“Priming Lien” has the meaning specified in Section  2.23(a)(iii).

“Professional Fees” means fees and expenses of third-party professionals engaged
by or for the benefit of the Loan Parties, the Administrative Agent, the Lenders
or the Issuing Bank.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning assigned to such term in Section  9.17.

“QFC Credit Support” has the meaning specified in Section 9.21.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee simple or leased by any Loan Party, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.

“Recovery Event” means any event that gives rise to the receipt by the Borrower
or any of its Subsidiaries of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets, business interruption or real property
(including any improvements thereon).

“refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, or to issue other Indebtedness in exchange or replacement
for, such Indebtedness.

“Register” has the meaning assigned to such term in Section 9.05(b)(iv).

“Related Business” means any business in which the Borrower or any Subsidiary
was engaged on the Closing Date or any reasonable extension of such business and
any business related, ancillary or complementary to any business of the Borrower
or any Subsidiary in which the Borrower or any Subsidiary was engaged on the
Closing Date or any reasonable extension of such business.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

25

--------------------------------------------------------------------------------

Table of Contents




“Required Lenders” means, at any time, Lenders having Aggregate Exposure that,
taken together, represents more than 50% of the Aggregate Exposure of all
Lenders at such time; provided, that the Aggregate Exposure of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

“Requirements of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule, regulation or official administrative pronouncement or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.  To the extent requested by the Administrative Agent, each
Responsible Officer executing any document delivered hereunder will provide an
incumbency certificate and to the extent requested by the Administrative Agent,
appropriate authorization documentation, in form and substance satisfactory to
the Administrative Agent.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary or (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests of the Borrower or any option, warrant or other
right to acquire any such Equity Interests.

“Revolving Borrowing” has the meaning assigned to such term in Section 1.02.

“Revolving Commitment” means, as to any Revolving Lender, the obligation of such
Revolving Lender to make Revolving Loans and purchase participation interests in
Letters of Credit in an aggregate principal amount not to exceed the amount set
forth under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.01A or in the Assignment and Assumption pursuant to which such
Revolving Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms of this Agreement.  The aggregate amount of all
Revolving Commitments as of the Closing Date is $100,000,000.

“Revolving Commitment Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Revolving Commitment at
such time to the Total Revolving Commitments at such time.

“Revolving Commitment Period” means the period from and including the Closing
Date to the Maturity Date.


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

26

--------------------------------------------------------------------------------

Table of Contents




“Revolving Facility” means the credit facility constituted by the Revolving
Commitments and the extensions of credit thereunder.

“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Loans.

“Revolving Loans” has the meaning assigned to such term in Section 2.01(a).

“Revolving Loans Sublimit” means, as of any date of determination, an amount
equal the lesser of (a) the Total Revolving Commitments as of such date and
(b) the sum of (i) (A) if such determination is made prior to the Compliance
Date, $27,500,000 and (B) if such determination is made on or after the
Compliance Date, $55,000,000, plus (ii) the aggregate amount of all LC
Disbursements.  The Revolving Loans Sublimit is part of, and not in addition to,
the Revolving Facility.

“Sale Transaction” has the meaning assigned to such term in Section 4.01(i).

“Sanction(s)” means any sanction, law, rule or regulation administered or
enforced by the United States Government (including without limitation, OFAC),
the United Nations Security Council, the European Union, Her Majesty’s Treasury
(“HMT”) or other relevant sanctions authority.

“Scheduled Unavailability Date” has the meaning assigned to such term in Section
2.11(c)(ii).

“SEC” means the Securities and Exchange Commission or any successor thereto.

“Secured Parties” has the meaning assigned to such term in the Security
Agreement.

“Security Agreement” means the Security Agreement dated as of the date hereof by
the Borrower and the Subsidiary Guarantors in favor of the Administrative Agent.

“SOFR-Base Rate” has the meaning assigned to such term in Section  2.11(g).

“Special Flood Hazard Area” shall have the meaning assigned to such term in
Section 5.05(e).

“Specified Cash Collateral” means all “Cash Collateral” as defined in
Section 363 of the Bankruptcy Code, all deposits subject to setoff and cash
arising from the collection or other conversion to cash of property of the Loan
Parties in which the Prepetition Lenders or Prepetition Agent has a security
interest, Lien or mortgage, whether such security interests, Liens or mortgages
existed as of the commencement of the Chapter 11 Case or arise thereafter
pursuant to an Order, and whether the property converted to cash existed as of
the commencement of the Chapter 11 Case or arose or was generated thereafter,
including, without limitation, all proceeds from the sale or other disposition
of the Prepetition Collateral or Collateral.

“Standard & Poor’s” means Standard & Poor’s Rating Services a division of The
McGraw-Hill Companies, Inc.

“subsidiary ” means, with respect to any Person (the “parent”): 

(1)              any corporation, limited liability company, association or
other business entity of which more than 50% of the total voting power of the
Equity Interests entitled (without regard to the occurrence of any contingency)
to vote in the election of the board of directors thereof is at 


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

27

--------------------------------------------------------------------------------

Table of Contents




the time owned or controlled, directly or indirectly, by such Person or one or
more of the other subsidiaries of such Person (or a combination thereof); and

(2)              any partnership (a) the sole general partner or the managing
general partner of which is such Person or a subsidiary of such Person or (b)
the only general partners of which are such Person or one or more subsidiaries
of such Person (or any combination thereof).

“Subsidiary” means, unless otherwise specified, a subsidiary of the Borrower.

“Subsidiary Guarantor” means each Domestic Subsidiary that is a party to the
Guarantee Agreement; provided that no Excluded Subsidiary shall be required to
be a Subsidiary Guarantor of any obligations under this Agreement.

“Superpriority Claim” means a claim against the Borrower or other Loan Parties
in any Chapter 11 Case which is an administrative expense claim having priority
over any or all administrative expenses of a Chapter 11 and Chapter 7 trustee,
subject and subordinate to the Carve-Out, of the kind specified in Sections
364(c)(1), 503(b), 507(a)(2) and 507(d) of the Bankruptcy Code.

“Supported QFC” has the meaning specified in Section 9.21.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Total Revolving Commitments” means, at any time, the aggregate principal amount
of the Revolving Commitments then in effect.

“Total Revolving Loans” means, at any time, the aggregate principal amount of
the Revolving Loans of the Revolving Lenders outstanding at such time after
giving effect to any Borrowings and prepayments or repayments occurring on the
date of determination.

“Transactions” means (i) the entry into the Loan Documents and the borrowings
under this Agreement to occur on the Closing Date and (ii) the payment of fees
and expenses in connection therewith.

“Type” means, as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“U.S. Lender” means any Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regimes” has the meaning specified in Section 9.21.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(e)(ii)(B)(3).

“UCC” has the meaning assigned to such term in the Security Agreement.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to 


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

28

--------------------------------------------------------------------------------

Table of Contents




time) promulgated by the United Kingdom Financial Conduct Authority, which
includes certain credit institutions and investment firms, and certain
affiliates of such credit institutions or investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction, if
applicable law requires that such appointment not be disclosed.

“Unsecured Creditors Committee” means the official committee of unsecured
creditors if appointed in the Chapter 11 Case, as its composition may be amended
from time to time.

“Unused Fee” has the meaning specified in Section 2.09(b).

“Updated Budget” has the meaning specified in Section  5.01(i).

“Upfront Fee” has the meaning specified in Section  2.09(c).

“USCO” means the United States Copyright Office.

“USPTO” means the United States Patent and Trademark Office.

“Variance Report” has the meaning specified in Section 5.01(h).

“Voting Stock” means the stock of the class or classes pursuant to which the
holders thereof have the general voting power under ordinary circumstances to
elect at least a majority of the Board of Directors of the Borrower
(irrespective of whether or not at the time stock of any other class or classes
shall have or might have voting power by reason of the happening of any
contingency).

“Wholly Owned Subsidiary” means a subsidiary of which 100% of the Equity
Interests (except for directors’ qualifying shares or certain minority interests
owned by other Persons solely due to local law requirements that there be more
than one stockholder, but which interest is not in excess of what is required
for such purpose) are owned directly by the Borrower or through one or more
Wholly Owned Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had 


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

29

--------------------------------------------------------------------------------

Table of Contents




been exercised under it or to suspend any obligation in respect of that
liability or any of the powers under that Bail-In Legislation that are related
to or ancillary to any of those powers. 
Section 1.02            Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurodollar Loan”, a “Eurodollar Revolving Loan”).  Borrowings also may be
classified and referred to by Type (e.g., a “Eurodollar Borrowing”, a
“Eurodollar Revolving Borrowing”).


SECTION 1.03            TERMS GENERALLY

(a)                 The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, restated, amended and restated, extended or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  The foregoing standards shall also apply to the other Loan
Documents.

(b)                 Any reference herein to a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, assignment, sale, disposition or transfer, or
similar term, as applicable, to, of or with a separate Person. Any division of a
limited liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

Section 1.04            Accounting Terms; GAAP .  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided that
for purposes of any determinations associated with leases, including, without
limitation, determinations of whether such leases are capital leases, whether
obligations under such leases are Capital Lease Obligations, the amount of any
Capital Lease Obligations associated with such leases, and the amount of
operating expenses associated with such leases, Indebtedness shall be determined
based on generally accepted accounting principles in the United States of
America as in effect prior to giving effect to the adoption of ASU No. 2016-02
“Leases (Topic 842)” and ASU No. 2018-11 “Leases (Topic 842)”; provided,
further, that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Closing Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in 


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

30

--------------------------------------------------------------------------------

Table of Contents




effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision is amended in
accordance herewith.
Section 1.05            Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
Section 1.06            Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to New York City time
(daylight or standard, as applicable). 

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any rate that is an alternative or
replacement for or successor to any of such rates (including, without
limitation, any LIBOR Successor Rate) or the effect of any of the foregoing, or
of any LIBOR Successor Rate Conforming Changes.

Section 1.07            Letter of Credit Amounts .  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
Section 1.08            Currencies.  Unless otherwise specifically set forth in
this Agreement, monetary amounts are in Dollars.  Notwithstanding anything to
the contrary herein, no Default or Event of Default will arise as a result of
any limitation or threshold set forth in Dollars being exceeded solely as a
result of changes in currency exchange rates. 

ARTICLE II
The Credits



SECTION 2.01            COMMITMENTS.


(A)                 SUBJECT TO THE TERMS AND CONDITIONS HEREOF, FROM TIME TO
TIME DURING THE REVOLVING COMMITMENT PERIOD, EACH REVOLVING LENDER SEVERALLY
AGREES TO MAKE TO THE BORROWER REVOLVING CREDIT LOANS DENOMINATED IN DOLLARS
(“REVOLVING LOANS”) IN AN AGGREGATE PRINCIPAL AMOUNT THAT WILL NOT RESULT AT THE
TIME OF SUCH BORROWING IN THE AMOUNT OF SUCH LENDER’S OUTSTANDING REVOLVING
CREDIT EXCEEDING SUCH LENDER’S REVOLVING COMMITMENT; PROVIDED THAT (I) THE TOTAL
OUTSTANDING REVOLVING CREDITS OF ALL LENDERS SHALL NOT EXCEED (A) AT ANY TIME
PRIOR TO THE COMPLIANCE DATE, $72,500,000 OR (B) AT ANY TIME ON OR AFTER THE
COMPLIANCE DATE, THE TOTAL REVOLVING COMMITMENTS, AND (II) THE TOTAL REVOLVING
LOANS SHALL NOT EXCEED THE REVOLVING LOANS SUBLIMIT.  DURING THE REVOLVING
COMMITMENT PERIOD THE BORROWER MAY USE THE REVOLVING COMMITMENTS BY BORROWING,
PREPAYING THE REVOLVING LOANS IN WHOLE OR IN PART, AND REBORROWING, ALL IN
ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF.  THE REVOLVING LOANS MAY FROM
TIME TO TIME BE EURODOLLAR LOANS OR ABR LOANS, AS DETERMINED BY THE BORROWER AND
NOTIFIED TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH SECTIONS 2.03 AND 2.05.
EACH REVOLVING LOAN UNDER THE REVOLVING COMMITMENTS SHALL BE MADE AS PART OF A
BORROWING CONSISTING OF REVOLVING LOANS MADE BY THE REVOLVING LENDERS THEREUNDER
RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE REVOLVING COMMITMENTS.   


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

31

--------------------------------------------------------------------------------

Table of Contents





THE FAILURE OF ANY REVOLVING LENDER TO MAKE ANY REVOLVING LOAN REQUIRED TO BE
MADE BY IT SHALL NOT RELIEVE ANY OTHER REVOLVING LENDER OF ITS OBLIGATIONS
HEREUNDER; PROVIDED THAT THE REVOLVING COMMITMENTS OF THE REVOLVING LENDERS ARE
SEVERAL AND NO REVOLVING LENDER SHALL BE RESPONSIBLE FOR ANY OTHER REVOLVING
LENDER’S FAILURE TO MAKE REVOLVING LOANS AS REQUIRED.



(B)                [RESERVED].


(C)                AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY
EURODOLLAR BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT
THAT IS AN INTEGRAL MULTIPLE OF $500,000 AND NOT LESS THAN $1,000,000.  AT THE
TIME THAT EACH ABR BORROWING IS MADE, SUCH BORROWING SHALL BE IN AN AGGREGATE
PRINCIPAL AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $500,000 AND NOT LESS THAN
$1,000,000; PROVIDED THAT AN ABR BORROWING MAY BE IN AN AGGREGATE PRINCIPAL
AMOUNT THAT IS EQUAL TO THE ENTIRE UNUSED BALANCE OF THE APPLICABLE OUTSTANDING
COMMITMENT.  BORROWINGS OF MORE THAN ONE TYPE MAY BE OUTSTANDING AT THE SAME
TIME; PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE THAN A TOTAL OF 10
EURODOLLAR BORROWINGS OUTSTANDING.


SECTION 2.02            [RESERVED].


SECTION 2.03            PROCEDURE FOR BORROWING.


(A)                 TO REQUEST A REVOLVING BORROWING ON ANY BUSINESS DAY, THE
BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST (X) IN THE CASE
OF ABR LOANS, BY TELEPHONE OR COMMITTED LOAN NOTICE (WHICH NOTICE MUST BE
RECEIVED BY THE ADMINISTRATIVE AGENT PRIOR TO 12:00 NOON, NEW YORK CITY TIME ON
THE REQUESTED BORROWING DATE) OR (Y) IN THE CASE OF EURODOLLAR LOANS, BY
COMMITTED LOAN NOTICE (WHICH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT
PRIOR TO 12:00 NOON, NEW YORK CITY TIME NOT LESS THAN THREE BUSINESS DAYS PRIOR
TO THE REQUESTED BORROWING DATE).  ANY COMMITTED LOAN NOTICE SHALL BE
IRREVOCABLE (BUT MAY BE CONDITIONED ON THE OCCURRENCE OF ANY EVENT IF THE
COMMITTED LOAN NOTICE INCLUDES A DESCRIPTION OF SUCH EVENT; PROVIDED THAT THE
RELEVANT LENDERS SHALL STILL BE ENTITLED TO THE BENEFITS OF SECTION 2.13) AND
ANY TELEPHONIC BORROWING REQUEST MUST BE CONFIRMED IMMEDIATELY BY DELIVERY TO
THE ADMINISTRATIVE AGENT OF A COMMITTED LOAN NOTICE.  EACH SUCH TELEPHONIC AND
WRITTEN COMMITTED LOAN NOTICE SHALL SPECIFY THE AMOUNT AND TYPE OF BORROWING TO
BE BORROWED, THE REQUESTED BORROWING DATE AND IF APPLICABLE, THE DURATION OF THE
INTEREST PERIOD WITH RESPECT THERETO.  UPON RECEIPT OF SUCH NOTICE, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH RELEVANT LENDER THEREOF.  FOR
THE AVOIDANCE OF DOUBT, SUBJECT TO SECTION 2.11, EACH BORROWING SHALL BE
COMPRISED ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AS THE BORROWER MAY REQUEST
IN ACCORDANCE HEREWITH.


(B)                 IF NO ELECTION AS TO THE TYPE OF BORROWING IS SPECIFIED FOR
A BORROWING, THEN THE REQUESTED BORROWING SHALL BE AN ABR BORROWING.  IF NO
INTEREST PERIOD IS SPECIFIED WITH RESPECT TO ANY REQUESTED EURODOLLAR BORROWING,
THEN THE BORROWER SHALL BE DEEMED TO HAVE SELECTED AN INTEREST PERIOD OF ONE
MONTH’S DURATION.   


SECTION 2.04            FUNDING OF BORROWINGS.


(A)                 EACH LENDER SHALL MAKE EACH LOAN TO BE MADE BY IT HEREUNDER
ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS BY
2:00 P.M. NEW YORK CITY TIME TO THE ACCOUNT OF THE ADMINISTRATIVE AGENT MOST
RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY NOTICE TO THE LENDERS.  THE
ADMINISTRATIVE AGENT WILL MAKE SUCH LOANS AVAILABLE TO THE BORROWER BY PROMPTLY
CREDITING THE AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO AN ACCOUNT OF THE BORROWER
MAINTAINED WITH THE ADMINISTRATIVE AGENT IN NEW YORK CITY OR TO ANY OTHER
ACCOUNT AS SHALL HAVE BEEN DESIGNATED BY THE BORROWER IN WRITING TO THE
ADMINISTRATIVE AGENT IN THE APPLICABLE COMMITTED LOAN NOTICE.  EACH LENDER AT
ITS OPTION MAY MAKE ANY EURODOLLAR LOAN BY CAUSING ANY DOMESTIC OR FOREIGN
BRANCH OR AFFILIATE OF SUCH LENDER 


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

32

--------------------------------------------------------------------------------

Table of Contents





TO MAKE SUCH LOAN; PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT
THE OBLIGATION OF THE BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS
HEREOF.



(B)                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE
FROM A LENDER PRIOR TO THE PROPOSED TIME OF ANY BORROWING THAT SUCH LENDER WILL
NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH
BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH
SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF THIS SECTION
AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A
CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE
OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE
APPLICABLE LENDER AND THE BORROWER SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE
AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR
EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE
BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT
(I) IN THE CASE OF SUCH LENDER, A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION OR (II) IN THE
CASE OF THE BORROWER, THE INTEREST RATE APPLICABLE TO SUCH LOANS.  IF SUCH
LENDER PAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL
CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING.


(C)                THE OBLIGATIONS OF THE LENDERS HEREUNDER TO MAKE LOANS AND TO
FUND PARTICIPATIONS IN LETTERS OF CREDIT AND TO MAKE PAYMENTS PURSUANT TO
SECTIONS 8.09 AND 9.04(C) ARE SEVERAL AND NOT JOINT.  THE FAILURE OF ANY LENDER
TO MAKE ANY LOAN OR TO FUND ANY SUCH PARTICIPATION OR TO MAKE ANY PAYMENT UNDER
SECTIONS 8.09 OR 9.04(C) ON ANY DATE REQUIRED HEREUNDER SHALL NOT RELIEVE ANY
OTHER LENDER OF ITS CORRESPONDING OBLIGATION TO DO SO ON SUCH DATE, AND, OTHER
THAN PURSUANT TO SECTION 2.18, NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF
ANY OTHER LENDER TO SO MAKE ITS LOAN OR, TO FUND ITS PARTICIPATION OR TO MAKE
ITS PAYMENT UNDER SECTIONS 8.09 OR 9.04(C).


SECTION 2.05            INTEREST ELECTIONS.


(A)                 EACH BORROWING INITIALLY SHALL BE OF THE TYPE SPECIFIED IN
THE APPLICABLE COMMITTED LOAN NOTICE, AND EACH EURODOLLAR BORROWING SHALL HAVE
AN INITIAL INTEREST PERIOD AS SPECIFIED IN SUCH COMMITTED LOAN NOTICE. 
THEREAFTER, THE BORROWER MAY ELECT TO CONVERT ANY BORROWING TO A DIFFERENT TYPE
OR TO CONTINUE SUCH BORROWING AS THE SAME TYPE AND MAY ELECT SUCCESSIVE INTEREST
PERIODS FOR ANY EURODOLLAR BORROWING, ALL AS PROVIDED IN THIS SECTION.  THE
BORROWER MAY ELECT DIFFERENT TYPES OR INTEREST PERIODS, AS APPLICABLE, WITH
RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED BORROWING, IN WHICH CASE EACH SUCH
PORTION SHALL BE ALLOCATED RATABLY AMONG THE RELEVANT LENDERS HOLDING THE LOANS
COMPRISING THE RELEVANT PORTION OF SUCH BORROWING, AND THE LOANS COMPRISING EACH
SUCH PORTION SHALL BE CONSIDERED A SEPARATE BORROWING.


(B)                TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE BORROWER
SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE BY THE TIME
THAT A REQUEST FOR A BORROWING WOULD BE REQUIRED UNDER SECTION 2.03, IF THE
BORROWER WERE REQUESTING A BORROWING OF THE TYPE RESULTING FROM SUCH ELECTION TO
BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH TELEPHONIC INTEREST
ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY IN
WRITING.


(C)                 EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL
SPECIFY (I) THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES AND,
IF DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS
THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN
WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV)
BELOW SHALL BE SPECIFIED FOR EACH RESULTING BORROWING), (II) THE EFFECTIVE DATE
OF THE ELECTION MADE PURSUANT TO SUCH INTEREST ELECTION REQUEST, WHICH SHALL BE
A BUSINESS DAY, (III) WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING
OR A EURODOLLAR BORROWING, AND (IV) IF THE RESULTING BORROWING IS A EURODOLLAR
BORROWING, THE INTEREST PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO
SUCH ELECTION, WHICH SHALL BE A PERIOD CONTEMPLATED 


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

33

--------------------------------------------------------------------------------

Table of Contents





BY THE DEFINITION OF THE TERM “INTEREST PERIOD.”  IF ANY SUCH INTEREST ELECTION
REQUEST REQUESTS A EURODOLLAR BORROWING BUT DOES NOT SPECIFY AN INTEREST PERIOD,
THEN THE BORROWER SHALL BE DEEMED TO HAVE SELECTED AN INTEREST PERIOD OF ONE
MONTH’S DURATION. 



(D)                 PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST,
THE ADMINISTRATIVE AGENT SHALL ADVISE EACH RELEVANT LENDER OF THE DETAILS
THEREOF AND OF SUCH LENDER’S PORTION OF EACH RESULTING BORROWING. 


(E)                IF THE BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION
REQUEST WITH RESPECT TO A EURODOLLAR BORROWING PRIOR TO THE END OF THE INTEREST
PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED
HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE CONTINUED AS
SUCH FOR AN INTEREST PERIOD OF ONE MONTH.  NOTWITHSTANDING ANY CONTRARY
PROVISION HEREOF, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE
ADMINISTRATIVE AGENT, AT THE REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES THE
BORROWER, THEN, SO LONG AS AN EVENT OF DEFAULT IS CONTINUING (I) NO OUTSTANDING
BORROWING MAY BE CONVERTED TO OR CONTINUED AS A EURODOLLAR BORROWING AND (II)
UNLESS REPAID, EACH EURODOLLAR BORROWING SHALL BE CONVERTED TO AN ABR BORROWING
AT THE END OF THE INTEREST PERIOD APPLICABLE THERETO.


SECTION 2.06            TERMINATION AND REDUCTION OF COMMITMENTS. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN:


(A)                THE BORROWER SHALL HAVE THE RIGHT, UPON NOT LESS THAN THREE
BUSINESS DAYS’ NOTICE TO THE ADMINISTRATIVE AGENT, TO TERMINATE THE REVOLVING
COMMITMENTS OR, FROM TIME TO TIME, TO PERMANENTLY REDUCE THE AMOUNT OF THE
REVOLVING COMMITMENTS IN WHOLE OR IN PART; PROVIDED THAT (I) IN THE CASE OF ANY
SUCH PARTIAL REDUCTION, THE BORROWER SHALL DESIGNATE WHETHER SUCH REDUCTION
SHALL REDUCE THE REVOLVING LOANS SUBLIMIT OR THE LC SUBLIMIT AND, IN THE ABSENCE
OF SUCH DESIGNATION, SUCH REDUCTION SHALL REDUCE THE REVOLVING LOANS SUBLIMIT;
(II) NO SUCH TERMINATION OR REDUCTION OF REVOLVING COMMITMENTS SHALL BE
PERMITTED IF, AFTER GIVING EFFECT THERETO, (A) THE OUTSTANDING REVOLVING CREDITS
OF ALL LENDERS WOULD EXCEED THE TOTAL REVOLVING COMMITMENTS, (B) THE TOTAL
REVOLVING LOANS WOULD EXCEED THE REVOLVING LOANS SUBLIMIT OR (C) THE LC EXPOSURE
WOULD EXCEED THE LC SUBLIMIT.  ANY SUCH REDUCTION SHALL BE IN AN AMOUNT EQUAL TO
AN INTEGRAL MULTIPLE OF $100,000 AND NOT LESS THAN $1,000,000 AND SHALL REDUCE
PERMANENTLY THE COMMITMENTS THEN IN EFFECT.


(B)                THE TOTAL REVOLVING COMMITMENTS SHALL BE AUTOMATICALLY AND
PERMANENTLY REDUCED UPON THE APPLICATION OF ANY NET PROCEEDS IN ACCORDANCE WITH
SECTION 2.08(C) (OTHER THAN AS EXPRESSLY SET FORTH THEREIN), IN EACH CASE, BY AN
AMOUNT EQUAL TO THE AMOUNT OF SUCH NET PROCEEDS SO APPLIED.


(C)                 THE TOTAL REVOLVING COMMITMENTS SHALL TERMINATE UPON THE
OCCURRENCE OF THE MATURITY DATE.


SECTION 2.07            REPAYMENT OF LOANS; EVIDENCE OF DEBT.


(A)                 ANY LENDER MAY REQUEST THAT LOANS MADE BY IT BE EVIDENCED BY
A PROMISSORY NOTE.  IN SUCH EVENT, THE BORROWER SHALL PREPARE, EXECUTE AND
DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH LENDER
(OR, IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS) AND
IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT.  THEREAFTER, THE LOANS EVIDENCED
BY SUCH PROMISSORY NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER
ASSIGNMENT PURSUANT TO SECTION 9.05) BE REPRESENTED BY ONE OR MORE PROMISSORY
NOTES IN SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH
PROMISSORY NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

34

--------------------------------------------------------------------------------

Table of Contents





(B)                THE BORROWER UNCONDITIONALLY PROMISES TO PAY THE THEN UNPAID
PRINCIPAL AMOUNT OF EACH REVOLVING LOAN ON THE MATURITY DATE.


(C)                 [RESERVED].


(D)                 [RESERVED].


(E)                 EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL
PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO
SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS
OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME
HEREUNDER.


(F)                  THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH
IT SHALL RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, TYPE THEREOF AND THE
INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER
HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT
HEREUNDER FOR THE ACCOUNT OF THE RELEVANT LENDERS AND EACH RELEVANT LENDER’S
SHARE THEREOF.


(G)                THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO
PARAGRAPH (E) OR (F) OF THIS SECTION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR
OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT
THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS
OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE
BORROWER TO REPAY THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


SECTION 2.08            PREPAYMENTS.


(A)                 (I)              THE BORROWER MAY AT ANY TIME AND FROM TIME
TO TIME PREPAY LOANS, IN WHOLE OR IN PART, WITHOUT PREMIUM OR PENALTY (EXCEPT AS
SPECIFICALLY PROVIDED IN THE PROVISO OF THIS SENTENCE), UPON DELIVERY OF A
NOTICE OF LOAN PREPAYMENT TO THE ADMINISTRATIVE AGENT NO LATER THAN 12:00 NOON,
NEW YORK CITY TIME, NOT LESS THAN THREE BUSINESS DAYS PRIOR THERETO, IN THE CASE
OF EURODOLLAR LOANS, NO LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE DATE
OF SUCH NOTICE, IN THE CASE OF ABR LOANS, WHICH NOTICE SHALL SPECIFY THE DATE
AND AMOUNT OF PREPAYMENT AND THE LOANS TO BE PREPAID; PROVIDED THAT, IF A
EURODOLLAR LOAN IS PREPAID ON ANY DAY OTHER THAN THE LAST DAY OF THE INTEREST
PERIOD APPLICABLE THERETO, THE BORROWER SHALL ALSO PAY ANY AMOUNTS OWING
PURSUANT TO SECTION 2.13.  EACH SUCH NOTICE MAY BE CONDITIONED ON THE OCCURRENCE
OF ONE OR MORE EVENTS (IT BEING UNDERSTOOD THAT THE ADMINISTRATIVE AGENT AND
LENDERS SHALL BE ENTITLED TO ASSUME THAT THE LOANS CONTEMPLATED BY SUCH NOTICE
ARE TO BE MADE UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED WRITTEN
NOTICE REVOKING SUCH NOTICE OF PREPAYMENT ON OR PRIOR TO THE DATE OF SUCH
PREPAYMENT).  UPON RECEIPT OF ANY SUCH NOTICE THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY EACH RELEVANT LENDER THEREOF.  IF ANY SUCH NOTICE IS GIVEN, THE
AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED
THEREIN, TOGETHER WITH ACCRUED INTEREST TO SUCH DATE ON THE AMOUNT PREPAID. 
PARTIAL PREPAYMENTS OF LOANS SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT THAT IS
AN INTEGRAL MULTIPLE OF $500,000 AND NOT LESS THAN $1,000,000.  IN THE CASE OF
EACH PREPAYMENT OF LOANS PURSUANT TO THIS SECTION 2.08(A), THE BORROWER MAY IN
ITS SOLE DISCRETION SELECT THE LOANS TO BE REPAID, AND SUCH PREPAYMENT SHALL BE
PAID IN ACCORDANCE WITH EACH LENDER’S RESPECTIVE PRO RATA SHARE OF SUCH LOANS.

(II)               [RESERVED].


(B)                 


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

35

--------------------------------------------------------------------------------

Table of Contents




(I)               IF AT ANY TIME FOR ANY REASON THE SUM OF THE OUTSTANDING
REVOLVING CREDIT OF ALL LENDERS EXCEEDS (A) AT ANY TIME PRIOR TO THE COMPLIANCE
DATE, $72,500,000 OR (B) AT ANY TIME AFTER THE COMPLIANCE DATE, THE TOTAL
REVOLVING COMMITMENTS, THEN, IN ANY SUCH CASE, THE BORROWER SHALL, UPON LEARNING
THEREOF, OR UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, IMMEDIATELY PREPAY THE
REVOLVING LOANS AND/OR CASH COLLATERALIZE LETTERS OF CREDIT IN THE MANNER SET
FORTH IN SECTION 2.17(K) IN AN AGGREGATE PRINCIPAL AMOUNT AT LEAST EQUAL TO THE
AMOUNT OF SUCH EXCESS; PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO CASH
COLLATERALIZE LETTERS OF CREDIT PURSUANT TO THIS CLAUSE (B)(I) UNLESS, AFTER THE
PREPAYMENT OF ALL REVOLVING LOANS, THE OUTSTANDING REVOLVING CREDIT OF ALL
LENDERS EXCEEDS THE TOTAL REVOLVING COMMITMENTS AT SUCH TIME.

(II)               IF AT ANY TIME FOR ANY REASON THE LC EXPOSURE EXCEEDS THE LC
SUBLIMIT, THE BORROWER SHALL IMMEDIATELY CASH COLLATERALIZE LETTERS OF CREDIT IN
THE MANNER SET FORTH IN SECTION 2.17(K) IN AN AGGREGATE AMOUNT EQUAL TO SUCH
EXCESS.  IF AT ANY TIME FOR ANY REASON THE LC EXPOSURE WITH RESPECT TO NEW
LETTERS OF CREDIT EXCEEDS THE NEW LC SUBLIMIT, THE BORROWER SHALL IMMEDIATELY
CASH COLLATERALIZE NEW LETTERS OF CREDIT IN THE MANNER SET FORTH IN
SECTION 2.17(K) IN AN AGGREGATE AMOUNT EQUAL TO SUCH EXCESS.

(III)               IF FOR ANY REASON THE TOTAL REVOLVING LOANS EXCEEDS THE
REVOLVING LOANS SUBLIMIT, THE BORROWER SHALL IMMEDIATELY PREPAY THE REVOLVING
LOANS IN AN AGGREGATE PRINCIPAL AMOUNT AT LEAST EQUAL TO THE AMOUNT OF SUCH
EXCESS.


(C)                BEGINNING ON THE CLOSING DATE, THE BORROWER SHALL APPLY ALL
NET PROCEEDS WITHIN THREE (3) BUSINESS DAYS AFTER RECEIPT THEREOF IN ACCORDANCE
WITH CLAUSE (H) BELOW; PROVIDED, THAT WITH RESPECT TO THE DISPOSITION OF ANY
DESIGNATED REAL PROPERTY, THE DESIGNATED REAL PROPERTY RETAINED PROCEEDS WITH
RESPECT TO SUCH DISPOSITION SHALL NOT BE REQUIRED TO BE APPLIED IN ACCORDANCE
WITH CLAUSE (H) BELOW, BUT MAY BE USED BY THE BORROWER AND ITS SUBSIDIARIES IN
THE OPERATION OF THEIR BUSINESSES IN ACCORDANCE WITH THE BUDGET (SUBJECT TO THE
VARIANCES THEREFROM PERMITTED UNDER SECTION 6.10(B)), WITH DESIGNATED REAL
PROPERTY PREPAYMENT PROCEEDS WITH RESPECT TO SUCH DISPOSITION TO BE, IN THE
BORROWER’S DISCRETION, EITHER (I) USED TO PREPAY ALL OR ANY PORTION OF
OUTSTANDING REVOLVING LOANS, WITH A CORRESPONDING, PERMANENT REDUCTION OF A
PORTION OF THE TOTAL REVOLVING COMMITMENTS IN AN AGGREGATE AMOUNT EQUAL TO THE
AGGREGATE AMOUNT OF SUCH PREPAYMENT OR (II) HELD IN A SEGREGATED ACCOUNT WITH
THE ADMINISTRATIVE AGENT (THE “SPECIFIED ACCOUNT”) AS COLLATERAL FOR THE
OBLIGATIONS AND THE PREPETITION PRIORITY PAYMENT OBLIGATIONS.  WITH RESPECT TO
ANY SPECIFIED ACCOUNT, (1) THE ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE
DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH
ACCOUNT (AND THE BORROWER SHALL ENTER INTO A CASH COLLATERAL AGREEMENT WITH
RESPECT TO SUCH ACCOUNT IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT), (2) OTHER THAN ANY INTEREST EARNED ON THE INVESTMENT OF
SUCH DEPOSITS, WHICH INVESTMENTS SHALL BE MADE AT THE OPTION AND SOLE DISCRETION
OF THE ADMINISTRATIVE AGENT AND AT THE BORROWER’S RISK AND EXPENSE, SUCH
DEPOSITS SHALL NOT BEAR INTEREST AND (3) INTEREST OR PROFITS, IF ANY, ON SUCH
INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT.  TO THE EXTENT SUCH DESIGNATED
REAL PROPERTY RETAINED PROCEEDS ARE USED TO PREPAY OUTSTANDING REVOLVING LOANS,
SUCH PREPAYMENTS MAY BE MADE WITHOUT A CORRESPONDING REDUCTION OF THE TOTAL
REVOLVING COMMITMENTS.


(D)                [RESERVED].


(E)                [RESERVED].


(F)                 [RESERVED].


(G)                [RESERVED].


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

36

--------------------------------------------------------------------------------

Table of Contents





(H)                AMOUNTS TO BE APPLIED IN CONNECTION WITH PREPAYMENTS PURSUANT
TO CLAUSE (C) SHALL BE APPLIED, FIRST, RATABLY TO PRINCIPAL OF THE OUTSTANDING
REVOLVING LOANS AND ACCRUED INTEREST TO THE DATE OF SUCH PREPAYMENT ON THE
AMOUNT PREPAID, SECOND TO CASH COLLATERALIZE LETTERS OF CREDIT IN THE MANNER SET
FORTH IN SECTION 2.17(K), AND THIRD, AFTER THE REVOLVING LOANS HAVE BEEN PAID IN
FULL AND ALL LETTERS OF CREDIT HAVE BEEN FULLY CASH COLLATERALIZED, IN
ACCORDANCE WITH THE TERMS OF ANY ORDER.


SECTION 2.09            FEES.


(A)                 THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF EACH REVOLVING LENDER A FACILITY FEE (THE “FACILITY FEE”) IN
DOLLARS FOR THE PERIOD FROM AND INCLUDING THE CLOSING DATE TO THE LAST DAY OF
THE REVOLVING COMMITMENT PERIOD, EQUAL TO THE SUM OF (I) SUCH LENDER’S
APPLICABLE PERCENTAGE OF $2,000,000 IN THE AGGREGATE FOR ALL FEES PAYABLE
PURSUANT TO THIS CLAUSE (A)(I), ACCRUING AT $100,000 IN THE AGGREGATE PER WEEK
FOR EACH OF THE FIRST TWENTY (20) WEEKS AFTER THE CLOSING DATE PLUS (II) THE
PRODUCT OF (A) 1.00% PER ANNUM TIMES (B) THE ACTUAL DAILY AMOUNT OF THE
REVOLVING COMMITMENT OF SUCH LENDER, REGARDLESS OF USAGE (OR, IF THE TOTAL
REVOLVING COMMITMENTS HAVE BEEN TERMINATED, ON THE OUTSTANDING REVOLVING CREDIT
OF SUCH LENDER) DURING THE PERIOD FOR WHICH PAYMENT IS MADE, PAYABLE QUARTERLY
IN ARREARS ON EACH FEE PAYMENT DATE, COMMENCING WITH THE FIRST SUCH DATE TO
OCCUR AFTER THE CLOSING DATE.


(B)                THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF EACH REVOLVING LENDER IN ACCORDANCE WITH ITS APPLICABLE
PERCENTAGE AN UNUSED FEE (THE “UNUSED FEE”) IN DOLLARS FOR THE PERIOD FROM AND
INCLUDING THE CLOSING DATE TO THE LAST DAY OF THE REVOLVING COMMITMENT PERIOD,
EQUAL TO THE PRODUCT OF (I) 0.50% PER ANNUM TIMES (II) THE ACTUAL DAILY AMOUNT
BY WHICH (A) THE TOTAL REVOLVING COMMITMENTS EXCEED (B) THE OUTSTANDING
REVOLVING CREDITS OF ALL LENDERS DURING THE PERIOD FOR WHICH PAYMENT IS MADE,
PAYABLE QUARTERLY IN ARREARS ON EACH FEE PAYMENT DATE, COMMENCING WITH THE FIRST
SUCH DATE TO OCCUR AFTER THE CLOSING DATE.


(C)                 

(I)               THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS APPLICABLE PERCENTAGE AN UPFRONT
FEE (THE “UPFRONT FEE”) IN DOLLARS EQUAL TO THE PRODUCT OF (A) 1.75% TIMES (B)
THE TOTAL REVOLVING COMMITMENTS AS OF THE CLOSING DATE, DUE AND PAYABLE UPON THE
CLOSING DATE.

(II)                THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH LENDER A BACKSTOP FEE (THE “BACKSTOP FEE”) IN DOLLARS EQUAL TO
THE PRODUCT OF (A) 3.00% TIMES (B) SUCH LENDER’S STEP-UP SHARE, DUE AND PAYABLE
UPON THE CLOSING DATE.  AS USED HEREIN, “STEP-UP SHARE” MEANS THE DIFFERENCE OF
(1) SUCH LENDER’S REVOLVING COMMITMENT AS IN EFFECT ON THE CLOSING DATE MINUS
(2) THE PRODUCT OF (I) SUCH LENDER’S “REVOLVING COMMITMENT PERCENTAGE” (AS SUCH
TERM IS DEFINED IN, AND EFFECTIVE ON THE CLOSING DATE UNDER, THE PREPETITION
CREDIT AGREEMENT) TIMES (II) THE TOTAL REVOLVING COMMITMENTS AS IN EFFECT OF THE
CLOSING DATE.


(D)                THE BORROWER AGREES TO PAY (I) TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF EACH REVOLVING LENDER A PARTICIPATION FEE (THE “PARTICIPATION
FEE”) IN DOLLARS WITH RESPECT TO ITS PARTICIPATIONS IN LETTERS OF CREDIT, EQUAL
TO THE PRODUCT OF (A) THE APPLICABLE RATE USED TO DETERMINE THE INTEREST RATE
APPLICABLE TO EURODOLLAR LOANS TIMES (B) THE ACTUAL DAILY AMOUNT OF SUCH
REVOLVING LENDER’S LC EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO
UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE CLOSING
DATE TO BUT EXCLUDING THE LATER OF THE DATE ON WHICH SUCH REVOLVING LENDER’S
REVOLVING COMMITMENT TERMINATES AND THE DATE ON WHICH SUCH REVOLVING LENDER
CEASES TO HAVE ANY LC EXPOSURE, AND (II) TO THE ISSUING BANK A FRONTING FEE (THE
“FRONTING FEE”), WHICH SHALL ACCRUE AT THE RATE OF 0.125% PER ANNUM ON THE
ACTUAL DAILY AMOUNT OF THE LC EXPOSURE (EXCLUDING ANY  


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

37

--------------------------------------------------------------------------------

Table of Contents



PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD
FROM AND INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE LATER OF THE DATE OF
TERMINATION OF THE REVOLVING COMMITMENTS AND THE DATE ON WHICH THERE CEASES TO
BE ANY SUCH LC EXPOSURE, AS WELL AS THE CUSTOMARY ISSUANCE, PRESENTATION,
AMENDMENT AND OTHER PROCESSING FEES, AND OTHER STANDARD COSTS AND CHARGES, OF
THE ISSUING BANK RELATING TO LETTERS OF CREDIT AS FROM TIME TO TIME IN EFFECT.
PARTICIPATION FEES WILL BE PAYABLE ON THE FIRST BUSINESS DAY FOLLOWING THE END
OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE
TO OCCUR AFTER THE ISSUANCE OF THE APPLICABLE LETTER OF CREDIT, AND ON THE LAST
DAY OF THE REVOLVING COMMITMENT PERIOD; PROVIDED THAT ANY SUCH FEES ACCRUING
AFTER THE DATE ON WHICH THE REVOLVING COMMITMENTS TERMINATE SHALL BE PAYABLE ON
DEMAND. FRONTING FEES WILL BE WILL BE PAYABLE ON THE TENTH BUSINESS DAY
FOLLOWING THE END OF EACH MARCH, JUNE,SEPTEMBER AND DECEMBER, COMMENCING WITH
THE FIRST SUCH DATE TO OCCUR AFTER THE ISSUANCE OF THE APPLICABLE LETTER OF
CREDIT, AND ON THE LAST DAY OF THE REVOLVING COMMITMENT PERIOD; PROVIDED THAT
ANY SUCH FEES ACCRUING AFTER THE DATE ON WHICH THE REVOLVING COMMITMENTS
TERMINATE SHALL BE PAYABLE ON DEMAND.  ANY OTHER FEES PAYABLE TO THE ISSUING
BANK PURSUANT TO THIS PARAGRAPH SHALL BE PAYABLE WITHIN 10 DAYS AFTER DEMAND. 
ALL PARTICIPATION FEES AND ALL FRONTING FEES SHALL BE COMPUTED ON THE BASIS OF A
YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED
(INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED HEREIN, UPON THE ELECTION OF THE ADMINISTRATIVE AGENT
OR THE INSTRUCTION OF THE REQUIRED LENDERS, WHILE ANY EVENT OF DEFAULT EXISTS,
ALL PARTICIPATION FEES SHALL ACCRUE AT A RATE PER ANNUM EQUAL TO 2% PLUS THE
RATE OTHERWISE APPLICABLE THERETO AS PROVIDED IN THE FIRST SENTENCE OF THIS
SECTION 2.09(D). 


(E)                THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT THE
FEES IN THE AMOUNTS AND ON THE DATES AS SET FORTH IN ANY FEE AGREEMENTS WITH THE
ADMINISTRATIVE AGENT AND TO PERFORM ANY OTHER OBLIGATIONS CONTAINED THEREIN.


(F)                 ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE,
IN IMMEDIATELY AVAILABLE FUNDS IN DOLLARS, TO THE ADMINISTRATIVE AGENT FOR
DISTRIBUTION (I) IN THE CASE OF FACILITY FEES, UNUSED FEES, UPFRONT FEES AND
PARTICIPATION FEES, TO THE REVOLVING LENDERS, (II) IN THE CASE OF BACKSTOP FEES,
TO THE REVOLVING LENDERS ENTITLED THERETO AND (III) IN THE CASE OF FRONTING
FEES, TO THE ISSUING BANK.  FEES PAID SHALL NOT BE REFUNDABLE UNDER ANY
CIRCUMSTANCES.  ALL PER ANNUM FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
360 DAYS FOR ACTUAL DAYS ELAPSED.  TO THE EXTENT THAT ANY CALCULATION OF FEES
REQUIRED TO BE PAID UNDER THIS AGREEMENT SHALL BE BASED ON (OR RESULT IN) A
CALCULATION THAT IS LESS THAN ZERO, SUCH CALCULATION SHALL BE DEEMED ZERO FOR
PURPOSES OF THIS AGREEMENT.


SECTION 2.10            INTEREST.


(A)                 THE LOANS COMPRISING EACH ABR BORROWING SHALL BEAR INTEREST
AT THE ALTERNATE BASE RATE PLUS THE APPLICABLE RATE.


(B)                THE LOANS COMPRISING EACH EURODOLLAR BORROWING SHALL BEAR
INTEREST AT THE EURODOLLAR RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH
BORROWING PLUS THE APPLICABLE RATE.


(C)                UPON THE ELECTION OF THE ADMINISTRATIVE AGENT OR THE
INSTRUCTION OF THE REQUIRED LENDERS, WHILE ANY EVENT OF DEFAULT EXISTS, ALL
OUTSTANDING OBLIGATIONS SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT,
AT A RATE PER ANNUM EQUAL TO (I) IN THE CASE OF ANY OBLIGATION FOR WHICH A RATE
IS SPECIFIED IN THIS AGREEMENT, 2% PLUS THE RATE OTHERWISE APPLICABLE TO SUCH
OBLIGATION AS PROVIDED HEREIN OR (II) IN THE CASE OF ANY OTHER AMOUNT, 2% PLUS
THE RATE APPLICABLE TO ABR LOANS AS PROVIDED IN PARAGRAPH (A) OF THIS SECTION.


(D)                ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON
EACH INTEREST PAYMENT DATE; PROVIDED THAT (I) INTEREST ACCRUED PURSUANT TO
PARAGRAPH (C) OF THIS SECTION SHALL BE PAYABLE ON 


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

38

--------------------------------------------------------------------------------

Table of Contents





DEMAND, (II) IN THE EVENT OF ANY REPAYMENT OR PREPAYMENT OF ANY LOAN, ACCRUED
INTEREST ON THE PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE
OF SUCH REPAYMENT OR PREPAYMENT, (III) IN THE EVENT OF ANY CONVERSION OF ANY
EURODOLLAR LOAN PRIOR TO THE END OF THE CURRENT INTEREST PERIOD THEREFOR,
ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE EFFECTIVE DATE OF SUCH
CONVERSION AND (IV) INTEREST ACCRUING AFTER THE LAST DAY OF THE REVOLVING
COMMITMENT PERIOD SHALL BE PAYABLE ON DEMAND. 


(E)                ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A
YEAR OF 360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE
BASE RATE WHEN THE ALTERNATE BASE RATE IS CALCULATED BY REFERENCE TO THE PRIME
RATE SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP
YEAR).  THE APPLICABLE ALTERNATE BASE RATE OR EURODOLLAR RATE SHALL BE
DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.  TO THE EXTENT THAT ANY CALCULATION OF
INTEREST REQUIRED TO BE PAID UNDER THIS AGREEMENT SHALL BE BASED ON (OR RESULT
IN) A CALCULATION THAT IS LESS THAN 1.00%, SUCH CALCULATION SHALL BE DEEMED
1.00% FOR PURPOSES OF THIS AGREEMENT.


SECTION 2.11            ALTERNATE RATE OF INTEREST.


(A)                IF PRIOR TO THE COMMENCEMENT OF ANY INTEREST PERIOD FOR A
EURODOLLAR BORROWING:

(I)               THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL
BE CONCLUSIVE AND BINDING ABSENT MANIFEST ERROR) THAT (A) DOLLAR DEPOSITS ARE
NOT BEING OFFERED TO BANKS IN THE LONDON INTERBANK EURODOLLAR MARKET FOR THE
APPLICABLE AMOUNT AND INTEREST PERIOD OF SUCH EURODOLLAR BORROWING, OR (B)
(1) ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE EURODOLLAR
RATE FOR A LOAN OR FOR THE APPLICABLE INTEREST PERIOD (INCLUDING IN CONNECTION
WITH AN EXISTING OR PROPOSED BASE RATE LOAN) AND (2) THE CIRCUMSTANCES DESCRIBED
IN SECTION 2.11(C)(I) DO NOT APPLY (IN EACH CASE WITH RESPECT TO THIS
CLAUSE (I), “IMPACTED LOANS”); OR

(II)               THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS DETERMINE
FOR ANY REASON THAT THE EURODOLLAR RATE FOR A LOAN OR FOR THE APPLICABLE
INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS
(OR LENDER) OF MAKING OR MAINTAINING THEIR LOANS (OR ITS LOAN) INCLUDED IN SUCH
BORROWING FOR SUCH INTEREST PERIOD;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter.  
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Loans shall be suspended (to the extent of the affected Eurodollar Loans or
Interest Periods), and (y) in the event of a determination described in the
preceding sentence with respect to the Eurodollar Rate component of the
Alternate Base Rate, the utilization of the Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (or, in the case of a determination by the Required Lenders
described in clause (ii) of this Section 2.11(a), until the Administrative Agent
upon instruction of the Required Lenders) revokes such notice.  Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Loans (to the extent of the affected
Eurodollar Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of ABR Loans in the amount
specified therein  and, until the Administrative Agent notifies the Borrower and
the Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and the Loans shall be converted to an ABR Borrowing and (ii) if any
borrowing request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing. 


(B)                NOTWITHSTANDING THE FOREGOING, IF THE ADMINISTRATIVE AGENT
HAS MADE THE DETERMINATION DESCRIBED IN CLAUSE (A)(I) OF THIS SECTION 2.11, THE
ADMINISTRATIVE AGENT IN CONSULTATION WITH THE BORROWER, MAY ESTABLISH AN
ALTERNATIVE INTEREST RATE FOR THE IMPACTED LOANS, IN WHICH CASE, SUCH
ALTERNATIVE 


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

39

--------------------------------------------------------------------------------

Table of Contents





RATE OF INTEREST SHALL APPLY WITH RESPECT TO THE IMPACTED LOANS UNTIL (I) THE
ADMINISTRATIVE AGENT REVOKES THE NOTICE DELIVERED WITH RESPECT TO THE IMPACTED
LOANS UNDER CLAUSE (A)(I) OF THIS SECTION 2.11, (II) THE ADMINISTRATIVE AGENT OR
THE REQUIRED LENDERS NOTIFY THE ADMINISTRATIVE AGENT AND THE BORROWER THAT SUCH
ALTERNATIVE INTEREST RATE DOES NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO THE
LENDERS OF FUNDING THE IMPACTED LOANS, OR (III) ANY LENDER DETERMINES THAT ANY
LAW HAS MADE IT UNLAWFUL, OR THAT ANY GOVERNMENTAL AUTHORITY HAS ASSERTED THAT
IT IS UNLAWFUL, FOR SUCH LENDER OR ITS APPLICABLE LENDING OFFICE TO MAKE,
MAINTAIN OR FUND LOANS WHOSE INTEREST IS DETERMINED BY REFERENCE TO SUCH
ALTERNATIVE RATE OF INTEREST OR TO DETERMINE OR CHARGE INTEREST RATES BASED UPON
SUCH RATE OR ANY GOVERNMENTAL AUTHORITY HAS IMPOSED MATERIAL RESTRICTIONS ON THE
AUTHORITY OF SUCH LENDER TO DO ANY OF THE FOREGOING AND PROVIDES THE
ADMINISTRATIVE AGENT AND THE BORROWER WRITTEN NOTICE THEREOF. 


(C)                 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENTS, BUT WITHOUT LIMITING SECTIONS 2.11(A) AND (B)
ABOVE, IF THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE
CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO ABSENT MANIFEST ERROR), OR THE
BORROWER OR REQUIRED LENDERS NOTIFY THE ADMINISTRATIVE AGENT (WITH, IN THE CASE
OF THE REQUIRED LENDERS, A COPY TO THE BORROWER) THAT THE BORROWER OR REQUIRED
LENDERS (AS APPLICABLE) HAVE DETERMINED (WHICH DETERMINATION LIKEWISE SHALL BE
CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO ABSENT MANIFEST ERROR), THAT:

(I)               ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING
LIBOR FOR ANY REQUESTED INTEREST PERIOD, INCLUDING, WITHOUT LIMITATION, BECAUSE
THE LIBOR SCREEN RATE IS NOT AVAILABLE OR PUBLISHED ON A CURRENT BASIS AND SUCH
CIRCUMSTANCES ARE UNLIKELY TO BE TEMPORARY; OR

(II)               THE ADMINISTRATOR OF THE LIBOR SCREEN RATE OR A GOVERNMENTAL
AUTHORITY HAVING OR PURPORTING TO HAVE JURISDICTION OVER THE ADMINISTRATIVE
AGENT HAS MADE A PUBLIC STATEMENT IDENTIFYING A SPECIFIC DATE AFTER WHICH LIBOR
OR THE LIBOR SCREEN RATE SHALL NO LONGER BE MADE AVAILABLE, OR USED FOR
DETERMINING THE INTEREST RATE OF LOANS, PROVIDED THAT, AT THE TIME OF SUCH
STATEMENT, THERE IS NO SUCCESSOR ADMINISTRATOR THAT IS SATISFACTORY TO THE
ADMINISTRATIVE AGENT, THAT WILL CONTINUE TO PROVIDE LIBOR AFTER SUCH SPECIFIC
DATE (SUCH SPECIFIC DATE, THE “SCHEDULED UNAVAILABILITY DATE”); OR

(III)               SYNDICATED LOANS CURRENTLY BEING EXECUTED, OR THAT INCLUDE
LANGUAGE SIMILAR TO THAT CONTAINED IN THIS SECTION 2.11, ARE BEING EXECUTED OR
AMENDED (AS APPLICABLE) TO INCORPORATE OR ADOPT A NEW BENCHMARK INTEREST RATE TO
REPLACE LIBOR;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for
purpose of replacing LIBOR in accordance with this Section 2.11 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks and, in
each case, including any mathematical or other adjustments to such benchmark
giving due consideration to any evolving or then existing convention for similar
Dollar denominated syndicated credit facilities for such benchmarks which
adjustment or method for calculating such adjustment shall be published on an
information service as selected by the Administrative Agent from time to time in
its reasonable discretion and may be periodically updated  (the “Adjustment”;
and any such proposed rate, a “LIBOR Successor Rate”), and any such amendment
shall become effective at 5:00 p.m. on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders (A) in the case of an amendment to replace LIBOR with a rate
described in the foregoing clause (x) , object to the Adjustment; or (B) in the
case of an amendment to replace LIBOR with a rate described in the foregoing 
clause (y), object to such


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

40

--------------------------------------------------------------------------------

Table of Contents




amendment; provided that for the avoidance of doubt, in the case of the
foregoing clause (A), the Required Lenders shall not be entitled to object to
any SOFR-Based Rate contained in any such amendment.  Such LIBOR Successor Rate
shall be applied in a manner consistent with market practice; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.


(D)                IF NO LIBOR SUCCESSOR RATE HAS BEEN DETERMINED AND THE
CIRCUMSTANCES UNDER CLAUSE (C)(I) ABOVE EXIST OR THE SCHEDULED UNAVAILABILITY
DATE HAS OCCURRED (AS APPLICABLE), THE ADMINISTRATIVE AGENT WILL PROMPTLY SO
NOTIFY THE BORROWER AND EACH LENDER.  THEREAFTER, (I) THE OBLIGATION OF THE
LENDERS TO MAKE OR MAINTAIN EURODOLLAR LOANS SHALL BE SUSPENDED, (TO THE EXTENT
OF THE AFFECTED EURODOLLAR LOANS OR INTEREST PERIODS), AND (II) THE EURODOLLAR
RATE COMPONENT SHALL NO LONGER BE UTILIZED IN DETERMINING THE ALTERNATE BASE
RATE.  UPON RECEIPT OF SUCH NOTICE, THE BORROWER MAY REVOKE ANY PENDING REQUEST
FOR A BORROWING OF, CONVERSION TO OR CONTINUATION OF EURODOLLAR LOANS (TO THE
EXTENT OF THE AFFECTED EURODOLLAR LOANS OR INTEREST PERIODS) OR, FAILING THAT,
WILL BE DEEMED TO HAVE CONVERTED SUCH REQUEST INTO A REQUEST FOR A BORROWING OF
ABR LOANS (SUBJECT TO THE FOREGOING CLAUSE (II)) IN THE AMOUNT SPECIFIED
THEREIN.


(E)                NOTWITHSTANDING ANYTHING ELSE HEREIN, ANY DEFINITION OF LIBOR
SUCCESSOR RATE SHALL PROVIDE THAT IN NO EVENT SHALL SUCH LIBOR SUCCESSOR RATE BE
LESS THAN 1.00% FOR PURPOSES OF THIS AGREEMENT.


(F)                 IN CONNECTION WITH THE IMPLEMENTATION OF A LIBOR SUCCESSOR
RATE, THE ADMINISTRATIVE AGENT WILL HAVE THE RIGHT TO MAKE LIBOR SUCCESSOR RATE
CONFORMING CHANGES FROM TIME TO TIME AND, NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN OR IN ANY OTHER LOAN DOCUMENT, ANY AMENDMENTS IMPLEMENTING SUCH
LIBOR SUCCESSOR RATE CONFORMING CHANGES WILL BECOME EFFECTIVE WITHOUT ANY
FURTHER ACTION OR CONSENT OF ANY OTHER PARTY TO THIS AGREEMENT; PROVIDED THAT,
WITH RESPECT TO ANY SUCH AMENDMENT EFFECTED, THE ADMINISTRATIVE AGENT SHALL POST
EACH SUCH AMENDMENT IMPLEMENTING SUCH LIBOR SUCCESSOR CONFORMING CHANGES TO THE
LENDERS REASONABLY PROMPTLY AFTER SUCH AMENDMENT BECOMES EFFECTIVE.


(G)                FOR PURPOSES HEREOF:

(I)               “LIBOR SUCCESSOR RATE CONFORMING CHANGES” MEANS, WITH RESPECT
TO ANY PROPOSED LIBOR SUCCESSOR RATE, ANY CONFORMING CHANGES TO THE DEFINITION
OF ALTERNATE BASE RATE, INTEREST PERIOD, TIMING AND FREQUENCY OF DETERMINING
RATES AND MAKING PAYMENTS OF INTEREST AND OTHER TECHNICAL, ADMINISTRATIVE OR
OPERATIONAL MATTERS AS MAY BE APPROPRIATE, IN THE DISCRETION OF THE
ADMINISTRATIVE AGENT, TO REFLECT THE ADOPTION AND IMPLEMENTATION OF SUCH LIBOR
SUCCESSOR RATE AND TO PERMIT THE ADMINISTRATION THEREOF BY THE ADMINISTRATIVE
AGENT IN A MANNER SUBSTANTIALLY CONSISTENT WITH MARKET PRACTICE (OR, IF THE
ADMINISTRATIVE AGENT DETERMINES THAT ADOPTION OF ANY PORTION OF SUCH MARKET
PRACTICE IS NOT ADMINISTRATIVELY FEASIBLE OR THAT NO MARKET PRACTICE FOR THE
ADMINISTRATION OF SUCH LIBOR SUCCESSOR RATE EXISTS, IN SUCH OTHER MANNER OF
ADMINISTRATION AS THE ADMINISTRATIVE AGENT DETERMINES IS REASONABLY NECESSARY IN
CONNECTION WITH THE ADMINISTRATION OF THIS AGREEMENT);

(II)               “RELEVANT GOVERNMENTAL BODY” MEANS THE FEDERAL RESERVE BOARD
AND/OR THE FEDERAL RESERVE BANK OF NEW YORK, OR A COMMITTEE OFFICIALLY ENDORSED
OR CONVENED BY THE FEDERAL RESERVE BOARD AND/OR THE FEDERAL RESERVE BANK OF NEW
YORK FOR THE PURPOSE OF RECOMMENDING A BENCHMARK RATE TO REPLACE LIBOR IN LOAN
AGREEMENTS SIMILAR TO THIS AGREEMENT;


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

41

--------------------------------------------------------------------------------

Table of Contents




(III)               “SOFR” WITH RESPECT TO ANY DAY MEANS THE SECURED OVERNIGHT
FINANCING RATE PUBLISHED FOR SUCH DAY BY THE FEDERAL RESERVE BANK OF NEW YORK,
AS THE ADMINISTRATOR OF THE BENCHMARK (OR A SUCCESSOR ADMINISTRATOR) ON THE
FEDERAL RESERVE BANK OF NEW YORK’S WEBSITE AND THAT HAS BEEN SELECTED OR
RECOMMENDED BY THE RELEVANT GOVERNMENTAL BODY;

(IV)               “SOFR-BASED RATE” MEANS SOFR OR TERM SOFR; AND

(V)                “TERM SOFR” MEANS THE FORWARD-LOOKING TERM RATE FOR ANY
PERIOD THAT IS APPROXIMATELY (AS DETERMINED BY THE ADMINISTRATIVE AGENT) AS LONG
AS ANY OF THE INTEREST PERIOD OPTIONS SET FORTH IN THE DEFINITION OF “INTEREST
PERIOD” AND THAT IS BASED ON SOFR AND THAT HAS BEEN SELECTED OR RECOMMENDED BY
THE RELEVANT GOVERNMENTAL BODY ,IN EACH CASE AS PUBLISHED ON AN INFORMATION
SERVICE AS SELECTED BY THE ADMINISTRATIVE AGENT FROM TIME TO TIME IN ITS
REASONABLE DISCRETION.


SECTION 2.12            INCREASED COSTS.


(A)                IF ANY CHANGE IN LAW SHALL: 

(I)               IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL
DEPOSIT, COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS
OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY LENDER
(INCLUDING ANY RESERVE FOR EUROCURRENCY FUNDING THAT MAY BE ESTABLISHED OR
REESTABLISHED UNDER REGULATION D OF THE BOARD);

(II)               IMPOSE ON ANY LENDER (INCLUDING THE ISSUING BANK) ANY TAXES
OTHER THAN (A) INDEMNIFIED TAXES OR OTHER TAXES ADDRESSED UNDER SECTION 2.14 OR
(B) EXCLUDED TAXES; OR

(III)               IMPOSE ON ANY LENDER OR THE LONDON INTERBANK MARKET ANY
OTHER CONDITION AFFECTING THIS AGREEMENT OR LOANS MADE BY OR PARTICIPATIONS HELD
BY SUCH LENDER;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.


(B)                IF ANY LENDER DETERMINES THAT ANY CHANGE IN LAW REGARDING
CAPITAL OR LIQUIDITY REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S
HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE BY
SUCH LENDER TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH LENDER’S HOLDING
COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO
CONSIDERATION SUCH LENDER’S POLICIES AND THE POLICIES OF SUCH LENDER’S HOLDING
COMPANY WITH RESPECT TO CAPITAL ADEQUACY AND LIQUIDITY), THEN FROM TIME TO TIME
THE BORROWER WILL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL
COMPENSATE SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY FOR ANY SUCH REDUCTION
SUFFERED.


(C)                 A CERTIFICATE OF A LENDER SETTING FORTH THE AMOUNT OR
AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR ITS HOLDING COMPANY, AS THE CASE
MAY BE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS SECTION SHALL BE DELIVERED
TO THE BORROWER AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWER
SHALL PAY SUCH LENDER THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10
DAYS AFTER RECEIPT THEREOF.


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

42

--------------------------------------------------------------------------------

Table of Contents





(D)                FAILURE OR DELAY ON THE PART OF ANY LENDER TO DEMAND
COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT THE BORROWER SHALL NOT
BE REQUIRED TO COMPENSATE A LENDER PURSUANT TO THIS SECTION FOR ANY INCREASED
COSTS OR REDUCTIONS INCURRED MORE THAN 180 DAYS PRIOR TO THE DATE THAT SUCH
LENDER NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED
COSTS OR REDUCTIONS AND OF SUCH LENDER’S INTENTION TO CLAIM COMPENSATION
THEREFOR; PROVIDED FURTHER THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE 180-DAY PERIOD REFERRED
TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.

Section 2.13            Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto or (d) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.16, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  For purposes of calculating amounts payable by the
Borrower to the Lenders under this Section 2.13, each Lender shall be deemed to
have funded each Eurodollar Loan made by it at the Eurodollar Rate for such Loan
by a matching deposit or other borrowing in the London interbank market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Loan was in fact so funded.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.


SECTION 2.14            TAXES.


(A)                 ALL PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF ANY LOAN
PARTY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR OF
AND WITHOUT DEDUCTION FOR ANY TAXES UNLESS REQUIRED BY APPLICABLE REQUIREMENTS
OF LAW; PROVIDED THAT IF ANY APPLICABLE WITHHOLDING AGENT SHALL BE REQUIRED BY
APPLICABLE REQUIREMENTS OF LAW TO DEDUCT ANY TAXES IN RESPECT OF ANY SUCH
PAYMENTS, THEN (I) IF SUCH TAX IS AN INDEMNIFIED TAX OR OTHER TAX, THE SUM
PAYABLE SHALL BE INCREASED BY THE APPLICABLE LOAN PARTY AS NECESSARY SO THAT
AFTER ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL
SUMS PAYABLE UNDER THIS SECTION 2.14) HAVE BEEN MADE THE APPLICABLE LENDER (OR,
IN THE CASE OF A PAYMENT MADE TO THE ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT,
THE ADMINISTRATIVE AGENT) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE
RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE APPLICABLE WITHHOLDING AGENT
SHALL MAKE SUCH DEDUCTIONS AND (III) THE APPLICABLE WITHHOLDING AGENT SHALL PAY
THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE
WITH APPLICABLE REQUIREMENTS OF LAW.


(B)                IN ADDITION, WITHOUT DUPLICATION OF ANY OBLIGATION SET FORTH
IN SUBSECTION (A), THE BORROWER SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE REQUIREMENTS OF LAW.


(C)                WITHOUT DUPLICATION OF ANY OBLIGATION SET FORTH IN SUBSECTION
(A), THE LOAN PARTIES SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH LENDER,
WITHIN 10 DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY
INDEMNIFIED TAXES PAID OR PAYABLE BY THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS
THE CASE MAY BE, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY
OBLIGATION OF ANY LOAN PARTY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT AND ANY
OTHER TAXES PAID OR PAYABLE BY THE ADMINISTRATIVE AGENT OR SUCH LENDER
(INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED ON ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION 2.14) AND ANY REASONABLE
EXPENSES ARISING THERE-


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

43

--------------------------------------------------------------------------------

Table of Contents


 
FROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER
TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL
AUTHORITY.A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED
TO THE BORROWER BY A LENDER, OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR
ON BEHALF OF A LENDER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR. 


(D)                AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF TAXES BY ANY LOAN
PARTY TO A GOVERNMENTAL AUTHORITY PURSUANT TO THIS SECTION, THE BORROWER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT A COPY, OR IF REASONABLY AVAILABLE TO THE
BORROWER A CERTIFIED COPY, OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY
EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER
EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)                (I)  EACH LENDER SHALL DELIVER TO THE BORROWER AND THE
ADMINISTRATIVE AGENT, AT THE TIME OR TIMES REASONABLY REQUESTED BY THE BORROWER
OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION
REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT AS WILL PERMIT
SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING TAX OR AT A REDUCED RATE OF
WITHHOLDING.

(II)                WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,

(A)              ANY U.S. LENDER SHALL DELIVER TO THE BORROWER AND THE
ADMINISTRATIVE AGENT ON OR PRIOR TO THE DATE ON WHICH SUCH LENDER BECOMES A
LENDER UNDER THIS AGREEMENT (AND FROM TIME TO TIME THEREAFTER UPON THE
REASONABLE REQUEST OF THE BORROWER OR THE ADMINISTRATIVE AGENT), PROPERLY
EXECUTED ORIGINALS OF IRS FORM W-9 CERTIFYING THAT SUCH LENDER IS EXEMPT FROM
U.S. FEDERAL BACKUP WITHHOLDING TAX;

(B)                ANY NON-U.S. LENDER SHALL, TO THE EXTENT IT IS LEGALLY
ELIGIBLE TO DO SO, DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT ON OR
PRIOR TO THE DATE ON WHICH SUCH FOREIGN LENDER BECOMES A LENDER UNDER THIS
AGREEMENT (AND FROM TIME TO TIME THEREAFTER UPON THE REASONABLE REQUEST OF THE
BORROWER OR THE ADMINISTRATIVE AGENT), WHICHEVER OF THE FOLLOWING IS APPLICABLE
TO ESTABLISH SUCH NON-U.S. LENDER’S ENTITLEMENT TO A REDUCED RATE OF, OR
EXEMPTION FROM, WITHHOLDING:

(1)                TWO PROPERLY EXECUTED ORIGINALS OF IRS FORM W-8BEN OR
W-8BEN-E ESTABLISHING AN EXEMPTION FROM, OR REDUCTION OF, U.S. FEDERAL
WITHHOLDING TAX PURSUANT TO AN INCOME TAX TREATY TO WHICH THE UNITED STATES IS A
PARTY;

(2)                TWO PROPERLY EXECUTED ORIGINALS OF IRS FORM W-8ECI;

(3)                (X) EXECUTED ORIGINALS OF A CERTIFICATE SUBSTANTIALLY IN THE
FORM OF EXHIBIT G-1 TO THE EFFECT THAT SUCH NON-U.S. LENDER IS NOT (A) A “BANK”
WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B) A “10 PERCENT
SHAREHOLDER” OF THE BORROWER WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE
CODE, OR (C) A “CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION
881(C)(3)(C) OF THE CODE, AND THAT NO PAYMENTS TO BE RECEIVED BY SUCH LENDER
WILL BE EFFECTIVELY CONNECTED INCOME (A “U.S. TAX COMPLIANCE CERTIFICATE”) AND
(Y) TWO PROPERLY EXECUTED ORIGINALS OF IRS FORM W-8BEN OR W-8BEN-E; OR

(4)                TO THE EXTENT A LENDER IS NOT THE BENEFICIAL OWNER (FOR
EXAMPLE, WHERE THE LENDER IS A PARTNERSHIP, OR HAS SOLD A PARTICIPATION), TWO
PROPERLY EXECUTED ORIGINALS OF IRS FORM W-8IMY, ACCOMPANIED BY 


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

44

--------------------------------------------------------------------------------

Table of Contents




PROPERLY EXECUTED IRS FORM W-8ECI, IRS FORM W-8BEN OR W-8BEN-E, A U.S. TAX
COMPLIANCE CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT G-2 OR EXHIBIT G-3,
IRS FORM W-9, AND/OR OTHER CERTIFICATION DOCUMENTS FROM EACH BENEFICIAL OWNER,
AS APPLICABLE; PROVIDED THAT IF THE NON-U.S. LENDER IS A PARTNERSHIP (AND NOT A
PARTICIPATING LENDER), AND ONE OR MORE DIRECT OR INDIRECT PARTNERS OF SUCH
NON-U.S. LENDER ARE CLAIMING THE PORTFOLIO INTEREST EXEMPTION, SUCH NON-U.S.
LENDER MAY PROVIDE A U.S. TAX COMPLIANCE CERTIFICATE SUBSTANTIALLY IN THE FORM
OF EXHIBIT G-4 ON BEHALF OF SUCH DIRECT AND INDIRECT PARTNER(S); AND

(5)                ANY NON-U.S. LENDER SHALL, TO THE EXTENT IT IS LEGALLY
ELIGIBLE TO DO SO, DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT (IN SUCH
NUMBER OF COPIES AS SHALL BE REQUESTED BY THE RECIPIENT) ON OR PRIOR TO THE DATE
ON WHICH SUCH NON-U.S. LENDER BECOMES A LENDER UNDER THIS AGREEMENT (AND FROM
TIME TO TIME THEREAFTER UPON THE REASONABLE REQUEST OF THE BORROWER OR THE
ADMINISTRATIVE AGENT), EXECUTED ORIGINALS OF ANY OTHER FORM PRESCRIBED BY
APPLICABLE REQUIREMENTS OF LAW AS A BASIS FOR CLAIMING EXEMPTION FROM OR A
REDUCTION IN U.S. FEDERAL WITHHOLDING TAX, DULY COMPLETED, TOGETHER WITH SUCH
SUPPLEMENTARY DOCUMENTATION AS MAY BE PRESCRIBED BY APPLICABLE REQUIREMENTS OF
LAW TO PERMIT THE BORROWER OR THE ADMINISTRATIVE AGENT TO DETERMINE THE
WITHHOLDING OR DEDUCTION REQUIRED TO BE MADE.

(III)               IF A PAYMENT MADE TO A LENDER UNDER THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS WOULD BE SUBJECT TO U.S. FEDERAL WITHHOLDING TAX IMPOSED BY
FATCA IF SUCH LENDER WERE TO FAIL TO COMPLY WITH THE APPLICABLE REPORTING
REQUIREMENTS OF FATCA (INCLUDING THOSE CONTAINED IN SECTION 1471(B) OR 1472(B)
OF THE CODE, AS APPLICABLE), SUCH LENDER SHALL DELIVER TO THE BORROWER OR
ADMINISTRATIVE AGENT, AT THE TIME OR TIMES PRESCRIBED BY LAW AND AT SUCH TIME OR
TIMES REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT, SUCH
DOCUMENTATION PRESCRIBED BY APPLICABLE REQUIREMENTS OF LAW (INCLUDING AS
PRESCRIBED BY SECTION 1471(B)(3)(C)(I) OF THE CODE)AND SUCH ADDITIONAL
DOCUMENTATION REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
AS MAY BE NECESSARY FOR THE BORROWER OR THE ADMINISTRATIVE AGENT TO COMPLY WITH
ITS OBLIGATIONS UNDER FATCA, TO DETERMINE WHETHER SUCH LENDER HAS OR HAS NOT
COMPLIED WITH SUCH LENDER'S OBLIGATIONS UNDER FATCA AND, AS NECESSARY, TO
DETERMINE THE AMOUNT, IF ANY, TO DEDUCT AND WITHHOLD FROM SUCH PAYMENT.  SOLELY
FOR PURPOSES OF THIS SECTION 2.14(E)(III), “FATCA” SHALL INCLUDE ANY AMENDMENTS
MADE TO FATCA AFTER THE DATE OF THIS AGREEMENT.

(IV)               EACH LENDER AGREES THAT IF ANY DOCUMENTATION IT PREVIOUSLY
DELIVERED PURSUANT TO THIS SECTION 2.14(E) EXPIRES OR BECOMES OBSOLETE OR
INACCURATE IN ANY RESPECT, IT SHALL UPDATE SUCH DOCUMENTATION OR PROMPTLY NOTIFY
THE BORROWER AND THE ADMINISTRATIVE AGENT IN WRITING OF ITS LEGAL INELIGIBILITY
TO DO SO. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 2.14(E), NO
LENDER SHALL BE REQUIRED TO PROVIDE ANY DOCUMENTATION PURSUANT TO THIS SECTION
2.14(E) THAT IT IS NOT LEGALLY ELIGIBLE TO PROVIDE.

(V)                EACH LENDER HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT TO
DELIVER TO THE LOAN PARTIES AND TO ANY SUCCESSOR ADMINISTRATIVE AGENT ANY
DOCUMENTATION PROVIDED BY SUCH LENDER TO THE ADMINISTRATIVE AGENT PURSUANT TO
THIS SECTION 2.14(E).


(F)                  IF THE ADMINISTRATIVE AGENT OR A LENDER DETERMINES, IN ITS
SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES AS TO WHICH IT HAS
BEEN INDEMNIFIED BY A LOAN PARTY OR WITH RESPECT TO 


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

45

--------------------------------------------------------------------------------

Table of Contents





WHICH THE LOAN PARTY HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.14,
IT SHALL PAY OVER SUCH REFUND TO THE LOAN PARTY (BUT ONLY TO THE EXTENT OF
INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE LOAN PARTY UNDER
THIS SECTION 2.14 WITH RESPECT TO THE TAXES GIVING RISE TO SUCH REFUND), NET OF
ALL REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING ANY TAXES) OF THE
ADMINISTRATIVE AGENT OR SUCH LENDER AND WITHOUT INTEREST (OTHER THAN ANY
INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH
REFUND); PROVIDED THAT THE LOAN PARTY AGREES TO REPAY THE AMOUNT PAID OVER TO
THE LOAN PARTY (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE
RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH LENDER IN
THE EVENT THE ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH
REFUND TO SUCH GOVERNMENTAL AUTHORITY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS PARAGRAPH (F), IN NO EVENT WILL THE ADMINISTRATIVE AGENT OR SUCH LENDER
BE REQUIRED TO PAY ANY AMOUNT TO A LOAN PARTY PURSUANT TO THIS PARAGRAPH (F) THE
PAYMENT OF WHICH WOULD PLACE THE ADMINISTRATIVE AGENT OR LENDER IN A LESS
FAVORABLE AFTER-TAX POSITION THAN THE ADMINISTRATIVE AGENT OR LENDER WOULD HAVE
BEEN IN IF THE TAX SUBJECT TO INDEMNIFICATION AND GIVING RISE TO SUCH REFUND HAD
NOT BEEN DEDUCTED, WITHHELD OR OTHERWISE IMPOSED AND THE INDEMNIFICATION
PAYMENTS OR ADDITIONAL AMOUNTS WITH RESPECT TO SUCH TAX HAD NEVER BEEN PAID. 
THIS SECTION SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY
LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO
ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE BORROWER OR ANY OTHER PERSON.


(G)                FOR THE AVOIDANCE OF DOUBT, FOR PURPOSES OF THIS SECTION
2.14, THE TERM “LENDER” INCLUDES THE ISSUING BANK.


SECTION 2.15            PRO RATA TREATMENT AND PAYMENTS .


(A)                 EACH BORROWING OF REVOLVING LOANS BY THE BORROWER FROM THE
REVOLVING LENDERS AND ANY REDUCTION OF THE REVOLVING COMMITMENTS OF THE
REVOLVING LENDERS SHALL BE MADE PRO RATA ACCORDING TO THE RESPECTIVE REVOLVING
COMMITMENTS THEN HELD BY THE REVOLVING LENDERS.  EACH PAYMENT BY THE BORROWER ON
ACCOUNT OF ANY FACILITY FEE, UNUSED FEE, UPFRONT FEE OR PARTICIPATION FEE SHALL
BE PAID RATABLY TO THE REVOLVING LENDERS ENTITLED THERETO.  EACH PAYMENT BY THE
BORROWER ON ACCOUNT OF ANY BACKSTOP FEE SHALL BE PAID TO THE REVOLVING LENDERS
ENTITLED THERETO.


(B)                EACH PREPAYMENT BY THE BORROWER ON ACCOUNT OF PRINCIPAL OF
ANY LOANS SHALL BE MADE PRO RATA ACCORDING TO THE RESPECTIVE OUTSTANDING
PRINCIPAL AMOUNTS OF LOANS THEN HELD BY THE LENDERS ENTITLED TO SUCH PAYMENT. 
SUBJECT TO SECTION 2.15(D), ALL REPAYMENTS OF PRINCIPAL OF ANY LOANS AT STATED
MATURITY OR UPON ACCELERATION SHALL BE ALLOCATED PRO RATA ACCORDING TO THE
RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE MATURED OR ACCELERATED LOANS
THEN HELD BY THE RELEVANT LENDERS.  SUBJECT TO SECTION 2.15(D), ALL PAYMENTS OF
INTEREST IN RESPECT OF ANY LOANS SHALL BE ALLOCATED PRO RATA ACCORDING TO THE
OUTSTANDING INTEREST PAYABLE THEN OWED TO THE RELEVANT LENDERS.  NOTWITHSTANDING
THE FOREGOING, (A) ANY AMOUNT PAYABLE TO A DEFAULTING LENDER UNDER THIS
AGREEMENT (WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE BUT
EXCLUDING ANY AMOUNT THAT WOULD OTHERWISE BE PAYABLE TO SUCH DEFAULTING LENDER
PURSUANT TO SECTION 2.16 AND SECTION 9.05) SHALL, IN LIEU OF BEING DISTRIBUTED
TO SUCH DEFAULTING LENDER, BE RETAINED BY THE ADMINISTRATIVE AGENT IN A
SEGREGATED INTEREST-BEARING ACCOUNT AND, SUBJECT TO ANY APPLICABLE REQUIREMENTS
OF LAW, BE APPLIED AT SUCH TIME OR TIMES AS MAY BE DETERMINED BY THE
ADMINISTRATIVE AGENT:  (1) FIRST, TO THE PAYMENT OF ANY AMOUNTS OWING BY SUCH
DEFAULTING LENDER TO THE ADMINISTRATIVE AGENT AND THE ISSUING BANK HEREUNDER
(INCLUDING AMOUNTS OWED UNDER SECTION 2.09(B) OR 9.04(C)), (2) SECOND, TO THE
FUNDING OF ANY LOAN OR LC DISBURSEMENT REQUIRED BY THIS AGREEMENT, AS DETERMINED
BY THE ADMINISTRATIVE AGENT, (3) THIRD, IF SO DETERMINED BY THE ADMINISTRATIVE
AGENT AND BORROWER, HELD IN SUCH ACCOUNT AS CASH COLLATERAL FOR FUTURE FUNDING
OBLIGATIONS OF THE DEFAULTING LENDER UNDER THIS AGREEMENT, (4) FOURTH, PRO RATA,
TO THE PAYMENT OF ANY AMOUNTS OWING TO THE BORROWER OR THE LENDERS AS A RESULT
OF SUCH DEFAULTING LENDER’S BREACH OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND
(5) FIFTH, TO SUCH DEFAULTING LENDER OR AS OTHERWISE DIRECTED BY A COURT OF
COMPETENT JURISDICTION, AND (B) IF SUCH PAYMENT IS A PREPAYMENT OF THE PRINCIPAL
AMOUNT OF LOANS, SUCH PAYMENT SHALL BE APPLIED 


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

46

--------------------------------------------------------------------------------

Table of Contents





SOLELY TO PREPAY THE LOANS OF ALL NON-DEFAULTING LENDERS PRO RATA (BASED ON THE
AMOUNTS OWING TO EACH) PRIOR TO BEING APPLIED TO THE PREPAYMENT OF ANY LOAN OF
ANY DEFAULTING LENDER.



(C)                ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE
BORROWER HEREUNDER, WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR
OTHERWISE, SHALL BE MADE WITHOUT SETOFF OR COUNTERCLAIM AND SHALL BE MADE PRIOR
TO 2:00 P.M., NEW YORK CITY TIME, ON THE DATE WHEN DUE.  ALL PAYMENTS RECEIVED
BY THE ADMINISTRATIVE AGENT AFTER 2:00 P.M., NEW YORK CITY TIME, MAY, IN THE
DISCRETION OF THE ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE
NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST AND FEES
THEREON.  ALL SUCH PAYMENTS SHALL BE MADE TO THE ADMINISTRATIVE AGENT’S OFFICE
EXCEPT THAT PAYMENTS PURSUANT TO SECTIONS 2.12, 2.13, 2.14 AND 9.04 SHALL BE
MADE DIRECTLY TO THE PERSONS ENTITLED THERETO.  THE ADMINISTRATIVE AGENT SHALL
DISTRIBUTE SUCH PAYMENTS TO THE RELEVANT LENDERS PROMPTLY UPON RECEIPT IN LIKE
FUNDS AS RECEIVED.  UNLESS OTHERWISE SPECIFIED HEREIN, IF ANY PAYMENT HEREUNDER
BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL
BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY.  IN THE CASE OF ANY EXTENSION
OF ANY PAYMENT OF PRINCIPAL, INTEREST THEREON SHALL BE PAYABLE AT THE THEN
APPLICABLE RATE DURING SUCH EXTENSION.


(D)                AFTER THE EXERCISE OF REMEDIES PROVIDED FOR IN SECTION 7.01
AND IRRESPECTIVE OF ANY OTHER PROVISION OF ANY LOAN DOCUMENT TO THE CONTRARY,
ANY AMOUNTS (INCLUDING CASH, EQUITY SECURITIES, DEBT SECURITIES OR ANY OTHER
PROPERTY; PROVIDED THAT IF ANY SUCH AMOUNTS ARE NOT IN THE FORM OF CASH, THEN
THE AMOUNT OF SUCH SECURITIES OR OTHER PROPERTY APPLIED TO EACH OF CLAUSES FIRST
THROUGH LAST BELOW SHALL BE AN AMOUNT WITH A FAIR MARKET VALUE EQUAL TO THE
STATED AMOUNT REQUIRED TO BE APPLIED PURSUANT TO EACH SUCH CLAUSE) RECEIVED ON
ACCOUNT OF THE COLLATERAL OR IN CONSIDERATION OF ANY WAIVER OF ANY RIGHTS TO
RECEIVE ANY PAYMENT OF THE OBLIGATIONS (WHETHER RECEIVED AS A CONSEQUENCE OF THE
EXERCISE OF SUCH REMEDIES OR AS A DISTRIBUTION UNDER THE CHAPTER 11 CASE) SHALL
BE TURNED OVER TO THE ADMINISTRATIVE AGENT (TO THE EXTENT NOT RECEIVED DIRECTLY
BY THE ADMINISTRATIVE AGENT) AND APPLIED BY THE ADMINISTRATIVE AGENT IN THE
FOLLOWING ORDER:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and fees
with respect to the Loans,, the Commitments and the Letters of Credit, but
including amounts payable under Section 9.04) payable to the Administrative
Agent in its capacity as such (irrespective of when such amounts were incurred
or accrued or whether any such amounts are allowed in the Chapter 11 Case) until
paid in full;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Participation
Fees with respect to the Loans, the Commitments and the Letters of Credit, but
including amounts payable under Section 9.04) payable to the Lenders and the
Issuing Bank arising under the Loan Documents and amounts payable under Sections
2.12, 2.13,and 2.14, ratably among the Lenders and the Issuing Bank in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Participation Fees and interest on the Loans, interest on unreimbursed LC
Disbursements and interest on other Obligations arising under the Loan
Documents, ratably among the Lenders and the Issuing Bank in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, LC Disbursements, Cash Management Obligations and other
Obligations then due and owing under the Loan Documents and to the
Administrative Agent for the account of the Issuing Bank, to cash collateralize
Letters of Credit in accordance with Section 2.17(k) until the Letters of Credit
have been cash collateralized in full, in each case ratably among the
Administrative 


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

47

--------------------------------------------------------------------------------

Table of Contents




Agent, the Lenders, the Issuing Bank and the Cash Management Banks in proportion
to the respective amounts described in this clause Fourth payable to them; and 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.17, amounts used to cash collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.


(E)                IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR
COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR
INTEREST ON ANY OF ITS LOANS OR PARTICIPATIONS IN LETTERS OF CREDIT OR FEES
OWING HEREUNDER, IT SHALL TURN SUCH AMOUNT OVER TO THE ADMINISTRATIVE AGENT FOR
APPLICATION PURSUANT TO SECTION 2.15(D).


SECTION 2.16            MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


(A)                IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.12, OR IF
THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.14,
THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING
OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND
OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN
THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE
OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 2.12 OR 2.14, AS THE CASE MAY BE,
IN THE FUTURE AND (II) WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR
EXPENSE AND WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWER
HEREBY AGREES TO PAY ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN
CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT. EACH LENDER MAY DESIGNATE A
DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR ASSIGN
ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR
AFFILIATES; PROVIDED THAT THE EXERCISE OF THIS OPTION SHALL NOT AFFECT THE
OBLIGATIONS OF THE BORROWER TO REPAY THE LOAN IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT.


(B)                IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.12, OR IF
THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.14,
OR IF ANY LENDER IS A DEFAULTING LENDER, THEN THE BORROWER MAY, AT ITS SOLE
EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT,
REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH
AND SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 9.05), ALL ITS INTERESTS,
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME
SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH
ASSIGNMENT); PROVIDED THAT (I) THE BORROWER SHALL HAVE RECEIVED THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT (AND IF A REVOLVING COMMITMENT IS
BEING ASSIGNED, THE ISSUING BANK), WHICH CONSENT SHALL NOT UNREASONABLY BE
WITHHELD, (II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS AND PARTICIPATIONS IN UNREIMBURSED LC
DISBURSEMENTS, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS
PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING
PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWER (IN THE CASE OF ALL
OTHER AMOUNTS) AND (III) IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A
CLAIM FOR COMPENSATION UNDER SECTION 2.12 OR PAYMENTS REQUIRED TO BE MADE
PURSUANT TO SECTION 2.14, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH
COMPENSATION OR PAYMENTS.  A LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH
ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A RESULT OF A WAIVER BY SUCH
LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE BORROWER TO REQUIRE SUCH
ASSIGNMENT AND DELEGATION CEASE TO APPLY.


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

48

--------------------------------------------------------------------------------

Table of Contents





(C)                IF ANY LENDER (SUCH LENDER, A “NON-CONSENTING LENDER”) HAS
FAILED TO CONSENT TO A PROPOSED AMENDMENT, WAIVER, DISCHARGE OR TERMINATION
WHICH PURSUANT TO THE TERMS OF SECTION 9.02 REQUIRES THE CONSENT OF ALL OF THE
LENDERS AFFECTED AND WITH RESPECT TO WHICH THE REQUIRED LENDERS SHALL HAVE
GRANTED THEIR CONSENT, THEN THE BORROWER SHALL HAVE THE RIGHT (UNLESS SUCH
NON-CONSENTING LENDER GRANTS SUCH CONSENT) TO REPLACE SUCH NON-CONSENTING LENDER
BY REQUIRING SUCH NON-CONSENTING LENDER TO ASSIGN ITS LOANS, AND ITS REVOLVING
COMMITMENTS HEREUNDER TO ONE OR MORE ASSIGNEES REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, PROVIDED THAT:  (A) ALL AMOUNTS OWING TO SUCH
NON-CONSENTING LENDER BEING REPLACED (OTHER THAN PRINCIPAL AND INTEREST) SHALL
BE PAID IN FULL TO SUCH NON-CONSENTING LENDER CONCURRENTLY WITH SUCH ASSIGNMENT,
AND (B) THE REPLACEMENT LENDER (EACH SUCH LENDER, A “REPLACEMENT LENDER”) SHALL
PURCHASE THE FOREGOING BY PAYING TO SUCH NON-CONSENTING LENDER A PRICE EQUAL TO
THE PRINCIPAL AMOUNT THEREOF PLUS ACCRUED AND UNPAID INTEREST THEREON. IN
CONNECTION WITH ANY SUCH ASSIGNMENT THE BORROWER, ADMINISTRATIVE AGENT, SUCH
NON-CONSENTING LENDER AND THE REPLACEMENT LENDER SHALL OTHERWISE COMPLY WITH
SECTION 9.05.


(D)                 NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, EACH PARTY
HERETO AGREES THAT ANY ASSIGNMENT PURSUANT TO THE TERMS OF SECTION 2.16(C) MAY
BE EFFECTED PURSUANT TO AN ASSIGNMENT AND ASSUMPTION EXECUTED BY THE BORROWER,
THE ADMINISTRATIVE AGENT AND THE ASSIGNEE AND THAT THE LENDER MAKING SUCH
ASSIGNMENT NEED NOT BE A PARTY THERETO.


SECTION 2.17            LETTERS OF CREDIT.


(A)                 GENERAL.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, THE BORROWER MAY REQUEST THAT STANDBY LETTERS OF CREDIT DENOMINATED IN
DOLLARS BE ISSUED UNDER THIS AGREEMENT FOR ITS OWN ACCOUNT OR THE ACCOUNT OF ANY
SUBSIDIARY GUARANTOR, IN A FORM REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT AND THE ISSUING BANK, AT ANY TIME AND FROM TIME TO TIME DURING THE
REVOLVING COMMITMENT PERIOD.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE
TERMS AND CONDITIONS OF THIS AGREEMENT AND THE TERMS AND CONDITIONS OF ANY FORM
OF LETTER OF CREDIT APPLICATION OR OTHER AGREEMENT SUBMITTED BY THE BORROWER TO,
OR ENTERED INTO BY THE BORROWER WITH, THE ISSUING BANK RELATING TO ANY LETTER OF
CREDIT, THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL CONTROL.


(B)                NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN
CONDITIONS.  TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE AMENDMENT,
RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE BORROWER SHALL
HAND DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC COMMUNICATION, IF
ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE ISSUING BANK) TO THE ISSUING
BANK AND THE ADMINISTRATIVE AGENT (REASONABLY IN ADVANCE OF THE REQUESTED DATE
OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION, BUT IN ANY EVENT NO LATER THAN
THREE BUSINESS DAYS PRIOR TO SUCH DATE UNLESS OTHERWISE AGREED BY THE ISSUING
BANK AND THE ADMINISTRATIVE AGENT) A NOTICE REQUESTING THE ISSUANCE OF A LETTER
OF CREDIT, OR IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED, RENEWED OR
EXTENDED, AND SPECIFYING THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION
(WHICH SHALL BE A BUSINESS DAY), THE DATE ON WHICH SUCH LETTER OF CREDIT IS TO
EXPIRE (WHICH SHALL COMPLY WITH PARAGRAPH (C) OF THIS SECTION), THE AMOUNT OF
SUCH LETTER OF CREDIT, THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF AND SUCH
OTHER INFORMATION AS SHALL BE NECESSARY TO PREPARE, AMEND, RENEW OR EXTEND SUCH
LETTER OF CREDIT.  IF REQUESTED BY THE ISSUING BANK, THE BORROWER ALSO SHALL
SUBMIT A LETTER OF CREDIT APPLICATION ON THE ISSUING BANK’S STANDARD FORM IN
CONNECTION WITH ANY REQUEST FOR A LETTER OF CREDIT.  A LETTER OF CREDIT SHALL BE
ISSUED, AMENDED, RENEWED OR EXTENDED ONLY IF, AFTER GIVING EFFECT TO SUCH
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (I) THE LC EXPOSURE SHALL NOT AT ANY
TIME EXCEED THE LC SUBLIMIT, (II) THE TOTAL OUTSTANDING REVOLVING CREDITS OF ALL
LENDERS SHALL NOT EXCEED (A) AT ANY TIME PRIOR TO THE COMPLIANCE DATE,
$72,500,000 AND (B) AT ANY TIME AFTER THE COMPLIANCE DATE, THE TOTAL REVOLVING
COMMITMENTS, (III) [RESERVED] AND (IV) THE LC EXPOSURE WITH RESPECT TO NEW
LETTERS OF CREDIT SHALL NOT EXCEED THE NEW LC SUBLIMIT. IF THE BORROWER SO
REQUESTS IN ANY APPLICABLE LETTER OF CREDIT APPLICATION, THE ISSUING BANK MAY,
IN ITS SOLE DISCRETION, AGREE TO ISSUE A LETTER OF CREDIT THAT HAS AUTOMATIC
EXTENSION PROVISIONS (EACH, AN “AUTO-EXTENSION LETTER OF 


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

49

--------------------------------------------------------------------------------

Table of Contents



CREDIT”); PROVIDED THAT ANY SUCH AUTO-EXTENSION LETTER OF CREDIT MUST PERMIT THE
ISSUING BANK TO PREVENT ANY SUCH EXTENSION AT LEAST ONCE IN EACH TWELVE-MONTH
PERIOD (COMMENCING WITH THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT) BY GIVING
PRIOR NOTICE TO THE BENEFICIARY THEREOF NOT LATER THAN A DAY (THE “NON-EXTENSION
NOTICE DATE”) IN EACH SUCH TWELVE-MONTH PERIOD TO BE AGREED UPON AT THE TIME
SUCH LETTER OF CREDIT IS ISSUED. UNLESS OTHERWISE DIRECTED BY THE ISSUING BANK,
THE BORROWER SHALL NOT BE REQUIRED TO MAKE A SPECIFIC REQUEST TO THE ISSUING
BANK FOR ANY SUCH EXTENSION. ONCE AN AUTO-EXTENSION LETTER OF CREDIT HAS BEEN
ISSUED, THE LENDERS SHALL BE DEEMED TO HAVE AUTHORIZED (BUT MAY NOT REQUIRE) THE
ISSUING BANK TO PERMIT THE EXTENSION OF SUCH LETTER OF CREDIT AT ANY TIME TO AN
EXPIRY DATE NOT LATER THAN THE LETTER OF CREDIT EXPIRATION DATE REFERENCED IN
CLAUSE (C) BELOW; PROVIDED, HOWEVER, THAT THE ISSUING BANK SHALL NOT PERMIT
ANYSUCH EXTENSION IF (A) THE ISSUING BANK HAS DETERMINED THAT IT WOULD NOT BE
PERMITTED AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS REVISED FORM (AS
EXTENDED) UNDER THE TERMS HEREOF, OR (B) IT HAS RECEIVED NOTICE (WHICH MAY BE BY
TELEPHONE OR IN WRITING) ON OR BEFORE THE DAY THAT IS SEVEN BUSINESS DAYS BEFORE
THE NON-EXTENSION NOTICE DATE (1) FROM THE ADMINISTRATIVE AGENT THAT THE
REQUIRED LENDERS HAVE ELECTED NOT TO PERMIT SUCH EXTENSION OR (2) FROM THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE BORROWER THAT ONE OR MORE OF THE
APPLICABLE CONDITIONS SPECIFIED IN SECTION 4.02 IS NOT THEN SATISFIED, AND IN
EACH SUCH CASE DIRECTING THE ISSUING BANK NOT TO PERMIT SUCH EXTENSION. THE
ISSUING BANK SHALL NOT BE UNDER ANY OBLIGATION TO ISSUE ANY LETTER OF CREDIT
IF:  (A) ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR SHALL BY ITS TERMS PURPORT TO ENJOIN OR RESTRAIN THE ISSUING BANK
FROM ISSUING THE LETTER OF CREDIT, OR ANY LAW APPLICABLE TO THE ISSUING BANK OR
ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY
GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER THE ISSUING BANK SHALL PROHIBIT,
OR REQUEST THAT THE ISSUING BANK REFRAIN FROM, THE ISSUANCE OF LETTERS OF CREDIT
GENERALLY OR THE LETTER OF CREDIT IN PARTICULAR OR SHALL IMPOSE UPON THE ISSUING
BANK WITH RESPECT TO THE LETTER OF CREDIT ANY RESTRICTION, RESERVE OR CAPITAL
REQUIREMENT (FOR WHICH THE ISSUING BANK IS NOT OTHERWISE COMPENSATED HEREUNDER)
NOT IN EFFECT ON THE CLOSING DATE, OR SHALL IMPOSE UPON THE ISSUING BANK ANY
UNREIMBURSED LOSS, COST OR EXPENSE WHICH WAS NOT APPLICABLE ON THE CLOSING DATE
AND WHICH THE ISSUING BANK IN GOOD FAITH DEEMS MATERIAL TO IT; OR (B) THE
ISSUANCE OF THE LETTER OF CREDIT WOULD VIOLATE ONE OR MORE POLICIES OF THE
ISSUING BANK APPLICABLE TO LETTERS OF CREDIT GENERALLY.


(C)                EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE AT OR
PRIOR TO THE CLOSE OF BUSINESS ON THE DATE ONE YEAR AFTER THE DATE OF THE
ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF ANY RENEWAL OR EXTENSION
THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION).


(D)                 PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR
AN AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT
ANY FURTHER ACTION ON THE PART OF THE ISSUING BANK OR THE REVOLVING LENDERS, THE
ISSUING BANK HEREBY GRANTS TO EACH REVOLVING LENDER, AND EACH REVOLVING LENDER
HEREBY ACQUIRES FROM THE ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT
EQUAL TO SUCH REVOLVING LENDER’S REVOLVING COMMITMENT PERCENTAGE OF THE
AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT.  IN
CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING, EACH REVOLVING LENDER HEREBY
ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR
THE ACCOUNT OF THE ISSUING BANK, SUCH REVOLVING LENDER’S REVOLVING COMMITMENT
PERCENTAGE OF EACH LC DISBURSEMENT MADE BY THE ISSUING BANK AND NOT REIMBURSED
BY THE BORROWER ON THE DATE DUE AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION, OR
OF ANY REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO THE BORROWER FOR ANY
REASON.  SUCH PAYMENT BY THE LENDERS SHALL BE MADE IN DOLLARS.  EACH REVOLVING
LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS
PURSUANT TO THIS PARAGRAPH IN RESPECT OF LETTERS OF CREDIT IS ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER,
INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR THE
OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR TERMINATION OF THE
REVOLVING COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY
OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER. 


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

50

--------------------------------------------------------------------------------

Table of Contents





(E)                REIMBURSEMENT.  IF THE ISSUING BANK SHALL MAKE ANY LC
DISBURSEMENT IN RESPECT OF A LETTER OF CREDIT, THE BORROWER SHALL REIMBURSE SUCH
LC DISBURSEMENT BY PAYING TO THE ADMINISTRATIVE AGENT IN DOLLARS AN AMOUNT EQUAL
TO SUCH LC DISBURSEMENT NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE
DATE THAT SUCH LC DISBURSEMENT IS MADE, IF THE BORROWER SHALL HAVE RECEIVED
NOTICE OF SUCH LC DISBURSEMENT PRIOR TO 10:00 A.M., NEW YORK CITY TIME, ON SUCH
DATE, OR, IF SUCH NOTICE HAS NOT BEEN RECEIVED BY THE BORROWER PRIOR TO SUCH
TIME ON SUCH DATE, THEN NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE
BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY THAT THE BORROWER RECEIVES SUCH
NOTICE; PROVIDED THAT IF SUCH LC DISBURSEMENT IS NOT LESS THAN $1,000,000, THE
BORROWER MAY, SUBJECT TO THE CONDITIONS TO BORROWING SET FORTH HEREIN, REQUEST
IN ACCORDANCE WITH SECTION 2.03 THAT SUCH PAYMENT BE FINANCED WITH AN ABR
REVOLVING BORROWING IN AN EQUIVALENT AMOUNT AND, TO THE EXTENT SO FINANCED, THE
BORROWER’S OBLIGATION TO MAKE SUCH PAYMENT SHALL BE DISCHARGED AND REPLACED BY
THE RESULTING ABR REVOLVING BORROWING.  IF THE BORROWER FAILS TO MAKE SUCH
PAYMENT WHEN DUE, IN THE CASE OF EACH LC DISBURSEMENT, THE ADMINISTRATIVE AGENT
SHALL NOTIFY EACH REVOLVING LENDER OF THE APPLICABLE LC DISBURSEMENT, THE
PAYMENT THEN DUE FROM THE BORROWER IN RESPECT THEREOF AND SUCH REVOLVING
LENDER’S REVOLVING COMMITMENT PERCENTAGE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF
SUCH NOTICE, EACH REVOLVING LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT ITS
REVOLVING COMMITMENT PERCENTAGE OF THE PAYMENT THEN DUE FROM THE BORROWER, IN
THE SAME MANNER AS PROVIDED IN SECTION 2.04 WITH RESPECT TO LOANS MADE BY SUCH
REVOLVING LENDER (AND SECTION 2.04 SHALL APPLY, MUTATIS MUTANDIS, TO SUCH
PAYMENT OBLIGATIONS OF THE REVOLVING LENDERS), AND THE ADMINISTRATIVE AGENT
SHALL PROMPTLY PAY TO THE ISSUING BANK THE AMOUNTS SO RECEIVED BY IT FROM THE
REVOLVING LENDERS.  PROMPTLY FOLLOWING RECEIPT BY THE ADMINISTRATIVE AGENT OF
ANY PAYMENT FROM THE BORROWER PURSUANT TO THIS PARAGRAPH, THE ADMINISTRATIVE
AGENT SHALL DISTRIBUTE SUCH PAYMENT TO THE ISSUING BANK OR, TO THE EXTENT THAT
REVOLVING LENDERS HAVE MADE PAYMENTS PURSUANT TO THIS PARAGRAPH TO REIMBURSE THE
ISSUING BANK, THEN TO SUCH REVOLVING LENDERS AND THE ISSUING BANK AS THEIR
INTERESTS MAY APPEAR.  ANY PAYMENT MADE BY A REVOLVING LENDER PURSUANT TO THIS
PARAGRAPH TO REIMBURSE THE ISSUING BANK FOR ANY LC DISBURSEMENT (OTHER THAN THE
FUNDING OF ABR LOANS AS CONTEMPLATED ABOVE) SHALL NOT CONSTITUTE A LOAN AND
SHALL NOT RELIEVE THE BORROWER OF ITS OBLIGATION TO REIMBURSE SUCH LC
DISBURSEMENT.


(F)                  OBLIGATIONS ABSOLUTE.  THE BORROWER’S OBLIGATION TO
REIMBURSE LC DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION SHALL BE
ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES
WHATSOEVER AND IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY
LETTER OF CREDIT OR THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN, (II) ANY
DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE FORGED,
FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT, (III) PAYMENT BY THE ISSUING BANK UNDER A LETTER OF
CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (IV) ANY OTHER EVENT OR CIRCUMSTANCE
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR
THE PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR
PROVIDE A RIGHT OF SETOFF AGAINST, THE BORROWER’S OBLIGATIONS HEREUNDER;
PROVIDED THAT, SUBJECT TO THE LAST SENTENCE AND THE PENULTIMATE SENTENCE OF THIS
PARAGRAPH (F), REIMBURSEMENT OBLIGATIONS OF THE BORROWER WITH RESPECT TO A
LETTER OF CREDIT MAY BE SUBJECT TO AVOIDANCE BY THE BORROWER TO THE EXTENT OF
ANY DIRECT DAMAGES (AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF
WHICH ARE HEREBY WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY APPLICABLE
LAW) SUFFERED BY THE BORROWER OR ANY SUBSIDIARY THAT ARE CAUSED BY THE ISSUING
BANK’S FAILURE TO EXERCISE CARE WHEN DETERMINING WHETHER DRAFTS AND OTHER
DOCUMENTS PRESENTED UNDER A LETTER OF CREDIT COMPLY WITH THE TERMS THEREOF. 
NEITHER THE ADMINISTRATIVE AGENT, THE REVOLVING LENDERS NOR THE ISSUING BANK,
NOR ANY OF THEIR RELATED PARTIES, SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY
REASON OF OR IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT
OR ANY PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF
THE CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR,
OMISSION, INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT,
NOTICE OR OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT
(INCLUDING ANY DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN
INTERPRETATION OF TECHNICAL TERMS OR ANY 


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

51

--------------------------------------------------------------------------------

Table of Contents


 
CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF THE ISSUING BANK; PROVIDED
THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE THE ISSUING BANK FROM
LIABILITY TO THE BORROWERTO THE EXTENT OF ANY DIRECT DAMAGES (AS OPPOSED TO
CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBYWAIVED BY THE
BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY THE BORROWER
THAT ARE CAUSED BY THE ISSUING BANK’S FAILURE TO EXERCISE CARE WHEN DETERMINING
WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED UNDER A LETTER OF CREDIT COMPLY
WITH THE TERMS THEREOF.  THE PARTIES HERETO EXPRESSLY AGREE THAT, IN THE ABSENCE
OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE ISSUING BANK (AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION), THE ISSUING BANK SHALL
BE DEEMED TO HAVE EXERCISED CARE IN EACH SUCH DETERMINATION.  IN FURTHERANCE OF
THE FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE PARTIES AGREE
THAT, WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR ON THEIR FACE TO BE IN
SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT, THE ISSUING BANK
MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS
WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH
DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE TERMS OF SUCH
LETTER OF CREDIT.


(G)                DISBURSEMENT PROCEDURES.  THE ISSUING BANK SHALL, PROMPTLY
FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT.  THE ISSUING BANK SHALL PROMPTLY
NOTIFY THE ADMINISTRATIVE AGENT AND THE BORROWER BY TELEPHONE (CONFIRMED BY
TELECOPY) OF SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK HAS MADE OR
WILL MAKE AN LC DISBURSEMENT THEREUNDER; PROVIDED THAT ANY DELAY IN GIVING SUCH
NOTICE SHALL NOT RELIEVE THE BORROWER OF ITS OBLIGATION TO REIMBURSE THE ISSUING
BANK AND THE REVOLVING LENDERS WITH RESPECT TO ANY SUCH LC DISBURSEMENT.


(H)                INTERIM INTEREST.  IF THE ISSUING BANK SHALL MAKE ANY LC
DISBURSEMENT, THEN, UNLESS THE BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT IN
FULL ON THE DATE OF SUCH LC DISBURSEMENT, THE UNPAID AMOUNT THEREOF SHALL BEAR
INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC DISBURSEMENT IS MADE
TO BUT EXCLUDING THE DATE THAT THE BORROWER REIMBURSES SUCH LC DISBURSEMENT, AT
THE RATE PER ANNUM SET FORTH IN SECTION 2.10(C)(II).  INTEREST ACCRUED PURSUANT
TO THIS PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE ISSUING BANK, EXCEPT THAT
INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY ANY REVOLVING LENDER
PURSUANT TO PARAGRAPH (E) OF THIS SECTION TO REIMBURSE THE ISSUING BANK SHALL BE
FOR THE ACCOUNT OF SUCH REVOLVING LENDER TO THE EXTENT OF SUCH PAYMENT.


(I)                  REPLACEMENT OF THE ISSUING BANK.  THE ISSUING BANK MAY BE
REPLACED AT ANY TIME BY WRITTEN AGREEMENT AMONG THE BORROWER, THE ADMINISTRATIVE
AGENT, THE REPLACED ISSUING BANK AND THE SUCCESSOR ISSUING BANK.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE REVOLVING LENDERS OF ANY SUCH REPLACEMENT
OF THE ISSUING BANK.  AT THE TIME ANY SUCH REPLACEMENT SHALL BECOME EFFECTIVE,
THE BORROWER SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE REPLACED
ISSUING BANK PURSUANT TO SECTION 2.09(B).  FROM AND AFTER THE EFFECTIVE DATE OF
ANY SUCH REPLACEMENT, (I) THE SUCCESSOR ISSUING BANK SHALL HAVE ALL THE RIGHTS
AND OBLIGATIONS OF THE ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS
OF CREDIT TO BE ISSUED THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM
“ISSUING BANK” SHALL BE DEEMED TO INCLUDE SUCH SUCCESSOR AND ANY PREVIOUS
ISSUING BANK, OR SUCH SUCCESSOR AND ALL PREVIOUS ISSUING BANKS, AS THE CONTEXT
SHALL REQUIRE.  AFTER THE REPLACEMENT OF THE ISSUING BANK HEREUNDER, THE
REPLACED ISSUING BANK SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL
THE RIGHTS AND OBLIGATIONS OF THE ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT
TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH REPLACEMENT, BUT SHALL NOT BE
REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.


(J)                  [RESERVED].


(K)                 CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR
AND BE CONTINUING, ON THE BUSINESS DAY THAT THE BORROWER RECEIVES NOTICE FROM
THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS DEMANDING THE DEPOSIT OF CASH
COLLATERAL PURSUANT TO THIS PARAGRAPH, THE BORROWER SHALL DEPOSIT IN AN AC-





SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

52

--------------------------------------------------------------------------------

Table of Contents





COUNT WITH THE ADMINISTRATIVE AGENT (THE “COLLATERAL ACCOUNT”), IN THE NAME OF
THE ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE REVOLVING LENDERS, AN AMOUNT
IN DOLLARS EQUAL TO 102% OF THE LC EXPOSURE AS OF SUCH DATE PLUS ANY ACCRUED AND
UNPAID INTEREST THEREON.  SUCH DEPOSIT SHALL BE HELD BY THE ADMINISTRATIVE AGENT
AS COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS OF THE BORROWER
UNDER THIS AGREEMENT WITH RESPECT TO THE REVOLVING FACILITY.  IN ADDITION, AND
WITHOUT LIMITING THE FOREGOING OR CLAUSE (C) OF THIS SECTION 2.17, IF ANY LC
EXPOSURE REMAINS OUTSTANDING AFTER THE EXPIRATION DATE SPECIFIED IN SAID
CLAUSE (C), THE BORROWER SHALL IMMEDIATELY DEPOSIT INTO THE COLLATERAL ACCOUNT
AN AMOUNT IN DOLLARS IN CASH EQUAL TO 102% OF THE LC EXPOSURE AS OF SUCH DATE
PLUS ANY ACCRUED AND UNPAID INTEREST THEREON.  THE ADMINISTRATIVE AGENT SHALL
HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF
WITHDRAWAL, OVER THE COLLATERAL ACCOUNT.  OTHER THAN ANY INTEREST EARNED ON THE
INVESTMENT OF SUCH DEPOSITS, WHICH INVESTMENTS SHALL BE MADE AT THE OPTION AND
SOLE DISCRETION OF THE ADMINISTRATIVE AGENT AND AT THE BORROWER’S RISK AND
EXPENSE, SUCH DEPOSITS SHALL NOT BEAR INTEREST.  INTEREST OR PROFITS, IF ANY, ON
SUCH INVESTMENTS SHALL ACCUMULATE IN THE COLLATERAL ACCOUNT.  MONEYS IN THE
COLLATERAL ACCOUNT SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT TO REIMBURSE THE
ISSUING BANK FOR LC DISBURSEMENTS FOR WHICH IT HAS NOT BEEN REIMBURSED AND, TO
THE EXTENT NOT SO APPLIED, SHALL BE HELD FOR THE SATISFACTION OF THE
REIMBURSEMENT OBLIGATIONS OF THE BORROWER FOR THE LC EXPOSURE AT SUCH TIME OR,
IF THE MATURITY OF THE LOANS HAS BEEN ACCELERATED (BUT SUBJECT TO THE CONSENT OF
LENDERS WITH LC EXPOSURE REPRESENTING GREATER THAN 50% OF THE TOTAL LC
EXPOSURE), BE APPLIED TO SATISFY OTHER OBLIGATIONS OF THE BORROWER UNDER THIS
AGREEMENT WITH RESPECT TO THE REVOLVING FACILITY.  IF THE BORROWER IS REQUIRED
TO PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE OCCURRENCE
OF AN EVENT OF DEFAULT, SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS AFORESAID)
SHALL BE RETURNED TO THE BORROWER WITHIN THREE BUSINESS DAYS AFTER ALL EVENTS OF
DEFAULT HAVE BEEN CURED OR WAIVED.


(L)                  APPLICABILITY OF ISP; LIMITATION OF LIABILITY.  UNLESS
OTHERWISE EXPRESSLY AGREED BY THE ISSUING BANK AND THE BORROWER WHEN A LETTER OF
CREDIT IS ISSUED, THE RULES OF THE ISP SHALL APPLY TO EACH STANDBY LETTER OF
CREDIT.  NOTWITHSTANDING THE FOREGOING, THE ISSUING BANK SHALL NOT BE
RESPONSIBLE TO THE BORROWER FOR, AND THE ISSUING BANK’S RIGHTS AND REMEDIES
AGAINST THE BORROWER SHALL NOT BE IMPAIRED BY, ANY ACTION OR INACTION OF THE
ISSUING BANK REQUIRED OR PERMITTED UNDER ANY LAW, ORDER, OR PRACTICE THAT IS
REQUIRED OR PERMITTED TO BE APPLIED TO ANY LETTER OF CREDIT OR THIS AGREEMENT,
INCLUDING THE LAW OR ANY ORDER OF A JURISDICTION WHERE THE ISSUING BANK OR THE
BENEFICIARY IS LOCATED, THE PRACTICE STATED IN THE ISP, OR IN THE DECISIONS,
OPINIONS, PRACTICE STATEMENTS, OR OFFICIAL COMMENTARY OF THE ICC BANKING
COMMISSION, THE BANKERS ASSOCIATION FOR FINANCE AND TRADE - INTERNATIONAL
FINANCIAL SERVICES ASSOCIATION (BAFT-IFSA), OR THE INSTITUTE OF INTERNATIONAL
BANKING LAW & PRACTICE, WHETHER OR NOT ANY LETTER OF CREDIT CHOOSES SUCH LAW OR
PRACTICE.


(M)              CONFLICT WITH ISSUER DOCUMENTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY LETTER OF CREDIT OR RELATED
DOCUMENT, THE TERMS HEREOF SHALL CONTROL.

Section 2.18            Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)              Fees shall cease to accrue on the Available Revolving
Commitment of such Defaulting Lender pursuant to Section 2.09(a).

(b)              The Commitments, Loans and Outstanding Revolving Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02 or Section
9.03); provided that (i) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (ii) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by  


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

53

--------------------------------------------------------------------------------

Table of Contents




its terms affects any Defaulting Lender disproportionately adversely relative to
other affected Lenders shall require the consent of such Defaulting Lender. 

(c)              If any Letters of Credit exist at the time such Lender becomes
a Defaulting Lender then:

(i)                            Such Defaulting Lender’s LC Exposure shall be
reallocated among the Non-Defaulting Revolving Lenders in accordance with their
respective Revolving Commitment Percentages (but excluding the Revolving
Commitments of all the Defaulting Lenders from both the numerator and the
denominator) but only to the extent (w) the sum of all the Outstanding Revolving
Credits owed to all Non-Defaulting Lenders does not exceed the total of all
Non-Defaulting Lenders’ Available Revolving Commitments and (x) such
reallocation does not cause the aggregate Outstanding Revolving Credits of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment;

(ii)                            If the reallocation described in clause (i)
above cannot, or can only partially, be effected, the Borrower shall, within two
Business Days following notice by the Administrative Agent, (x) first,
[reserved] and (y) second, cash collateralize for the benefit of the Issuing
Bank such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) for so long as any Letters of Credit
are outstanding;

(iii)              If the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant clause (ii) above, the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.09(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized by the
Borrower;

(iv)              If LC Exposures of the Non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Revolving Lenders
pursuant to Section 2.09(a) and Section 2.09(b) shall be adjusted to reflect
such Non-Defaulting Lenders’ LC Exposure as reallocated; and

(v)                            If any Defaulting Lender’s LC Exposure is neither
cash collateralized nor reallocated pursuant to clauses (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any Revolving
Lender hereunder, all letter of credit fees payable under Section 2.09(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until such LC Exposure is cash collateralized and/or reallocated.

(d)              So long as such Defaulting Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, amend or increase any Letter of Credit,
unless it is satisfied that the related LC Exposure will be 100% covered by the
Available Revolving Commitments of the Non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section
2.18(c)(ii), and the participating interests in any such newly issued or
increased Letter of Credit shall be allocated among Non-Defaulting Lenders in a
manner consistent with Section 2.18(c)(i) (and such Defaulting Lender shall not
participate therein).

The rights and remedies against a Defaulting Lender under this Agreement are in
addition to other rights and remedies that Borrower may have against such
Defaulting Lender with respect to any funding default 


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

54

--------------------------------------------------------------------------------

Table of Contents




and that the Administrative Agent or any Lender may have against such Defaulting
Lender with respect to any funding default.  In the event that the
Administrative Agent, the Borrower and the Issuing Bank each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the total Outstanding Revolving Credits of all
Lenders shall be readjusted to reflect the inclusion of such Lender’s Available
Revolving Commitment and on such date such Lender shall purchase at par such of
the Revolving Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause such outstanding
Revolving Loans and funded and unfunded participations in Letters of Credit to
be held on a pro rata basis by the Revolving Lenders (including such Lender) in
accordance with their applicable percentages, whereupon such Lender will cease
to be a Defaulting Lender and will be a Non-Defaulting Lender and any applicable
cash collateral shall be promptly returned to the Borrower and any LC Exposure
of such Lender reallocated pursuant to the requirements above shall be
reallocated back to such Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided that, except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.


SECTION 2.19            [RESERVED].


SECTION 2.20            [RESERVED].


SECTION 2.21            [RESERVED].


SECTION 2.22            [RESERVED].


SECTION 2.23            PRIORITY AND LIENS.


(A)                 SUPERPRIORITY CLAIMS AND LIENS.  EACH LOAN PARTY HEREBY
COVENANTS, REPRESENTS AND WARRANTS THAT, UPON ENTRY OF THE INTERIM DIP ORDER (OR
WHEN APPLICABLE, THE FINAL DIP ORDER), THE OBLIGATIONS SHALL BE AUTHORIZED BY
THE INTERIM DIP ORDER (AND, WHEN APPLICABLE, THE FINAL DIP ORDER) AND:

(I)                PURSUANT TO SECTIONS 364(C)(1) AND 507(B) OF THE BANKRUPTCY
CODE, CONSTITUTE JOINT AND SEVERAL ALLOWED ADMINISTRATIVE EXPENSE CLAIMS IN THE
CHAPTER 11 CASE HAVING SUPERPRIORITY OVER ALL ADMINISTRATIVE EXPENSES OF THE
KIND SPECIFIED IN SECTION 364(C)(1), 503(B), 507(A)(2), 507(B) OR 507(D) OF THE
BANKRUPTCY CODE;

(II)                PURSUANT TO SECTIONS 361, 362, 364(C)(2), 364(C)(3) AND
364(D) OF THE BANKRUPTCY CODE AND THE COLLATERAL DOCUMENTS, SHALL BE SECURED BY,
AND EACH LOAN PARTY SHALL HAVE GRANTED TO THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES, A PERFECTED FIRST-PRIORITY LIEN ON ALL OTHERWISE
UNENCUMBERED COLLATERAL  AND ALL PROCEEDS AND OTHER PROPERTY RECOVERED IN ANY
AVOIDANCE ACTION;

(III)               PURSUANT TO SECTION 364(D)(1) OF THE BANKRUPTCY CODE AND THE
COLLATERAL DOCUMENTS, SHALL BE SECURED BY, AND EACH LOAN PARTY SHALL HAVE
GRANTED TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A
PERFECTED FIRST-PRIORITY, SENIOR PRIMING LIEN (THE “PRIMING LIEN”) ON THE
PREPETITION COLLATERAL, WHICH PRIMING LIEN SHALL PRIME ALL LIENS SECURING THE
PREPETITION FACILITY OBLIGATIONS, THE PREPETITION SECURED NOTES OBLIGATIONS, AND
ANY LIENS THAT ARE JUNIOR THERETO, AND SHALL ALSO BE SENIOR TO ANY LIENS ARISING
AFTER THE PETITION DATE TO PROVIDE ADEQUATE PROTECTION IN RESPECT OF ANY LIENS
TO WHICH THE PRIMING LIEN IS SENIOR (COLLECTIVELY, THE “PRIMED LIENS”); AND


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

55

--------------------------------------------------------------------------------

Table of Contents




(IV)               PURSUANT TO SECTION 364(C)(3) OF THE BANKRUPTCY CODE AND THE
COLLATERAL DOCUMENTS, SHALL BE SECURED BY, AND EACH LOAN PARTY SHALL HAVE
GRANTED TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A
PERFECTED JUNIOR-PRIORITY LIEN ON ALL COLLATERAL THAT IS SUBJECT TO (X) VALID
AND PERFECTED LIENS IN EXISTENCE ON THE PETITION DATE, (Y) VALID LIENS IN
EXISTENCE ON THE PETITION DATE AS PERMITTED BY SECTION 546(B) OF THE BANKRUPTCY
CODE, IF ANY OR (Z) VALID LIENS PERFECTED SUBSEQUENT TO THE PETITION DATE AS
PERMITTED BY SECTION 546(B) OF THE BANKRUPTCY CODE, IF ANY (IN EACH CASE, OTHER
THAN LIENS SECURING THE PREPETITION FACILITY OBLIGATIONS OR THE PREPETITION
SECURED NOTES OBLIGATIONS) (THE “EXISTING LIENS”);

PROVIDED, THAT: (A) THE LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES, SHALL NOT ENCUMBER ANY EXCLUDED PROPERTY; (B)
THE LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, ON ALL PROCEEDS AND OTHER PROPERTY RECOVERED IN ANY AVOIDANCE ACTION
SHALL, IN EACH CASE, BE SUBJECT TO ENTRY OF THE FINAL DIP ORDER AND GRANTED
SOLELY TO THE EXTENT PROVIDED FOR THEREIN; (C) THE LIENS IN FAVOR OF THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, SHALL BE SUBJECT
TO THE CARVE-OUT, ANY SENIOR LIENS, IF ANY, PERMITTED UNDER THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AND THE RIGHTS OF THE CASH MANAGEMENT BANKS AS SET
FORTH IN THE CASH MANAGEMENT ORDER; AND (D) THE SECURITY INTERESTS DESCRIBED IN
CLAUSES (II) THROUGH (IV) WILL BE PERFECTED SOLELY TO THE EXTENT THAT SUCH
SECURITY INTERESTS CAN BE PERFECTED BY ORDER OF THE BANKRUPTCY COURT.


(B)                SECURITY PERFECTION.  EACH OF THE LOAN PARTIES AGREES TO TAKE
ALL ACTION THAT THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS MAY REASONABLY
REQUEST AS A MATTER OF NONBANKRUPTCY LAW TO PERFECT AND PROTECT THE
ADMINISTRATIVE AGENT’S SECURITY INTEREST FOR THE BENEFIT OF THE SECURED PARTIES
IN OR TO ANY COLLATERAL, AND UPON THE COLLATERAL AND FOR SUCH LIENS TO OBTAIN
THE PRIORITY THEREFOR CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION,
EXECUTING AND DELIVERING SUCH DOCUMENTS AND INSTRUMENTS, FINANCING STATEMENTS,
PROVIDING SUCH NOTICES AND ASSENTS OF THIRD PARTIES, OBTAINING SUCH GOVERNMENTAL
AUTHORIZATIONS AND PROVIDING SUCH OTHER INSTRUMENTS AND DOCUMENTS NECESSARY TO
PERFECT THE ADMINISTRATIVE AGENT’S SECURITY INTEREST FOR THE BENEFIT OF THE
SECURED PARTIES IN OR TO ANY COLLATERAL IN RECORDABLE FORM AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST.  EACH LOAN PARTY HEREBY IRREVOCABLY AUTHORIZES THE
ADMINISTRATIVE AGENT AT ANY TIME AND FROM TIME TO TIME TO FILE IN ANY FILING
OFFICE IN ANY UCC JURISDICTION ANY INITIAL FINANCING STATEMENTS AND AMENDMENTS
THERETO THAT (A) INDICATE THE COLLATERAL (I) AS ALL ASSETS OF SUCH LOAN PARTY OR
WORDS OF SIMILAR EFFECT, REGARDLESS OF WHETHER ANY PARTICULAR ASSET COMPRISED IN
THE COLLATERAL FALLS WITHIN THE SCOPE OF ARTICLE 9 OF THE UCC, OR (II) AS BEING
OF AN EQUAL OR LESSER SCOPE OR WITH GREATER DETAIL, AND (B) PROVIDE ANY OTHER
INFORMATION REQUIRED BY PART 5 OF ARTICLE 9 OF THE UCC FOR THE SUFFICIENCY OR
FILING OFFICE ACCEPTANCE OF ANY FINANCING STATEMENT OR AMENDMENT, INCLUDING (I)
WHETHER SUCH LOAN PARTY IS AN ORGANIZATION, THE TYPE OF ORGANIZATION AND ANY
ORGANIZATION IDENTIFICATION NUMBER ISSUED TO SUCH LOAN PARTY AND, (II) IN THE
CASE OF A FINANCING STATEMENT FILED AS A FIXTURE FILING, A SUFFICIENT
DESCRIPTION OF REAL PROPERTY TO WHICH THE COLLATERAL RELATES. SUCH LOAN PARTY
AGREES TO USE COMMERCIALLY REASONABLE EFFORTS TO FURNISH ANY SUCH INFORMATION TO
THE ADMINISTRATIVE AGENT PROMPTLY UPON REQUEST.  NOTWITHSTANDING THE PROVISIONS
OF THIS SECTION 2.23(B), THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE THE
BENEFITS OF THE ORDERS. 


(C)                REAL PROPERTY.  SUBJECT IN ALL RESPECTS TO THE PRIORITIES SET
FORTH IN SECTION 2.23(A) ABOVE AND TO THE CARVE-OUT AND SUBJECT TO THE ENTRY OF
THE FINAL DIP ORDER, THE BORROWER AND THE SUBSIDIARY GUARANTORS SHALL GRANT TO
THE ADMINISTRATIVE AGENT ON BEHALF OF THE SECURED PARTIES A SECURITY INTEREST IN
ALL OF THE RIGHT, TITLE AND INTEREST OF THE BORROWER AND THE SUBSIDIARY
GUARANTORS IN ALL REAL PROPERTY, IF ANY, NOW OR HEREAFTER OWNED OR LEASED BY
EITHER THE BORROWER OR ANY OF THE SUBSIDIARY GUARANTORS, TOGETHER IN EACH CASE
WITH ALL OF THE RIGHT, TITLE AND INTEREST OF THE BORROWER OR SUCH SUBSIDIARY
GUARANTOR IN AND TO ALL BUILDINGS, IMPROVEMENTS, AND FIXTURES RELATED THERETO,
ANY LEASE OR SUBLEASE THEREOF, ALL GENERAL INTANGIBLES RELATING THERETO AND ALL
PROCEEDS THEREOF, EXCEPT TO THE EXTENT CONSTITUTING EXCLUDED PROPERTY. THE
BORROWER AND THE SUBSIDIARY GUARANTORS ACKNOWLEDGE THAT, PURSUANT TO THE FINAL
DIP OR- 


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

56

--------------------------------------------------------------------------------

Table of Contents



DER, THE LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT ON BEHALF OF THE SECURED
PARTIES IN ALL OF SUCH REAL PROPERTY AND LEASEHOLD INTERESTS SHALL BE PERFECTED
WITHOUT THE RECORDATION OF ANY INSTRUMENTS OF MORTGAGE OR ASSIGNMENT AND THE
ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE THE BENEFITS OF THE FINAL DIP
ORDER. NOTWITHSTANDING THE FOREGOING,AT THE REQUEST OF THE ADMINISTRATIVE AGENT
BUT SUBJECT TO THE ENTRY OF THE FINAL DIP ORDER, THE LOAN PARTIES SHALL, WITHIN
SIXTY (60) DAYS OF SUCH REQUEST (OR SUCH LONGER PERIOD AS THE ADMINISTRATIVE
AGENT MAY AGREE IN ITS REASONABLE DISCRETION) ENTER INTO MORTGAGES IN RECORDABLE
FORM WITH RESPECT TO THE MORTGAGED PROPERTIES ON TERMS REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT, WHICH THE ADMINISTRATIVE AGENT MAY, IN ITS SOLE
DISCRETION, ELECT TO RECORD. IN THE EVENT OF A CONFLICT BETWEEN, OR
INCONSISTENCY AMONG, THE FINAL DIP ORDER, ON THE ONE HAND, AND ANY LOAN
DOCUMENT, ON THE OTHER HAND, THE FINAL DIP ORDER SHALL CONTROL.  


(D)                EXCEPT AS OTHERWISE AGREED TO BY THE LENDERS, THE LIENS, LIEN
PRIORITIES, SUPERPRIORITY CLAIMS AND OTHER RIGHTS AND REMEDIES GRANTED TO THE
SECURED PARTIES PURSUANT TO THE ORDERS, THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS (SPECIFICALLY INCLUDING, BUT NOT LIMITED TO, THE EXISTENCE,
PERFECTION, ENFORCEABILITY AND PRIORITY OF THE LIENS PROVIDED FOR HEREIN AND
THEREIN, AND THE SUPERPRIORITY CLAIMS PROVIDED HEREIN AND THEREIN) SHALL NOT BE
MODIFIED, ALTERED OR IMPAIRED IN ANY MANNER BY ANY OTHER FINANCING OR EXTENSION
OF CREDIT OR INCURRENCE OF INDEBTEDNESS BY ANY BORROWER OR ANY OTHER LOAN PARTY
(PURSUANT TO SECTION 364 OF THE BANKRUPTCY CODE OR OTHERWISE), OR BY DISMISSAL
OR CONVERSION OF ANY CHAPTER 11 CASE, OR BY ANY OTHER ACT OR OMISSION
WHATSOEVER. 

ARTICLE III

Representations and Warranties


The Borrower represents and warrants to the Lenders that:


Section 3.01             Organization; Powers. Each of the Borrower and its
Subsidiaries is (a) duly organized and validly existing, (b) if applicable, in
good standing under the laws of the jurisdiction of its organization, (c) has
all requisite power and authority to carry on its business as now conducted and
(d) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except, in each case referred
to in clauses (b), (c) or (d), where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect and except, in each case, where failure or non-compliance results from
any such Person’s status as a “debtor” under, or is permitted by, the Bankruptcy
Code.

Section 3.02            Authorization; Enforceability. Subject to entry of the
Interim DIP Order and, as applicable, the Final DIP Order and subject to the
terms thereof, the Transactions (including the performance of the Loan
Documents) are within the corporate or other organizational powers of the Loan
Parties and have been duly authorized by all necessary corporate or other
organizational action.  This Agreement has been and each other Loan Document
will be duly executed and delivered by each Loan Party party thereto.  Subject
to entry of the Interim DIP Order and, as applicable, the Final DIP Order and
subject to the terms thereof, this Agreement constitutes, and each other Loan
Document when executed and delivered will constitute a legal, valid and binding
obligation of each Loan Party party thereto, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights or remedies generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

Section 3.03           Governmental Approvals; No Conflicts. Subject to entry of
the Interim DIP Order and, as applicable, the Final DIP Order and subject to the
terms thereof, the Transactions (including the performance of the Loan
Documents) (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except (i) such as
have been obtained or 



SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

57

--------------------------------------------------------------------------------

Table of Contents




made and are in full force and effect and (ii) the filings referred to in
Section 3.12, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Borrower or any other
Loan Party or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any other Loan Party or its assets except as would not
reasonably expected to result in a Material Adverse Effect and except, in each
case, where failure or non-compliance is permitted by the Bankruptcy Code, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries (other than any Permitted Lien). 


SECTION 3.04            [RESERVED] .


SECTION 3.05            PROPERTIES; FLOOD DOCUMENTATION .


(A)                 EACH OF THE BORROWER AND ITS SUBSIDIARIES HAS GOOD TITLE TO,
OR, OTHER THAN AS A RESULT OF THE CHAPTER 11 CASE, VALID LEASEHOLD INTERESTS IN,
ALL ITS REAL AND PERSONAL PROPERTY MATERIAL TO ITS BUSINESS, EXCEPT FOR MINOR
DEFECTS IN TITLE AND PERMITTED LIENS THAT DO NOT INTERFERE WITH ITS ABILITY TO
CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED OR TO UTILIZE SUCH PROPERTIES FOR
THEIR INTENDED PURPOSES OR AS, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(B)                EACH OF THE BORROWER AND ITS SUBSIDIARIES OWNS, OR, OTHER
THAN AS A RESULT OF THE CHAPTER 11 CASE, IS VALIDLY LICENSED TO USE, ALL
INTELLECTUAL PROPERTY NECESSARY TO OPERATE THEIR RESPECTIVE BUSINESS AS
CURRENTLY CONDUCTED AND CONTEMPLATED TO BE CONDUCTED, AND THE OPERATION OF THEIR
RESPECTIVE BUSINESSES BY THE BORROWER AND ITS SUBSIDIARIES DOES NOT INFRINGE
UPON OR OTHERWISE VIOLATE THE RIGHTS OF ANY OTHER PERSON, IN EACH CASE, EXCEPT
FOR ANY SUCH INTELLECTUAL PROPERTY OR INFRINGEMENTS OR VIOLATIONS THAT,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.


(C)                AS TO ALL IMPROVED REAL PROPERTY LOCATED IN THE UNITED STATES
WHICH IS SUBJECT TO A MORTGAGE, (I) THE ADMINISTRATIVE AGENT HAS RECEIVED THE
FLOOD DOCUMENTATION WITH RESPECT TO SUCH REAL PROPERTY ON OR PRIOR TO THE
GRANTING OF SUCH MORTGAGE THEREON, AND (II) ALL FLOOD HAZARD INSURANCE POLICIES
REQUIRED PURSUANT TO SECTION 5.05 WITH RESPECT TO ANY SUCH REAL PROPERTY HAVE
BEEN OBTAINED AND REMAIN IN FULL FORCE AND EFFECT TO THE EXTENT REQUIRED BY SUCH
SECTION.


SECTION 3.06            LITIGATION AND ENVIRONMENTAL MATTERS.


(A)                 THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS (OTHER THAN THE
CHAPTER 11 CASE) BY OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY PENDING
AGAINST OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED IN WRITING AGAINST OR
AFFECTING THE BORROWER OR ANY OF ITS SUBSIDIARIES (I) THAT WOULD REASONABLY BE
EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO RESULT IN A MATERIAL ADVERSE
EFFECT, (II) ON THE CLOSING DATE, THAT INVOLVE THIS AGREEMENT OR THE
TRANSACTIONS OR (III) AFTER THE CLOSING DATE, THAT, INDIVIDUALLY OR IN THE
AGGREGATE, ARE MATERIAL, INVOLVE THIS AGREEMENT OR THE TRANSACTIONS AND ARE
REASONABLY LIKELY TO BE ADVERSELY DETERMINED WITH RESPECT TO THE BORROWER OR ANY
OF ITS SUBSIDIARIES.


(B)                EXCEPT WITH RESPECT TO ANY MATTERS THAT, INDIVIDUALLY OR IN
THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES (I) HAS FAILED TO
COMPLY WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR COMPLY WITH ANY

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

58

--------------------------------------------------------------------------------

Table of Contents





PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY ENVIRONMENTAL LAW, (II) HAS
BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY, (III) HAS RECEIVED WRITTEN NOTICE
OF ANY CLAIM WITH RESPECT TO ANY ENVIRONMENTAL LIABILITY OR (IV) KNOWS OF ANY
BASIS REASONABLY LIKELY TO RESULT IN ENVIRONMENTAL LIABILITY.

Section 3.07            Compliance with Laws and Agreement . Each of the
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where (a) the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect or (b) such
non-compliance results from any such Person’s status as a “debtor” under, or is
permitted under, the Bankruptcy Code.

Section 3.08            Investment Company Status; Regulations T, U and X.  No
Loan Party is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.  No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.

Section 3.09            Taxes .  Each of the Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so would not reasonably be expected
to, individually or in the aggregate, result in a Material Adverse Effect.

Section 3.10            ERISA .  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount which, if it were to become
due, would cause a Material Adverse Effect. The Borrower is not and will not be
using “plan assets” (within the meaning of Section 3(42) of ERISA or otherwise)
of one or more Benefit Plans in connection with the Loans, the Letters of Credit
or the Commitments or this Agreement.

Section 3.11            Disclosure .  None of the reports, financial statements,
certificates or other written information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (with respect to any such
report, financial statement, certificate or other written information furnished
after the Closing Date, as modified or supplemented by other information so
furnished), taken as a whole, contained any material misstatement of fact or
omitted to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading as of
the date furnished; provided that with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.


SECTION 3.12            LIENS; SECURITY INTERESTS IN THE COLLATERAL.


(A)                 THE SECURITY AGREEMENT WILL (TO THE EXTENT REQUIRED
THEREBY), TOGETHER WITH THE ENTRY OF THE INTERIM DIP ORDER AND, AS APPLICABLE,
THE FINAL DIP ORDER, CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES, A SECURITY INTEREST IN THE COLLATERAL DESCRIBED
THEREIN (SUBJECT TO ANY LIMITATIONS SPECIFIED THEREIN).  IN THE CASE OF THE
CERTIFICATED PLEDGED STOCK CONSTITUTING SECURITIES AS OF THE CLOSING DATE, WHEN
STOCK CERTIFICATES REPRESENTING SUCH PLEDGED STOCK ARE DELIVERED TO THE
ADMINISTRATIVE AGENT (TOGETHER WITH A PROPERLY COMPLETED AND SIGNED STOCK POWER
OR ENDORSEMENT), AND IN THE 


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

59

--------------------------------------------------------------------------------

Table of Contents





CASE OF THE OTHER COLLATERAL DESCRIBED IN THE SECURITY AGREEMENT AS OF THE
CLOSING DATE, WHEN FINANCING STATEMENTS SPECIFIED ON SCHEDULE 3.12 IN
APPROPRIATE FORM ARE FILED IN THE OFFICES SPECIFIED ON SCHEDULE  3.12 AND IN
EACH CASE SUBJECT TO ENTRY OF THE ORDERS, THE ADMINISTRATIVE AGENT SHALL HAVE A
PERFECTED LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF
THE LOAN PARTIES IN SUCH COLLATERAL (SUBJECT TO ANY LIMITATIONS SPECIFIED
THEREIN) TO THE EXTENT PERFECTION OF SUCH SECURITY INTEREST CAN BE PERFECTED BY
CONTROL OF SECURITIES OR THE FILING OF A FINANCING STATEMENT, AS SECURITY FOR
THE OBLIGATIONS, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON
(EXCEPT PERMITTED LIENS).


(B)                SUBJECT TO ENTRY OF THE ORDERS, WHEN THE SECURITY AGREEMENT
OR AN ANCILLARY DOCUMENT THEREUNDER IS PROPERLY FILED AND RECORDED IN THE UNITED
STATES PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE, AND,
WITH RESPECT TO COLLATERAL IN WHICH A SECURITY INTEREST CANNOT BE PERFECTED BY
SUCH FILINGS, UPON THE PROPER FILING OF THE FINANCING STATEMENTS REFERRED TO IN
CLAUSE (A) ABOVE, THE ADMINISTRATIVE AGENT (FOR THE BENEFIT OF THE SECURED
PARTIES) SHALL HAVE A FULLY PERFECTED LIEN ON, AND SECURITY INTEREST IN, ALL
RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES THEREUNDER IN THE UNITED STATES
INTELLECTUAL PROPERTY INCLUDED IN THE COLLATERAL LISTED IN SUCH ANCILLARY
DOCUMENT (IT BEING UNDERSTOOD THAT SUBSEQUENT RECORDINGS IN THE UNITED STATES
PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE MAY BE
NECESSARY TO PERFECT A LIEN ON MATERIAL REGISTERED TRADEMARKS AND PATENTS,
TRADEMARK AND PATENT APPLICATIONS AND REGISTERED COPYRIGHTS ACQUIRED BY THE LOAN
PARTIES AFTER THE CLOSING DATE) TO THE EXTENT SUCH SECURITY INTEREST CAN BE
PERFECTED BY SUCH FILING OR RECORDATION.


(C)                THE MORTGAGES EXECUTED AND DELIVERED BY THE LOAN PARTIES
AFTER THE CLOSING DATE (IF ANY) SHALL BE, TOGETHER WITH THE ENTRY OF THE FINAL
DIP ORDER, EFFECTIVE TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT (FOR THE
BENEFIT OF THE SECURED PARTIES) OR, IF SO CONTEMPLATED BY THE RESPECTIVE
MORTGAGE, THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES, LEGAL, VALID
AND ENFORCEABLE LIENS ON ALL OF THE LOAN PARTIES’ RIGHTS, TITLES AND INTERESTS
IN AND TO THE MORTGAGED PROPERTY THEREUNDER AND THE PROCEEDS THEREOF, AND WHEN
SUCH MORTGAGES ARE VALIDLY FILED, REGISTERED OR RECORDED IN THE PROPER REAL
ESTATE FILING, REGISTRATION OR RECORDING OFFICES AND ANY OTHER REQUIRED
REGISTRATIONS HAVE BEEN VALIDLY COMPLETED BY OR ON BEHALF OF THE ADMINISTRATIVE
AGENT, AND ALL RELEVANT MORTGAGE TAXES AND RECORDING AND REGISTRATION CHARGES
ARE DULY PAID, THE ADMINISTRATIVE AGENT (FOR THE BENEFIT OF THE SECURED PARTIES)
SHALL HAVE VALID LIENS WITH RECORD OR REGISTERED NOTICE TO THIRD PARTIES ON, AND
SECURITY INTERESTS IN, ALL RIGHTS, TITLES AND INTERESTS OF THE LOAN PARTIES IN
SUCH MORTGAGED PROPERTY AND, TO THE EXTENT APPLICABLE, SUBJECT TO SECTION 9-315
OF THE UCC, THE PROCEEDS THEREOF.

Section 3.13            No Change.  Since the Closing Date, there has been no
event that has had or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

Section 3.14            Subsidiaries .  Set forth on Schedule 3.14 is a complete
and accurate list of each Subsidiary on the Closing Date, together with the
jurisdiction of organization, number of shares of each class of Equity Interests
outstanding and ownership and ownership percentages of Equity Interests held by
the Borrower and each such Subsidiary in each direct subsidiary of the Borrower
or such Subsidiary as of the Closing Date.  The outstanding Equity Interests of
each Subsidiary are validly issued, fully paid and non-assessable.


SECTION 3.15            [RESERVED] .

Section 3.16            No Default.  No Default or Event of Default has occurred
and is continuing.

Section 3.17            OFAC.  Neither the Borrower, nor any of its
Subsidiaries, nor, to the knowledge of the Borrower and its Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity that is, or is owned or controlled by any Person that is
(i) the target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated nationals, HMT’s Consolidated List of 


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.


60

--------------------------------------------------------------------------------

Table of Contents




Financial Sanctions Targets and the Investment Ban List, or any similar list
enforced by any other relevant sanctions authority or (iii) located, organized
or resident in a Designated Jurisdiction.

Section 3.18            Anti-Corruption Laws .  The Borrower and its
Subsidiaries have conducted their businesses in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

Section 3.19            Affected Financial Institutions .  No Loan Party is an
Affected Financial Institution.

Section 3.20            Labor Matters.  Except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect: 
(a) there are no strikes or other labor disputes pending or, to the knowledge of
Borrower and its subsidiaries, threatened against Borrower or any of the
subsidiaries; (b) the hours worked and payments made to employees of Borrower
and the subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable law dealing with such matters; and (c) all payments due
from Borrower or any of the subsidiaries or for which any claim may be made
against Borrower or any of the subsidiaries, on account of wages and employee
health and welfare insurance and other benefits have been paid or accrued as a
liability on the books of Borrower or such subsidiary to the extent required by
GAAP.  Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, the consummation of the Transactions
will not give rise to a right of termination or right of renegotiation on the
part of any union under any material collective bargaining agreement to which
Borrower or any of the Subsidiaries (or any predecessor) is a party or by which
Borrower or any of the subsidiaries (or any predecessor) is bound.

Section 3.21            Use of Proceeds .  After giving effect to any extension
of credit hereunder and the use of proceeds thereof, the Borrower shall be in
compliance with Section  5.08.

Section 3.22            Insurance .  Schedule 3.22 sets forth a true, complete
and correct description, in all material respects, of all material insurance
maintained by or on behalf of the Borrower or the Subsidiaries as of the Closing
Date.  As of such date, such insurance is in full force and effect.

Section 3.23            USA PATRIOT Act .  Borrower and each of its subsidiaries
is in compliance with the applicable provisions of the Act in all material
respects.

Section 3.24            Beneficial Ownership Certificate .  As of the Closing
Date, the information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.

Section 3.25            Bankruptcy Matters .


(A)                 THE INTERIM DIP ORDER AND, AT ALL TIMES AFTER ITS ENTRY BY
THE BANKRUPTCY COURT, THE FINAL DIP ORDER, IS IN FULL FORCE AND EFFECT, AND HAS
NOT BEEN REVERSED, MODIFIED, AMENDED, STAYED OR VACATED ABSENT THE WRITTEN
CONSENT OF THE ADMINISTRATIVE AGENT (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD IN THE CASE OF IMMATERIAL MODIFICATIONS).


(B)                UPON THE MATURITY (WHETHER BY ACCELERATION OR OTHERWISE) OF
ANY OF THE OBLIGATIONS, THE LENDERS SHALL, SUBJECT TO THE PROVISIONS OF THE
INTERIM DIP ORDER OR THE FINAL DIP ORDER, AS APPLICABLE, BE ENTITLED TO
IMMEDIATE PAYMENT OF SUCH OBLIGATIONS, AND TO ENFORCE THE REMEDIES PROVIDED FOR
HEREUNDER IN ACCORDANCE WITH THE TERMS HEREOF, WITHOUT FURTHER APPLICATION TO OR
ORDER BY THE BANKRUPTCY COURT. 


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
LSC COMMUNICATIONS, INC.

61

--------------------------------------------------------------------------------

Table of Contents





(C)                IF EITHER THE INTERIM DIP ORDER OR THE FINAL DIP ORDER IS THE
SUBJECT OF A PENDING APPEAL IN ANY RESPECT, NONE OF SUCH ORDER, THE MAKING OF
THE LOANS, THE ISSUANCE OF THE LETTERS OF CREDIT OR THE PERFORMANCE BY THE LOAN
PARTIES OF ANY OF THEIR OBLIGATIONS UNDER ANY OF THE LOAN DOCUMENTS IS OR SHALL
BE THE SUBJECT OF A PRESENTLY EFFECTIVE STAY PENDING APPEAL.  THE LOAN PARTIES,
THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE ENTITLED TO RELY IN GOOD FAITH
UPON THE ORDERS, NOTWITHSTANDING OBJECTION THERETO OR APPEAL THEREFROM BY ANY
INTERESTED PARTY.  THE LOAN PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS
SHALL BE PERMITTED AND REQUIRED TO PERFORM THEIR RESPECTIVE OBLIGATIONS IN
COMPLIANCE WITH THIS AGREEMENT NOTWITHSTANDING ANY SUCH OBJECTION OR APPEAL
UNLESS THE RELEVANT ORDER HAS BEEN STAYED BY A COURT OF COMPETENT JURISDICTION.


(D)                THE LOAN PARTIES ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS
WITH ALL ORDERS ENTERED BY THE BANKRUPTCY COURT FROM AND AFTER THE PETITION
DATE.

ARTICLE IV
Conditions



SECTION 4.01            CLOSING DATE. THIS AGREEMENT, AND THE OBLIGATIONS OF THE
LENDERS TO MAKE THE INITIAL LOANS HEREUNDER, SHALL BECOME EFFECTIVE ON THE DATE
ON WHICH EACH OF THE FOLLOWING CONDITIONS IS SATISFIED (OR WAIVED IN ACCORDANCE
WITHSECTION 9.02):

(a)               Loan Documents.  The Administrative Agent (or its counsel)
shall have received (including by telecopy or email transmission) (i) from each
Loan Party party to the relevant Loan Document, a counterpart of such Loan
Document signed on behalf of such Loan Party, as applicable and (ii) from each
Lender party hereto, a counterpart of this Agreement signed on behalf of such
Lender.

(b)               Promissory Notes.  The Administrative Agent shall have
received an executed promissory note payable to the order of each Lender that
requested such promissory note prior to the Closing Date (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form reasonably
approved by the Administrative Agent.

(c)               Legal Opinions of Counsel.  The Administrative Agent shall
have received a customary favorable written opinion with respect to authority of
the Borrower and each Subsidiary Guarantor organized under the laws of New York
or Delaware (addressed to the Administrative Agent and the Lenders as of the
Closing Date and dated the Closing Date) of Sullivan & Cromwell LLP, counsel for
the Borrower and the Loan Parties, in form and substance reasonably satisfactory
to the Administrative Agent.

(d)              Secretary’s Certificate.  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Loan Parties, the authorization of the Transactions and any
other legal matters relating to the Loan Parties, this Agreement or the
Transactions, including a customary secretary’s certificate of each Loan Party,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel.

(e)              Commencement of Chapter 11 Case.  The Loan Parties shall have
commenced the Chapter 11 Case in the Bankruptcy Court.

(f)              Interim DIP Order.  The Bankruptcy Court shall have entered the
Interim DIP Order, which Interim DIP Order shall be in full force and effect and
shall not have been amended,

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

62

--------------------------------------------------------------------------------

Table of Contents




modified, stayed or reversed, other than immaterial modifications with the prior
written consent of the Administrative Agent (such consent not to be unreasonably
withheld).  If the Interim DIP Order is the subject of a pending appeal in any
respect, neither the Interim DIP Order nor the making of the Loans nor the
performance by any Loan Party of any of its obligations under any of the Loan
Documents shall be the subject of a presently effective stay pending appeal.

(g)              Creation of Security Interests.  The Interim DIP Order, upon
entry of the Interim DIP Order, shall be effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable perfected security interest in and Lien on the Collateral with the
priorities set forth in Section  2.23(a), in each case to the extent that such
security interest can be perfected by order of the Bankruptcy Court.

(h)               First day Orders.  All of the “first day orders” entered by
the Bankruptcy Court in the Chapter 11 Case shall be reasonably satisfactory in
form and substance to the Administrative Agent, and all adequate protection
payments and critical vendor payments approved by the Bankruptcy Court in the
Interim DIP Order or otherwise shall be reasonably satisfactory to the
Administrative Agent.

(i)              Other Orders.  All orders (if any) providing for payment of
Prepetition indebtedness of the Loan Parties or affecting in any way the
Obligations or the Collateral submitted for entry in the Chapter 11 Case shall
be in form and substance reasonably satisfactory to the Administrative Agent, as
entered, shall not deviate from the form thereof approved by the Administrative
Agent in any material respect which is materially adverse to the interests of
the Lenders without the prior consent of the Administrative Agent.

(j)              Sale Process.  The Loan Parties shall have commenced a sale
process for the proposed sale by the Loan Parties of all or substantially all of
their respective assets and business segments (such proposed sale, the “Sale
Transaction”).

(k)              Initial Budget; Other Financial Information.  The Lenders shall
have received a detailed weekly budget of projected receipts and expenditures of
the Loan Parties for the period commencing on the Petition Date and ending on
the date that is thirteen (13) weeks after the Petition Date, in form and
substance reasonably satisfactory to the Administrative Agent and consistent
with the budget prepared by the Loan Parties and delivered to the Administrative
Agent prior to the Closing Date (the “Initial Budget”), with such supporting
detail as the Administrative Agent may reasonably request.

(l)              Perfection Matters.  Each UCC financing statement or other
filing required by the Security Agreement shall be in proper form for filing.

(m)               Anti-Money Laundering; Beneficial Ownership.  The Borrower
shall have provided to each Lender the documentation and other information
requested by such Lender that is required by regulatory authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the Act, and any Loan Party that qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation shall have
delivered to each Lender that so requests, a Beneficial Ownership Certification
in relation to such Loan Party.

(n)               Fees and Expenses.  The Administrative Agent and the Lenders
entitled thereto shall have received (i) the Upfront Fee, (ii) the Backstop Fee,
(iii) all amounts due and payable on or prior to the Closing Date pursuant to
the Fee Letter and (iv) all other reasonable accrued fees

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

63

--------------------------------------------------------------------------------

Table of Contents




and other amounts due and payable on or prior to the Closing Date, including, to
the extent invoiced, reimbursement or payment of all out‑of‑pocket expenses
(including fees of legal counsel to the Administrative Agent and the Lenders)
required to be reimbursed or paid by the Borrower hereunder.

Without limiting the generality of the provisions of Section 8.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.  The Administrative Agent shall notify the Borrower and the
Lenders of the Closing Date, and such notice shall be conclusive and binding.

Section 4.02       Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing (other than a continuation or conversion
of an existing Borrowing) and the obligation of the Issuing Bank to issue,
extend the expiry date of, or increase the amount of, any Letter of Credit is
subject to the satisfaction of the following conditions:.  

(a)              The representations and warranties of each Loan Party set forth
in this Agreement shall be true and correct in all material respects (except to
the extent that any such representation and warranty is qualified by materiality
or Material Adverse Effect, in which case such representation and warranty shall
be true and correct in all respects) on and as of the date of such extension of
credit, except to the extent that any such representation and warranty relates
to an earlier date (in which case such representation and warranty shall have
been true and correct in all material respects (except to the extent that any
such representation and warranty is qualified by materiality or Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects) as of such earlier date).

 

(b)               At the time of and immediately after giving effect to such
extension of credit, no Default or Event of Default shall have occurred and be
continuing.

(c)               The Administrative Agent or the Issuing Bank shall have
received a Committed Loan Notice in accordance with Section 2.03 or a Letter of
Credit request in accordance with Section 2.17(b), as applicable.

(d)              At the time of such extension of credit, and also after giving
effect thereto, (i) if such extension of credit has been requested before the
Final DIP Order has been entered by the Bankruptcy Court, the Interim DIP Order
shall be in full force and effect and shall not have been vacated, reversed,
stayed, modified or amended in any respect other than immaterial modifications
made with the prior written consent of the Administrative Agent (such consent
not to be unreasonably withheld), and (ii) if such extension of credit is
requested after the Final DIP Order (which, for purposes of this Section 
4.02(d), shall be defined without regard to whether or not the time to appeal,
petition for certiorari, or move for re-argument or rehearing has expired) has
been entered by the Bankruptcy Court, the Final DIP Order shall be in full force
and effect and shall not have been vacated, reversed, stayed, modified or
amended in any respect other than immaterial modifications made with the prior
written consent of the Administrative Agent (such consent not to be unreasonably
withheld).  If either the Interim DIP Order or the Final DIP Order is the
subject of a pending appeal in any respect, none of such Order, the making of
the Loans, the issuance of the Letters of Credit or the performance by any Loan
Party of any of its obligations under any of the Loan Documents shall be the
subject of a presently effective stay pending appeal.  The Loan Parties, the
Administrative Agent and the Lenders shall be permitted and required to

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

64

--------------------------------------------------------------------------------

Table of Contents




perform their respective obligations in compliance with this Agreement,
notwithstanding any such objection or appeal unless the relevant Order has been
stayed by a court of competent jurisdiction.

Each such request for an extension of credit shall be deemed to constitute a
representation and warranty by the Borrower or other applicable Loan Party on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.

ARTICLE V
Affirmative Covenants


Until the Facility Termination Date, the Borrower covenants and agrees with the
Lenders that:


SECTION 5.01 SECTION 5.01         FINANCIAL AND OTHER INFORMATION . THE BORROWER
WILL FURNISH TO THE ADMINISTRATIVE AGENT FOR DELIVERY TO EACH LENDER:

(a)            [reserved];

(b)            [reserved];

(c)            [reserved];

(d)            [reserved];

(e)            [reserved];

(f)             on or before 5:00 pm on the twenty-first (21st) day of each
calendar month, consolidating balance sheets of the Borrower and its
Subsidiaries as at the last day of such month, and the related consolidating
statements of income or operations, for such month and for the portion of the
Borrower’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, such figures for the corresponding calendar month of the
previous fiscal year and the corresponding portion of the previous fiscal year,
together with accounts receivable and accounts payable aging reports, all in
reasonable detail, such consolidating statements to be certified by a
Responsible Officer of the Borrower as fairly presenting the financial condition
and results of operations of the Borrower and its Subsidiaries;

(g)             on or before 5:00 p.m. on the first (1st) Business Day of each
week, (i) a report showing Liquidity as of the last Business Day of the calendar
week most recently ended, together with any supporting information reasonably
required by the Administrative Agent and (ii) a report demonstrating compliance
or non-compliance with the financial maintenance covenant set forth in Section 
6.10(a) for the calendar week most recently ended as of such date, in each case,
in form and detail reasonably acceptable to the Administrative Agent;

(h)             on or before 5:00 p.m. on the fourth (4th) Business Day of every
week, commencing with the first full week following the Petition Date, a cash
flow reconciliation and variance report in form and detail reasonably acceptable
to the Administrative Agent (i) showing comparisons of actual results for each
line item against such line item in the Budget for the prior periods ended and
(ii) demonstrating compliance or non-compliance with the financial maintenance
covenants set forth in Section 6.10(b) (each, a “Variance Report”);

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

65

--------------------------------------------------------------------------------

Table of Contents





(i)               on or before 5:00 p.m. on the last Business Day of every
fourth  (4th) week, commencing with the fourth full week following the Petition
Date, an updated detailed weekly budget of projected receipts and expenditures
of the Loan Parties for the thirteen-week period following such delivery date,
which updated weekly budget shall be in form of, and contain the detail set
forth in, the Budget and shall include any supporting information reasonably
requested by the Administrative Agent; provided that not more than once every
four (4) weeks, the Borrower may seek the approval of the Administrative Agent
to replace the Budget (as in effect immediately prior to giving effect to any
such replacement) with the updated budget most recently delivered pursuant to
this Section 5.01(i), which approval shall be made in writing (which may be
provided by email) at the reasonable discretion of the Administrative Agent
(provided that if any Lender shall object to any such replacement, approval of
such replacement shall be at the reasonable discretion of the Required Lenders;
provided further, that the Administrative Agent and the Lenders shall be deemed
to have approved of any such updated budget unless the Administrative Agent or
any Lender, as applicable, shall have objected thereto by written notice to the
Borrower within five (5) Business Days after receipt thereof), and if the
Administrative Agent (or the Required Lenders, as applicable) so approves such
replacement, then such updated budget (the “Updated Budget”) shall become the
“Budget” for purposes of this Agreement; provided further, to the extent that
either the Administrative Agent or any Lender does provide such objection notice
within such five (5) Business Day period, the then-existing Budget shall
constitute the Budget for the projection period, without giving effect to any
update, modification or supplement (with appropriate adjustments for the timing
of monthly or semi-monthly disbursements), until such time as an Updated Budget
is approved by the Administrative Agent (or the Required Lenders, as
applicable), in its (or their) reasonable discretion);

(j)               within forty-five (45) days of the Petition Date, an analysis
of accelerated cost takeout and improved operational efficiency by business
segment (including both success/progress to date and go forward timelines), in
form and detail reasonably acceptable to the Administrative Agent and its
financial advisor;

(k)              promptly after the same have been produced, copies of any
document and information that is required to be delivered to the Prepetition
Agent under the Prepetition Credit Agreement or the Prepetition Trustee under
the Prepetition Secured Notes Indenture;

(l)               as soon as reasonably practicable in advance of filing with
the Bankruptcy Court: (i) the motions seeking approval of the DIP Facility and
use of cash management arrangements and proposed forms of the Interim DIP Order,
Final DIP Order and Cash Management Order, which motions shall be in form and
substance reasonably satisfactory to the Administrative Agent; (ii) as
applicable, any motions seeking approval of bidding procedures and any 363 sale,
and the proposed forms of orders related thereto, which shall be in form and
substance reasonably satisfactory to the Administrative Agent; (iii) any such
proposed orders and pleadings relating to the Loan Documents, which orders and
pleadings shall be in form and substance reasonably satisfactory to the
Administrative Agent; (iv) as applicable, any Plan and/or any disclosure
statement relating to such Plan (which Plan or disclosure statement shall comply
with the requirements set forth in this Agreement); (v) any motion and proposed
form of order seeking to extend or otherwise modify the Loan Parties’ exclusive
periods set forth in section 1121 of the Bankruptcy Code (so long as the
Administrative Agent has confirmed in writing that the Administrative Agent and
the Lenders will not object to such order); and (vi) any motion and proposed
form of order filed with the Bankruptcy Court relating to any management equity
plan, incentive, retention or severance plan, the assumption, rejection,
modification or amendment of any material contract;

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

66




--------------------------------------------------------------------------------

Table of Contents




(m)              promptly upon providing such information or documents to the
Unsecured Creditors Committee, copies of all financial information and other
documents provided by or on behalf of the Loan Parties to the Unsecured
Creditors Committee in the Chapter 11 Case;

(n)               promptly following the Administrative Agent’s reasonable
request therefor (on its own behalf or at the request of any Lender), an update
on the sale process with respect to the Sale Transaction;

(o)              promptly following any reasonable request therefor, such other
information regarding the operations, business affairs and financial position of
the Borrower or any Subsidiary, or compliance with the terms of this Agreement,
as the Administrative Agent (on its own behalf or at the request of any Lender)
may reasonably request, in form and detail reasonably satisfactory to the
Administrative Agent;


(P)                 PROMPTLY FOLLOWING ANY REQUEST THEREFOR, INFORMATION AND
DOCUMENTATION REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT OR ANY LENDER FOR
PURPOSES OF COMPLIANCE WITH APPLICABLE “KNOW YOUR CUSTOMER” AND
ANTI-MONEY-LAUNDERING RULES AND REGULATIONS, INCLUDING, WITHOUT LIMITATION, THE
ACT; AND


(Q)                TO THE EXTENT ANY LOAN PARTY QUALIFIES AS A “LEGAL ENTITY
CUSTOMER” UNDER THE BENEFICIAL OWNERSHIP REGULATION, AN UPDATED BENEFICIAL
OWNERSHIP CERTIFICATION PROMPTLY FOLLOWING ANY CHANGE IN THE INFORMATION
PROVIDED IN THE BENEFICIAL OWNERSHIP CERTIFICATION DELIVERED TO ANY LENDER IN
RELATION TO SUCH LOAN PARTY THAT WOULD RESULT IN A CHANGE TO THE LIST OF
BENEFICIAL OWNERS IDENTIFIED IN SUCH CERTIFICATION.

Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall (a) have been posted by the
Administrative Agent on IntraLinks or a similar site to which the Lenders have
been granted access or (b) shall be available on the website of the SEC at
http://www.sec.gov; provided that the Borrower shall notify the Administrative
Agent of the posting of such documents and provide to the Administrative Agent
by electronic mail electronic versions (i.e., soft copies) of such documents. 
Information required to be delivered pursuant to this Section 5.01 may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.

Section 5.02  Section 5.02        Notices of Material Events. The Borrower will
furnish to the Administrative Agent for delivery to each Lender prompt written
notice of the following:

(a)              the occurrence of any Default;

(b)               the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against the Borrower or
any Subsidiary thereof as to which there is a reasonable likelihood of an
adverse determination that would reasonably be expected to result in a Material
Adverse Effect;

(c)              the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, would reasonably be expected to
result in liability of the Borrower or its Subsidiaries in an amount which would
constitute a Material Adverse Effect; and

(d)               any other development, upon any Responsible Officer obtaining
knowledge of the occurrence of such development, that has resulted in, or would
reasonably be expected to result in, a Material Adverse Effect.

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

67

--------------------------------------------------------------------------------

Table of Contents





Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03   Section 5.03         Existence; Conduct of Business . The
Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business except in each case (i) other than, in
the case of the legal existence of the Borrower, where the failure to do so
would not reasonably be expected to result in a Material Adverse Effect or (ii)
as such action is not prohibited under Sections 6.03, 6.04 or  6.05.

Section 5.04    Section 5.04       Payment of Obligations. Except as prohibited
by the Bankruptcy Code, the Borrower will, and will cause each of its
Subsidiaries to, pay its material obligations, including material Tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest would not reasonably be
expected to, individually or in the aggregate, result in a Material Adverse
Effect.  For the avoidance of doubt, nothing herein shall permit payment of any
obligation subject to the automatic stay under the Bankruptcy Code;providedthat
such obligations may be paid as required in or permitted by (i)the Orders or
(ii)any other order of the Bankruptcy Court (to the extent such other order is
reasonably acceptable to the Administrative Agent)..  

Section 5.05    Section 5.05       Maintenance of Properties; Insuranc e. The
Borrower will, and will cause each of its Subsidiaries to (in the case of each
of clauses (a)and(b), subject to the Interim DIP Order and the Final DIP Order):

(a)               Keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.

(b)               Use commercially reasonable efforts to maintain, prosecute and
enforce its material Intellectual Property, in each case except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

(c)              Maintain, with financially sound and reputable insurance
companies, or in accordance with acceptable self-insurance policies, insurance
(subject to customary deductibles and retentions) in such amounts and against
such risks as are customarily maintained by similarly situated companies engaged
in the same or similar business as reasonably determined by the Borrower and,
within the timeframe required by Section 5.12, cause the Administrative Agent to
be listed as a loss payee and mortgagee, on property policy with respect to
tangible personal property and assets constituting Collateral and as an
additional insured on all liability policies.  Notwithstanding the foregoing,
Borrower and the subsidiaries may (i) maintain all such insurance with any
combination of primary and excess insurance, and (ii) maintain any or all such
insurance pursuant to master or so-called “blanket policies” insuring any or all
Collateral and/or other Real Property which does not constitute Collateral (and
in such event the loss payee endorsement shall be limited or otherwise modified
accordingly).

(d)              At the time of delivery of the applicable Mortgage (or such
later date as may be agreed to by the Administrative Agent in its sole
discretion), subject to Section 5.12, cause such property insurance policy with
respect to the Mortgaged Property located in the United States of America to be
endorsed or otherwise amended to include a “standard” lender’s loss payable
endorsement, in form and substance reasonably satisfactory to the Administrative
Agent; deliver a

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

68

--------------------------------------------------------------------------------

Table of Contents





certificate of insurance with respect to each Mortgaged Property to the
Administrative Agent; deliver to the Administrative Agent, prior to or
concurrently with the cancellation or nonrenewal of any such policy of insurance
covered by this clause (d), a copy of a renewal or replacement (or other
evidence of renewal of a policy previously delivered to the Administrative
Agent) insurance certificate with respect thereto;

(e)              At least five (5) days prior to the time of delivery of the
applicable Mortgage, if any portion of any Mortgaged Property located in the
United States is at any time located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area (each a “Special Flood Hazard Area”) with respect to which flood insurance
has been made available under the Flood Insurance Laws (as now or hereafter in
effect or successor act thereto), (i) maintain, or cause to be maintained, with
a financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

In connection with the covenants set forth in this Section  5.05, it is
understood and agreed that:

(I)               THE ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUING BANK AND
THEIR RESPECTIVE AGENTS OR EMPLOYEES SHALL NOT BE LIABLE FOR ANY LOSS OR DAMAGE
INSURED BY THE INSURANCE POLICIES REQUIRED TO BE MAINTAINED UNDER THIS
SECTION 5.05, IT BEING UNDERSTOOD THAT (A) THE LOAN PARTIES SHALL LOOK SOLELY TO
THEIR INSURANCE COMPANIES OR ANY OTHER PARTIES OTHER THAN THE AFORESAID PARTIES
FOR THE RECOVERY OF SUCH LOSS OR DAMAGE AND (B) SUCH INSURANCE COMPANIES SHALL
HAVE NO RIGHTS OF SUBROGATION AGAINST THE ADMINISTRATIVE AGENT, THE LENDERS, THE
ISSUING BANK OR THEIR AGENTS OR EMPLOYEES.  IF, HOWEVER, THE INSURANCE POLICIES,
AS A MATTER OF THE INTERNAL POLICY OF SUCH INSURER, DO NOT PROVIDE WAIVER OF
SUBROGATION RIGHTS AGAINST SUCH PARTIES, AS REQUIRED ABOVE, THEN THE BORROWER,
ON BEHALF OF ITSELF AND BEHALF OF EACH OF THE SUBSIDIARIES, HEREBY AGREE, TO THE
EXTENT PERMITTED BY LAW, TO WAIVE, AND FURTHER AGREE TO CAUSE EACH OF THE
SUBSIDIARIES TO WAIVE, ITS RIGHT OF RECOVERY, IF ANY, AGAINST THE ADMINISTRATIVE
AGENT, THE LENDERS, THE ISSUING BANK AND THEIR AGENTS AND EMPLOYEES; AND

(II)               THE DESIGNATION OF ANY FORM, TYPE OR AMOUNT OF INSURANCE
COVERAGE BY THE ADMINISTRATIVE AGENT (INCLUDING ACTING IN THE CAPACITY AS THE
ADMINISTRATIVE AGENT) UNDER THIS SECTION  5.05 SHALL IN NO EVENT BE DEEMED A
REPRESENTATION, WARRANTY OR ADVICE BY THE ADMINISTRATIVE AGENT OR THE LENDERS
THAT SUCH INSURANCE IS ADEQUATE FOR THE PURPOSES OF THE BUSINESS OF BORROWER AND
THE SUBSIDIARIES OR THE PROTECTION OF THEIR PROPERTIES.


SECTION 5.06     SECTION 5.06        BOOKS AND RECORDS; INSPECTION RIGHTS;
CONFERENCE CALLS; FIELD EXAMINATIONS.

(a)              The Borrower will, and will cause each of its Subsidiaries to,
keep proper books of record and account in which full, true and correct entries
in all material respects are made of all dealings and transactions in relation
to its business and activities.

(b)               The Borrower will, and will cause each of its Subsidiaries to,
upon reasonable notice from the Administrative Agent, permit any
representatives, independent contractors, financial advisors and agents
designated by the Administrative Agent or any Lender to visit and inspect its
properties, upon reasonable notice to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants and to monitor the Collateral, all at the
expense of the Borrower and at such reasonable times during normal business
hours and

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC

.

69

--------------------------------------------------------------------------------

Table of Contents




as often as reasonably requested, provided that such visits, inspections,
examinations and discussions shall be subject to public health and safety
limitations required by applicable Requirements of Law; provided further, that
the Administrative Agent shall have delivered a written notice of such
inspection to the Borrower prior to the date of any such inspection; provided
further, that any Lender may request that the Administrative Agent exercise its
rights to conduct such visits, inspections, examinations and discussions;
provided, further, that no Lender nor any of its representatives, independent
contractors, financial advisors or agents may exercise the rights contemplated
in this clause (b) unless accompanying the Administrative Agent or any of its
representatives, independent contractors, financial advisors or agents.

(c)               The Borrower will cause appropriate members of the Loan
Parties’ management and other professionals engaged by the Loan Parties
(including, without limitation, the Investment Banker) to be available to
discuss (in person or telephonically) the Budget, the information delivered
pursuant to Section 5.01(n) and such other information relating to the
Chapter 11 Case and the financial results and condition of the Loan Parties and
their Subsidiaries, from time to time as and when reasonably requested by the
Administrative Agent.

(d)              The Borrower shall engage a party or parties reasonably
acceptable to the Administrative Agent to conduct a field examination of the
Loan Parties’ assets as soon as reasonably practicable after the Closing Date
with such examiner’s or examiners’ reports to be shared with the Administrative
Agent (for distribution to the Lenders) upon receipt.

(e)               For the avoidance of doubt, the information provided to the
Lenders pursuant to this Section 5.06 shall be subject to the provisions of
Section 9.13.

Section 5.07  Section 5.07          Compliance with Laws . Except where failure
or non-compliance is permitted by the Bankruptcy Code, the Borrower will, and
will cause each of its Subsidiaries to, comply with all applicable laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

Section 5.08 Section 5.08       Use of Proceeds and Extensions of Credit. The
Borrower shall, and shall cause each of its Subsidiaries to, (a)use the proceeds
of the Loans, subject to the Interim DIP Order and the Final DIP Order, only for
the following purposes: (i) for working capital and other general corporate
purposes of the Loan Parties, including the payment of professional fees and
expenses; (ii) to pay thereasonable fees and expenses of theAdministrative
Agent, the Lenders and the Issuing Bank (including the reasonable fees and
expenses of counsel and financial advisors) to the extent required hereunder;
(iii) to pay claims in respect of certain Prepetition creditors, which may
include, without limitation, employees, taxing authorities and trade vendors in
the ordinary course, in each case to the extent authorized by orders of the
Bankruptcy Court reasonably acceptable to the Administrative Agent; (iv) after
entry of the Interim DIP Order or Final DIP Order, and to the extent authorized
by the Bankruptcy Court, to repay Prepetition Priority Payment Obligations; and
(v) to make adequate protection payments to the Prepetition Agent, the
Prepetition Lenders, the Prepetition Issuing Banks the Prepetition Secured Notes
Trustee, the Prepetition SecuredNoteholders, the other holders of the
Prepetition Facility Obligations and the other holders of the Prepetition
Secured Notes Obligations, in each case to the extent authorized by orders of
the Bankruptcy Court and in accordance with the Budget (subject to the variances
therefrom permitted underSection 6.10(b) ); and (b)use the issuance of Letters
of Credit solely to replace, or provide renewals of, the Prepetition Letters of
Credit or, subject to the New LCSublimit, to issue New Letters of
Credit; provided that in no event shall the proceeds of any Loan or any Letter
of Credit be used (x) in contravention of any Law or of any Loan Documents;
(y)for the payment of professional fees, costs and disbursements incurred in
connection with (1)any challenge to (A) the amount, extent, priority, validity,
perfection or enforcement of the indebtedness of the Loan Parties owing to the
Administrative Agent, the Lenders, the

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

70

--------------------------------------------------------------------------------

Table of Contents


Issuing Bank, the Prepetition Agent, the Prepetition Issuing Banks, the other
holders of the Obligations or the other holders of the Prepetition Priority
Payment Obligations or (B)the collateral securing such indebtedness or the
perfection, priority or validity of the Liens granted in favor of the
Administrative Agent, the Lenders, the Issuing Bank, the Prepetition Agent, the
Prepetition Issuing Banks, the other holders of the Obligations or the other
holders of the Prepetition Priority Payment Obligations with respect thereto or
(2)any action to limit, impede or restrict the Administrative Agent’s
enforcement of remedies with respect to the Collateral securing the Obligations
following an Event of Default or to otherwise modify or limit the rights of
Administrative Agent, the Lenders, the Issuing Bank, the Prepetition
Administrative Agent or the holders of the Prepetition Priority Payment
Obligations, in each case under any Order; provided, notwithstandinganything to
the contrary herein,no more than an aggregate of $50,000 (or such higher amount
as may be specified in the Final DIP Order) of the Carve-Out may be used to
investigate the matters in the foregoing clause (1).

No proceeds of any Loan or any Letter of Credit will be used, directly or
indirectly, or contributed or otherwise made available to any Subsidiary or
other Person, to fund any activities of or business with any individual or
entity, or in any Designated Jurisdiction, that, at the time of such funding, is
the subject of Sanctions, or in any other manner that will result in a violation
by an party to this Agreement or any of its Related Parties (including any
individual or entity participating in the transaction, whether as Lender,
Administrative Agent, Issuing Bank, or otherwise) of Sanctions.


SECTION 5.09        GUARANTORS AND COLLATERAL .


(A)                 SUBJECT TO SECTION 5.12(C), ON THE CLOSING DATE EACH
DOMESTIC SUBSIDIARY (OTHER THAN AN EXCLUDED SUBSIDIARY) WILL BECOME A PARTY TO
THE GUARANTEE AGREEMENT.


(B)                 WITH RESPECT TO ANY PERSON THAT BECOMES A DOMESTIC
SUBSIDIARY (OTHER THAN AN EXCLUDED SUBSIDIARY) AFTER THE CLOSING DATE, OR ANY
EXCLUDED SUBSIDIARY THAT CEASES TO CONSTITUTE AN EXCLUDED SUBSIDIARY AFTER THE
CLOSING DATE, THE BORROWER WILL, WITHIN 30 DAYS THEREAFTER (OR SUCH LONGER
PERIOD AS THE ADMINISTRATIVE AGENT MAY AGREE IN ITS SOLE DISCRETION) (I) CAUSE
SUCH SUBSIDIARY TO BECOME A PARTY TO THE GUARANTEE AGREEMENT, (II) BECOME A
PARTY TO THE SECURITY AGREEMENT OR SUCH OTHER COLLATERAL DOCUMENT AS MAY BE
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT (III) EXCEPT AS OTHERWISE
CONTEMPLATED IN THIS AGREEMENT OR THE COLLATERAL DOCUMENTS, EXECUTE AND DELIVER
ALL SUCH OTHER DOCUMENTS AND INSTRUMENTS AND TAKE SUCH ACTIONS TO CREATE AND
PERFECT THE SECURITY INTERESTS REQUIRED BY THE COLLATERAL DOCUMENTS AND (IV) IF
REQUESTED BY THE ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT, IN
ADDITION TO ITEMS OF THE TYPE DESCRIBED IN SECTION 4.01(C) WITH RESPECT TO SUCH
SUBSIDIARY IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, A CUSTOMARY LEGAL OPINION RELATING TO AUTHORITY OF EACH SUCH SUBSIDIARY
TO BECOME A PARTY TO THE GUARANTEE AGREEMENT AND THE SECURITY AGREEMENT THAT IS
ORGANIZED UNDER THE LAWS OF NEW YORK OR DELAWARE, WHICH SHALL BE IN FORM AND
SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


(C)                 UNLESS OTHERWISE WAIVED BY THE ADMINISTRATIVE AGENT OR THE
APPLICABLE LENDER (SOLELY WITH RESPECT TO CLAUSE  (I)(B) BELOW), WITH RESPECT TO
EACH MORTGAGED PROPERTY, THE BORROWER SHALL CAUSE THE FOLLOWING REQUIREMENTS TO
BE SATISFIED WITH RESPECT TO SUCH REAL PROPERTY ON OR PRIOR TO THE DATE ON WHICH
SUCH REAL PROPERTY IS REQUIRED HEREUNDER TO BE ENCUMBERED BY A MORTGAGE:

(I)               (A) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED WITH RESPECT
TO EACH MORTGAGED PROPERTY LOCATED IN THE UNITED STATES OF AMERICA OR ANY STATE
THEREOF, THE FLOOD DOCUMENTATION AND (B) EACH LENDER SHALL HAVE RECEIVED
(THROUGH THE ADMINISTRATIVE AGENT) ANY OTHER REASONABLE DOCUMENTS OR INFORMATION
REASONABLY REQUESTED BY SUCH LENDER (THROUGH THE ADMINISTRATIVE AGENT) TO ENABLE
SUCH LENDER TO COMPLY, IN THE DETERMINATION OF THE ADMINISTRATIVE AGENT, WITH

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

71

--------------------------------------------------------------------------------

Table of Contents





ANY APPLICABLE FLOOD INSURANCE LAWS AND ALL APPLICABLE RULES AND REGULATIONS
PROMULGATED PURSUANT THERETO; AND

(II)               THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER
DOCUMENTS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST THAT ARE AVAILABLE
TO THE BORROWER OR ANY SUBSIDIARY GUARANTOR WITHOUT MATERIAL EXPENSE WITH
RESPECT TO ANY SUCH MORTGAGE OR MORTGAGED PROPERTY.


SECTION 5.10SECTION 5.10        FURTHER ASSURANCES. PROMPTLY UPON THE REASONABLE
REQUEST BY THE ADMINISTRATIVE AGENT, OR ANY LENDER THROUGH THE ADMINISTRATIVE
AGENT, THE BORROWER SHALL, SHALL CAUSE THE SUBSIDIARY GUARANTORS TO (A) CORRECT
ANY MATERIAL DEFECT OR ERROR THAT MAY BE DISCOVERED IN THE EXECUTION,
ACKNOWLEDGMENT, FILING OR RECORDATION OF ANY LOAN DOCUMENT, AND (B) DO, EXECUTE,
ACKNOWLEDGE, DELIVER, RECORD, RE-RECORD, FILE, RE-FILE, REGISTER AND RE-REGISTER
ANY AND ALL SUCH FURTHER ACTS, DEEDS, CERTIFICATES, ASSURANCES AND OTHER
INSTRUMENTS AS THE ADMINISTRATIVE AGENT, OR ANY LENDER THROUGH THE
ADMINISTRATIVE AGENT, MAY REASONABLY REQUIRE FROM TIME TO TIME IN ORDER TO (I)
CARRY OUT THE PURPOSES OF THE LOAN DOCUMENTS, (II) TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, SUBJECT ANY LOAN PARTY’S ASSETS, INCLUDING EQUITY
INTERESTS TO THE LIENS GRANTED BY THE SECURITY AGREEMENT AND THE OTHER
COLLATERAL DOCUMENTS TO THE EXTENT REQUIRED THEREUNDER AND (III)EXCEPT AS
OTHERWISE CONTEMPLATED BY THE COLLATERAL DOCUMENTS, PERFECT AND MAINTAIN THE
VALIDITY, EFFECTIVENESS AND PRIORITY OF THE COLLATERAL DOCUMENTS AND ANY OF THE
LIENS CREATED THEREUNDER.


SECTION 5.11SECTION 5.11      [RESERVED] .


SECTION 5.12     POST-CLOSING REQUIREMENTS .


(A)                 WITHIN 30 DAYS FOLLOWING THE CLOSING DATE (OR SUCH LONGER
PERIOD AS MAY BE AGREED TO BY THE ADMINISTRATIVE AGENT IN ITS REASONABLE
DISCRETION), THE BORROWER SHALL DELIVER INSURANCE CERTIFICATES AND ENDORSEMENTS
CONTEMPLATED BY SECTION 5.05(C), IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


(B)                 WITHIN 30 DAYS FOLLOWING THE CLOSING DATE (OR SUCH LONGER
PERIOD AS MAY BE AGREED TO BY THE ADMINISTRATIVE AGENT IN ITS REASONABLE
DISCRETION), EACH APPLICABLE LOAN PARTY SHALL DELIVER TO THE ADMINISTRATIVE
AGENT EXECUTED VERSIONS OF INTELLECTUAL PROPERTY SECURITY AGREEMENTS,
APPROPRIATE FOR FILINGS WITH THE USPTO AND USCO, AS APPLICABLE, WITH SCHEDULES
THERETO IDENTIFYING ANY INTELLECTUAL PROPERTY OWNED BY SUCH LOAN PARTY
REGISTERED WITH, OR SUBJECT TO A PENDING PUBLISHED APPLICATION BEFORE, THE USPTO
OR USCO.


(C)                WITHIN 30 DAYS FOLLOWING THE CLOSING DATE (OR SUCH LONGER
PERIOD AS MAY BE AGREED BY THE ADMINISTRATIVE AGENT IN ITS REASONABLE
DISCRETION), THE BORROWER SHALL CAUSE EACH MATERIAL DOMESTIC SUBSIDIARY THAT IS
NOT A SUBSIDIARY GUARANTOR AS OF THE CLOSING DATE AND IS NOT AN EXCLUDED
SUBSIDIARY TO (I) BECOME A PARTY TO THE GUARANTEE AGREEMENT, (II) BECOME A PARTY
TO THE SECURITY AGREEMENT OR SUCH OTHER COLLATERAL DOCUMENT AS MAY BE REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT (III) EXCEPT AS OTHERWISE CONTEMPLATED IN
THIS AGREEMENT OR THE COLLATERAL DOCUMENTS, EXECUTE AND DELIVER ALL SUCH OTHER
DOCUMENTS AND INSTRUMENTS AND TAKE SUCH ACTIONS TO CREATE AND PERFECT THE
SECURITY INTERESTS REQUIRED BY THE COLLATERAL DOCUMENTS AND (IV) IF REQUESTED BY
THE ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT, IN ADDITION TO
ITEMS OF THE TYPE DESCRIBED IN SECTION 4.01(C) WITH RESPECT TO SUCH SUBSIDIARY
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, A
CUSTOMARY LEGAL OPINION RELATING TO AUTHORITY OF EACH SUCH SUBSIDIARY TO BECOME
A PARTY TO THE GUARANTEE AGREEMENT AND THE SECURITY AGREEMENT THAT IS ORGANIZED
UNDER THE LAWS OF NEW YORK OR DELAWARE, WHICH SHALL BE IN FORM AND SUBSTANCE,
AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

72

--------------------------------------------------------------------------------

Table of Contents





SECTION 5.13


SECTION 5.13        INVESTMENT BANKER . THE BORROWER WILL, AND WILL CAUSE EACH
OTHER LOAN PARTY TO:  (A)CONTINUE TO RETAIN THE INVESTMENT BANKER WITH THE TERMS
OF SUCH ENGAGEMENT SATISFACTORY TO THE ADMINISTRATIVE AGENT;(B) FILE WITH THE
BANKRUPTCY COURT AN APPLICATION SEEKING AUTHORITY TO RETAINTHE INVESTMENT
BANKERNUNCPROTUNC TO THE PETITION DATEON, OR AS SOON AS REASONABLY PRACTICABLE
AFTER, THE PETITION DATE; AND (C)OBTAIN BANKRUPTCY COURT APPROVAL OF THE
RETENTION OF THE INVESTMENT BANKER IN ACCORDANCE WITH SUBSECTIONS (A) AND 
(B)ABOVE, NO LATER THAN THIRTY(30) DAYS AFTER THE PETITION DATE(OR SUCH LATER
DATE AS THE “SECOND DAY” HEARING OCCURS IN THE CHAPTER 11 CASE), WHICH DATE MAY
BE EXTENDED BY THE ADMINISTRATIVE AGENT IN ITS REASONABLE DISCRETION.


SECTION 5.14  SECTION 5.14       POSTPETITION OBLIGATIONS. EXCEPT AS OTHERWISE
PERMITTED BY THE BANKRUPTCY CODE,THE BORROWER WILL, AND WILL CAUSE EACH OTHER
LOAN PARTY TO, PERFORM AND COMPLY IN ALL MATERIAL RESPECTS WITH THE INTERIM DIP
ORDER AND THE FINAL DIP ORDER, IN EACH CASE, AFTER GIVING EFFECT TO ANY
APPLICABLE GRACE PERIOD IN THE INTERIM DIP ORDER OR FINAL DIP ORDER, AS
APPLICABLE.


SECTION 5.15  SECTION 5.15       PLAN AND SALE MILESTONES. THE BORROWER WILL,
AND WILL CAUSE EACH OTHER LOAN PARTY, TO EITHER:  


(A)                PLAN MILESTONES: WITHIN SEVENTY-FIVE (75) CALENDAR DAYS OF
THE PETITION DATE, ENTER INTO A RESTRUCTURING SUPPORT AGREEMENT WITH A NUMBER OF
PREPETITION TERM LENDERS AND PREPETITION SECURED NOTEHOLDERS, IN EACH CASE,
SUFFICIENT TO CAUSE ACCEPTANCE OF THEIR RESPECTIVE CLASSES OF CLAIMS, WHICH
AGREEMENT SECURES SUPPORT BY SUCH CREDITORS FOR A PLAN OF REORGANIZATION THAT
WOULD PROVIDE FOR, AMONG OTHER THINGS, THE OCCURRENCE OF THE FACILITY
TERMINATION DATE AND THE PAYMENT IN FULL IN CASH OF ALL PREPETITION PRIORITY
PAYMENT OBLIGATIONS (UNLESS HOLDERS OF MORE THAN FIFTY PERCENT (50%) OF ALL
REVOLVING COMMITMENTS HELD BY HOLDERS OF PREPETITION PRIORITY PAYMENT
OBLIGATIONS AGREE (SUCH AGREEMENT NOT TO BE UNREASONABLY WITHHELD) TO SOME OTHER
TREATMENT FOR THE PREPETITION PRIORITY PAYMENT OBLIGATIONS), IN EACH CASE UPON
THE EFFECTIVE DATE OF SUCH PLAN OF REORGANIZATION, WITH THE EFFECTIVE DATE
THEREUNDER BEING A DATE THAT IS NOT LATER THAN THE DATE THAT IS NINE (9) MONTHS
AFTER THE PETITION DATE (ANY SUCH PLAN OF REORGANIZATION, A “CONFORMING PLAN OF
REORGANIZATION”); PROVIDED THAT NOTWITHSTANDING THE FOREGOING OR ANYTHING TO THE
CONTRARY IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, THE ADMINISTRATIVE AGENT
MAY IN ITS REASONABLE DISCRETION EXTEND THE DEADLINE SET FORTH IN THIS
CLAUSE (A) TO A DATE NOT LATER THAN FIFTEEN (15) DAYS FOLLOWING SUCH DEADLINE AS
IN EFFECT ON THE CLOSING DATE; OR


(B)                SALE MILESTONES:  (I) WITHIN THIRTY (30) CALENDAR DAYS OF THE
PETITION DATE, PREPARE CUSTOMARY M&A MARKETING MATERIALS WITH RESPECT TO THE
SALE TRANSACTION FOR DISTRIBUTION TO POTENTIAL PURCHASERS AND (II) WITHIN
SEVENTY (70) DAYS AFTER THE PETITION DATE, (A) DELIVER TO THE ADMINISTRATIVE
AGENT AND THE LENDERS INDICATIONS OF INTEREST IN RESPECT OF THE SALE TRANSACTION
FOR SALES IN AMOUNTS, IN THE AGGREGATE, SUFFICIENT TO PAY THE OBLIGATIONS AND
THE PREPETITION PRIORITY PAYMENT OBLIGATIONS IN FULL (ANY SUCH SALE TRANSACTION,
A “CONFORMING ASSET SALE”) AND (B) FILE WITH THE BANKRUPTCY COURT A MOTION
SEEKING APPROVAL OF BIDDING PROCEDURES AND SETTING A DATE FOR AN AUCTION WITH
RESPECT TO THE SALE TRANSACTION WITHIN ONE HUNDRED TWENTY (120) CALENDAR DAYS OF
THE PETITION DATE (OR SUCH LATER DATE AS AGREED BY THE HOLDERS OF MORE THAN
FIFTY PERCENT (50%) OF ALL REVOLVING COMMITMENTS HELD BY HOLDERS OF PREPETITION
PRIORITY PAYMENT OBLIGATIONS IN THEIR REASONABLE DISCRETION); PROVIDED THAT
NOTWITHSTANDING THE FOREGOING OR ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, THE ADMINISTRATIVE AGENT MAY IN ITS REASONABLE
DISCRETION EXTEND ANY DEADLINE SET FORTH IN THIS CLAUSE  (B) TO A DATE NOT LATER
THAN, IN THE CASE OF ANY SUCH DEADLINE, FIFTEEN (15) DAYS FOLLOWING THE
APPLICABLE DEADLINE AS IN EFFECT ON THE CLOSING DATE.

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

73

--------------------------------------------------------------------------------

Table of Contents

ARTICLE VI
Negative Covenants




Until the Facility Termination Date, the Borrower covenants and agrees with the
Lenders that:


SECTION 6.01               INDEBTEDNESS. THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY SUBSIDIARY TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY
INDEBTEDNESS, EXCEPT:

(a)              Indebtedness incurred under the Loan Documents;

(b)               (i) Indebtedness incurred under the Prepetition Loan Documents
and (ii) Indebtedness in respect of the Prepetition Secured Notes;

(c)              Indebtedness of the Borrower or any other subsidiary incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets, provided that (A) such
Indebtedness is incurred or assumed prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (B) the
principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (C) the aggregate
amount of such Indebtedness any time outstanding shall not exceed $1,000,000;

(d)               Indebtedness of Non-Loan Parties in an aggregate principal
amount at any time outstanding not to exceed $1,000,000;

(e)               Guarantees of any Indebtedness permitted pursuant to this
Section 6.01 (provided that, in the case of any such Guarantee of Indebtedness
of a Loan Party by a Non-Loan Party, such Guarantee is permitted under
Section 6.11);

(f)              Indebtedness of the Borrower owed to any Subsidiary or of a
Subsidiary owed to any other Subsidiary or the Borrower; provided, however, that
(i) any Indebtedness owing by a Loan Party to a Non-Loan Party pursuant to this
clause (f) shall be subordinated in right of payment to the Obligations, (ii)
upon any such Indebtedness being owed to any Person other than the Borrower or a
Subsidiary, the Borrower or such Subsidiary, as applicable, shall be deemed to
have incurred Indebtedness not permitted by this clause (f) and (iii) the
extension of any such Indebtedness is permitted under Section 6.11;

(g)              Indebtedness outstanding on the Closing Date and set forth on
Schedule 6.01;

(h)              [reserved];

(i)               [reserved];

(j)               Indebtedness in respect of bid, performance, surety or
completion bonds issued for the account of the Borrower or any Subsidiary in the
ordinary course of business, including guarantees or obligations of the Borrower
or any Subsidiary with respect to letters of credit supporting such bid,
performance, surety or completion obligations;

(k)              [reserved];

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

74

--------------------------------------------------------------------------------

Table of Contents




(l)               indemnification and adjustment of purchase price provisions,
in each case, incurred or assumed in connection with asset sales;

(m)               obligations of the Borrower or any of its Subsidiaries to pay
the deferred purchase price of goods or services or progress payments in
connection with such goods and services; provided that such obligations are
incurred in connection with open accounts extended by suppliers on customary
trade terms (which require that all such payments be made within 90 days after
the incurrence of the related obligations) in the ordinary course of business
and not in connection with the borrowing of money ;

(n)              letters of credit, bank guarantees, warehouse receipts or
similar instruments issued to support performance obligations and trade letters
of credit (other than obligations in respect of other Indebtedness) in the
ordinary course of business;

(o)              Indebtedness arising (A) from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within five Business Days of incurrence or (B)
under any customary cash pooling or cash management agreement (including any
Cash Management Agreement) with a bank or other financial institution in the
ordinary course of business;

(p)               Indebtedness representing deferred compensation incurred in
the ordinary course of business;

(q)              Indebtedness arising in connection with endorsement of
instruments for deposit in the ordinary course of business;

(r)              [reserved];

(s)              Indebtedness supported by a Letter of Credit in a principal
amount not in excess of the stated amount of such Letter of Credit;

(t)              [reserved];

(u)               [reserved];

(v)              [reserved];

(w)             [reserved];

(x)              other unsecured Indebtedness of the Borrower and its
Subsidiaries in an aggregate principal amount not to exceed $2,500,000 at any
time outstanding;

(y)              to the extent constituting Indebtedness, the Carve-Out; and

(z)               to the extent constituting Indebtedness, any adequate
protection provided to the Administrative Agent, the Lenders, the Issuing Bank,
the Cash Management Banks, the Prepetition Agent, the Prepetition Lenders, the
Prepetition Issuing Banks, the Prepetition Secured Notes Trustee and the
Prepetition Secured Noteholders under the Orders, as may be amended pursuant to
the terms of this Agreement.

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

75

--------------------------------------------------------------------------------

Table of Contents


SECTION 6.02        LIENS. THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARY TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON ANY PROPERTY
OR ASSET NOW OWNED OR HEREAFTER ACQUIRED BY IT, OR ASSIGN OR SELL ANY INCOME OR
REVENUES (INCLUDING ACCOUNTS RECEIVABLE) OR RIGHTS IN RESPECT OF ANY THEREOF,
EXCEPT:

(a)              Permitted Encumbrances;

(b)               any Lien on any property or asset of the Borrower or any
Subsidiary (or any improvements or accession thereto or proceeds therefrom)
existing on the Petition Date and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the Closing Date;

(c)               [reserved];

(d)              Liens securing Indebtedness of the Borrower or any Subsidiary
incurred pursuant to Section 6.01(c); provided that (i) such Liens are incurred
prior to or within 180 days after such acquisition or the completion of such
construction and improvement with the acquisition of such fixed or capital
assets, and (ii) such Liens do not at any time encumber any of its existing
property other than the property financed by such Indebtedness;

(e)               Liens created by the Collateral Documents securing the
Obligations;

(f)              Liens on the Collateral securing Indebtedness incurred pursuant
to Sections 6.01(b);

(g)              [reserved];

(h)              [reserved];

(i)               licenses, sublicenses, leases or subleases granted to others
in the ordinary course of business that do not interfere in any material respect
with the business of the Borrower or any Subsidiary;

(j)              any interest or title of a lessor or sublessor under, and Liens
arising from UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases and subleases permitted
hereunder;

(k)               normal and customary rights of setoff upon deposits of cash or
other Liens originating in the ordinary course of business solely by virtue of
any contractual, statutory or common law provision relating to bankers liens,
rights of setoff or similar rights in favor of banks (including any Cash
Management Bank) or other depository institutions (including funds or other
assets credited thereto and pooling and netting arrangements) and not securing
any Indebtedness (other than Indebtedness permitted by Section 6.01(o));

(l)                Liens of a collection bank arising under Section 4-210 of the
UCC on items in the course of collection;

(m)              [reserved];

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

76

--------------------------------------------------------------------------------

Table of Content




(n)               Liens on assets of Non-Loan Parties securing Indebtedness
permitted pursuant to Sections 6.01(d);

(o)              any extension, renewal or replacement (or successive renewals
or replacements) in whole or in part of any Lien referred to in clause (b), (d)
and (l) above; provided that with respect to clause (b), and (d) above, (x) the
obligations secured thereby shall be limited to the obligations secured by the
Lien so extended, renewed or replaced (and, to the extent provided in such
clauses, extensions, renewals and replacements thereof) and (y) such Lien shall
be limited to all or a part of the assets that secured the Lien so extended,
renewed or replaced;

(p)               Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods and Liens in the ordinary course of business in favor of
issuers of performance and surety bonds or bid bonds or with respect to health,
safety and environmental regulations (other than for borrowed money) or letters
of credit or bank guarantees issued to support such bonds or requirements
pursuant to the request of and for the account of such Person in the ordinary
course of business;

(q)              Liens (i) on assets of a Loan Party in favor of a Loan Party or
(ii) on assets of a Non-Loan Party in favor of the Borrower or any of its
Subsidiaries;

(r)              [reserved];

(s)              [reserved];

(t)              [reserved];

(u)              Liens arising by operation of law in the ordinary course of
business;

(v)             Liens on property or assets under construction (and related
rights) in favor of a contractor or developer or arising from progress or
partial payments by a third party relating to such property or assets;

(w)               Liens arising under any retention of title, hire, purchase or
conditional sale arrangement or arrangements having similar effect in respect of
goods supplied to the Borrower and its Subsidiaries in the ordinary course of
trading and on the supplier’s standard or usual terms;

(x)               [reserved];

(y)              Liens on deposits made with utilities pursuant to any order of
the Bankruptcy Court, in an aggregate amount not to exceed $3,500,000;

(z)              Liens junior to the Liens created pursuant to the Loan
Documents to secure the Obligations that are granted by the Interim DIP Order or
the Final DIP Order pursuant to Section 364(d)(1) of the Bankruptcy Code as
adequate protection; and

(aa)               Liens pursuant to the Carve-Out.

Section 6.03        Fundamental Changes. The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or Dispose of (in
one transaction or in a series of related transactions) all or substantially all
of its assets, or all or substantially all of the stock of any of its
Subsidiaries (in each case, whether now.  

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

77

--------------------------------------------------------------------------------

Table of Contents


owned or hereafter acquired), or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing:

(a)               any Person may merge or be consolidated with or into the
Borrower in a transaction in which the Borrower is the continuing or surviving
Person;

(b)               any Person (other than the Borrower) may merge or consolidate
with or into any Subsidiary in a transaction in which the surviving entity is or
becomes a Subsidiary; provided that, if such Person is a Subsidiary Guarantor,
the surviving entity is the Borrower or a Domestic Subsidiary that is or
substantially concurrently becomes a Subsidiary Guarantor; and

(c)              any merger, consolidation, Disposition, liquidation or
dissolution not prohibited by Section 6.04 shall be permitted.

Section 6.04      Section 6.04         Disposition of Property . The Borrower
will not, and will not permit any Subsidiary to, directly or indirectly,
consummate any Asset Sale, except to the extent consented to by the
Administrative Agent and the Required Lenders in their reasonable discretion.

Section 6.05      Section 6.05         Restricted Payments . The Borrower will
not, and will not permit any of its Subsidiaries to, declare or make, directly
or indirectly, any Restricted Payment, except any Wholly Owned Subsidiary may
declare or make a Restricted Payment with respect to the Equity Interests of
such Subsidiary to the Borrower or any other Subsidiary.:

Section 6.06        Section 6.06      Transactions with Affiliates and
Shareholders. The Borrower will not, and will not permit any of its Subsidiaries
to, sell, lease or otherwise transfer any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates or shareholders involving
payment or consideration in excess of $250,000, except:

(a)              for transactions entered into in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, as reasonably determined by the Borrower;

(b)               (i) transactions between or among the Loan Parties not
involving any other Affiliate and (ii) Investments permitted under
Section 6.11(d) in Non-Loan Parties that are Wholly Owned Subsidiaries and that
are solvent;

(c)               pursuant to reasonable director, officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, and stock compensation plans) and normal and reasonable indemnification
arrangements and performance of such arrangements;

(d)              any Restricted Payment permitted by Section 6.05;

(e)              [reserved];

(f)              [reserved];

(g)               [reserved];

(h)              [reserved];

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

78

--------------------------------------------------------------------------------

Table of Contents




(i)               any employment agreements entered into by the Borrower or any
of its Subsidiaries in the ordinary course of business and the transactions
pursuant thereto;

(j)               [reserved];

(k)              those transactions set forth on Schedule  6.06.

Section 6.07       Changes in Fiscal Periods. The Borrower will not, and will
not permit any of its Subsidiaries to, change its fiscal year to end on a day
other than December 31 or change its method of determining fiscal quarters
without the Administrative Agent’s prior written consent (such consent not to be
unreasonably withheld) and, in any event, no more than one (1) time while this
Agreement is in effect.

Section 6.08        Sales and Leasebacks. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any arrangement with any Person
(other than the Borrower or a Subsidiary) providing for the leasing by the
Borrower or any Subsidiary of real or personal property that has been or is to
be sold or transferred by the Borrower or any Subsidiary to such Person or to
any other Person to whom funds have been or are to be advanced by such Person on
the security of such property or rental obligations of the Borrower or any
Subsidiary.

Section 6.09        Clauses Restricting Subsidiary Distributions. The Borrower
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, enter into or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any Subsidiary to (a) pay dividends
or make any other distributions on or in respect of its Equity Interests held by
the Borrower or a Subsidiary, (b)make loans or advances or pay any Indebtedness
or other obligation owed to the Borrower or any Subsidiary Guarantor or (c)
transfer any of its assets to the Borrower or any Subsidiary Guarantor, except
for such encumbrances or restrictions existing under or by reason of:.  

(I)                ANY ENCUMBRANCES OR RESTRICTIONS EXISTING UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS;

(II)               ENCUMBRANCES OR RESTRICTIONS WITH RESPECT TO A SUBSIDIARY
IMPOSED PURSUANT TO AN AGREEMENT THAT HAS BEEN ENTERED INTO IN CONNECTION WITH
THE DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE CAPITAL STOCK OR ASSETS OF
SUCH SUBSIDIARY;

(III)               ENCUMBRANCES OR RESTRICTIONS UNDER ANY AGREEMENT GOVERNING
CAPITAL LEASE OBLIGATIONS SECURED BY LIENS PERMITTED BY SECTION 6.02, SO LONG AS
SUCH RESTRICTIONS APPLY ONLY TO THE ASSETS SUBJECT TO SUCH LIENS OR RELATING TO
SUCH CAPITAL LEASE OBLIGATIONS, AS THE CASE MAY BE;

(IV)               [RESERVED];

(V)               [RESERVED];

(VI)               [RESERVED];

(VII)               ENCUMBRANCES OR RESTRICTIONS EXISTING UNDER OR BY REASON OF
APPLICABLE LAW, REGULATION OR ORDER;

(VIII)                NON-ASSIGNMENT PROVISIONS OF ANY CONTRACT OR LEASE ENTERED
INTO IN THE ORDINARY COURSE OF BUSINESS;

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

79

--------------------------------------------------------------------------------

Table of Contents




(IX)               ENCUMBRANCES OR RESTRICTIONS IMPOSED UNDER ANY AGREEMENT TO
SELL ASSETS, INCLUDING EQUITY INTERESTS OF SUCH SUBSIDIARY, PERMITTED UNDER THIS
AGREEMENT TO ANY PERSON PENDING THE CLOSING OF SUCH SALE;

(X)               ENCUMBRANCES OR RESTRICTIONS RELATING TO ANY LIEN PERMITTED
UNDER THIS AGREEMENT IMPOSED BY THE HOLDER OF SUCH LIEN THAT LIMIT THE RIGHT OF
THE RELEVANT OBLIGOR TO TRANSFER ASSETS THAT ARE SUBJECT TO SUCH LIEN;

(XI)               ENCUMBRANCES OR RESTRICTIONS RELATING TO ANY LIEN ON ANY
ASSET OR PROPERTY AT THE TIME OF ACQUISITION OF SUCH ASSET OR PROPERTY BY THE
BORROWER OR ANY SUBSIDIARY;

(XII)               [RESERVED];

(XIII)               ENCUMBRANCES OR RESTRICTIONS ON CASH OR OTHER DEPOSITS OR
NET WORTH IMPOSED BY SUPPLIERS, CUSTOMERS OR LANDLORDS UNDER CONTRACTS ENTERED
INTO IN THE ORDINARY COURSE OF BUSINESS;

(XIV)               WITH RESPECT TO CLAUSE (C) ONLY, ANY ENCUMBRANCE OR
RESTRICTION CONSISTING OF CUSTOMARY NON-ASSIGNMENT PROVISIONS IN LEASES
GOVERNING LEASEHOLD INTERESTS, LICENSES, JOINT VENTURE AGREEMENTS AND AGREEMENTS
SIMILAR TO ANY OF THE FOREGOING TO THE EXTENT SUCH PROVISIONS RESTRICT THE
TRANSFER OF THE PROPERTY SUBJECT TO SUCH LEASES, LICENSES, JOINT VENTURE
AGREEMENTS OR SIMILAR AGREEMENTS;

(XV)               WITH RESPECT TO CLAUSE (C) ONLY, ANY ENCUMBRANCE OR
RESTRICTION CONTAINED IN SECURITY AGREEMENTS OR MORTGAGES SECURING INDEBTEDNESS
OF A SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR TO THE EXTENT SUCH
ENCUMBRANCE OR RESTRICTION RESTRICTS THE TRANSFER OF THE PROPERTY SUBJECT TO
SUCH SECURITY AGREEMENTS OR MORTGAGES;

(XVI)               ANY ENCUMBRANCES OR RESTRICTIONS IMPOSED BY ANY AMENDMENTS,
MODIFICATIONS, RESTATEMENTS, RENEWALS, INCREASES, SUPPLEMENTS, REFUNDINGS,
REPLACEMENTS OR REFINANCINGS OF THE CONTRACTS, AGREEMENTS, INSTRUMENTS OR
OBLIGATIONS REFERRED TO IN THIS SECTION 6.09; PROVIDED THAT, AS REASONABLY
DETERMINED BY THE BORROWER IN GOOD FAITH, SUCH AMENDMENTS, MODIFICATIONS,
RESTATEMENTS, RENEWALS, INCREASES, SUPPLEMENTS, REFUNDINGS, REPLACEMENTS OR
REFINANCINGS ARE NOT MATERIALLY MORE RESTRICTIVE WITH RESPECT TO SUCH
ENCUMBRANCES AND RESTRICTIONS THAN THOSE PRIOR TO SUCH AMENDMENTS,
MODIFICATIONS, RESTATEMENTS, RENEWALS, INCREASES, SUPPLEMENTS, REFUNDINGS,
REPLACEMENTS OR REFINANCINGS;

(XVII)               (A)  ENCUMBRANCES OR RESTRICTIONS IMPOSED BY THE
PREPETITION CREDIT AGREEMENT AND THE OTHER PREPETITION LOAN DOCUMENTS AND
(B) ENCUMBRANCES OR RESTRICTIONS IMPOSED BY THE PREPETITION SECURED NOTES; AND

(XVIII)                ENCUMBRANCES IMPOSED BY ANY APPLICABLE LAW AS A RESULT OF
ANY PERSON’S STATUS AS A “DEBTOR” UNDER THE BANKRUPTCY CASE OR THE COMMENCEMENT
OF THE CHAPTER 11 CASE.


SECTION 6.10        FINANCIAL MAINTENANCE COVENANTS.

(a)                The Borrower will not permit the Liquidity as of the end of
any Business Day to be less than $20,000,000; provided, that the Borrower shall
be entitled to cure any non-compliance with the foregoing within two Business
Days of such non-compliance, provided that Liquidity shall not be less than
$15,000,000 at any time during such two Business Day period.

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

80

--------------------------------------------------------------------------------

Table of Contents




(b)                The Borrower will not, and will cause each of its
Subsidiaries not to, permit total cash disbursements, excluding Professional
Fees and fees payable to the Administrative Agent and the Lenders under this
Agreement, (i) for any week, commencing with the fourth week after the Closing
Date, to exceed the projected amounts in the Budget for such week by more than
fifteen percent (15%), or (ii) for any three-week period, to exceed the
projected amounts in the Budget for such period by more than ten percent (10%),
in each case as measured on a weekly basis and reported to the Administrative
Agent in each Variance Report.

Section 6.11.        Investments. The Borrower will not, and will not permit any
of its Subsidiaries to, make any advance, loan, extension of credit (by way of
Guarantee or otherwise) or capital contribution to, or purchase any Equity
Interests, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, any other Person (all of the foregoing,
“Investments”) except:

(a)               extensions of trade credit and credit to customers in the
ordinary course of business;

(b)              Investments in cash and Cash Equivalents and Investments that
were Cash Equivalents when made;

(c)              [reserved];

(d)              Investments made by the Borrower or any Subsidiary in the
Borrower or any Subsidiary, provided that with respect to Investments by Loan
Parties in Non-Loan Parties pursuant to this clause  (d), (i) each such Non-Loan
Party must be a Wholly Owned Subsidiary and must be solvent and (ii) the
aggregate outstanding amount of all such Investments shall not exceed $1,000,000
at any time;

(e)               any Investment existing on, or made pursuant to binding
commitments existing on, the Closing Date and set forth on Schedule 6.11;

(f)              [reserved];

(g)              accounts, chattel paper and notes receivable arising from the
sale or lease of goods or the performance of services in the ordinary course of
business;

(h)              Investments received in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, suppliers and customers arising in the
ordinary course of business;

(i)              [reserved];

(j)              Investments arising out of the receipt by the Borrower or a
Subsidiary of noncash consideration for any Asset Sale permitted under
Section 6.04;

(k)              lease, utility and other similar deposits in the ordinary
course of business; and

(l)              to the extent constituting Investments, the Transactions.


SECTION 6.12       RESTRICTIVE AGREEMENTS.


(A)                   THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, ENTER INTO, INCUR OR PERMIT TO EXIST
ANY AGREEMENT OR OTHER ARRANGEMENT THAT PROHIBITS OR RESTRICTS THE ABILITY OF
THE BORROWER OR ANY SUBSIDIARY TO CREATE, INCUR OR PERMIT TO EXIST

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

81

--------------------------------------------------------------------------------

Table of Contents

 


ANY LIEN UPON ANY OF ITS PROPERTY OR ASSETS; PROVIDED THAT (A) THE FOREGOING
SHALL NOT APPLY TO PROHIBITIONS, RESTRICTIONS AND CONDITIONS IMPOSED BY ANY
REQUIREMENT OF LAW (INCLUDING THE BANKRUPTCY CODE AND ANY OTHER LAW APPLICABLE
TO SUCH PERSON AS A RESULT OF SUCH PERSON’S STATUS AS A “DEBTOR” UNDER THE
BANKRUPTCY CODE), PERMITTED ENCUMBRANCES, THE DOCUMENTS GOVERNING ANY
INDEBTEDNESS PERMITTED TO BE INCURRED PURSUANT TO SECTION 6.01(C), OR BY ANY
LOAN DOCUMENT, ANY PREPETITION LOAN DOCUMENTS OR THE PREPETITION SECURED NOTES
INDENTURE, (B) THE FOREGOING SHALL NOT APPLY TO PROHIBITIONS, RESTRICTIONS AND
CONDITIONS CONTAINED IN AGREEMENTS RELATING TO THE DISPOSITION OF ANY ASSETS
PENDING SUCH DISPOSITION, PROVIDED SUCH PROHIBITIONS, RESTRICTIONS AND
CONDITIONS APPLY ONLY TO THE ASSETS OR SUBSIDIARY THAT IS TO BE DISPOSED OF AND
SUCH DISPOSITION IS PERMITTED HEREUNDER, (C) THE FOREGOING SHALL NOT APPLY TO
PROHIBITIONS, RESTRICTIONS OR CONDITIONS IMPOSED BY ANY AGREEMENT RELATING TO
INDEBTEDNESS PERMITTED BY THIS AGREEMENT IF SUCH RESTRICTIONS OR CONDITIONS
EITHER (1) APPLY ONLY TO THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS, OR
(2) DO NOT RESTRICT THE GRANTING OF LIENS BY THE LOAN PARTIES TO SECURE THE
MAXIMUM AMOUNT OF THE TOTAL REVOLVING COMMITMENTS IN EFFECT ON THE CLOSING DATE,
(D) THE FOREGOING SHALL NOT APPLY TO CUSTOMARY PROHIBITIONS, RESTRICTIONS OR
CONDITIONS IN JOINT VENTURE AGREEMENTS AND OTHER SIMILAR AGREEMENTS APPLICABLE
TO JOINT VENTURES PERMITTED BY SECTION 6.11 AND APPLICABLE SOLELY TO SUCH JOINT
VENTURE AND ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS, AND (E) THE
FOREGOING SHALL NOT APPLY TO CUSTOMARY PROHIBITIONS OR RESTRICTIONS IN LEASES,
SUBLEASES, LICENSES OR ASSET SALE AGREEMENTS OTHERWISE PERMITTED HEREBY SO LONG
AS SUCH PROHIBITIONS OR RESTRICTIONS RELATE TO THE ASSETS SUBJECT THERETO OR ARE
CUSTOMARY PROVISIONS IN LEASES AND OTHER CONTRACTS RESTRICTING THE SUBLETTING OR
ASSIGNMENT THEREOF.


SECTION 6.13       RESTRICTIONS ON AMENDMENTS OF CERTAIN DOCUMENTS.


(A)                THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO
AMEND THEIR ORGANIZATIONAL DOCUMENTS IN A MANNER THAT IS MATERIALLY ADVERSE TO
THE LENDERS.


(B)                [RESERVED].

 Section 6.14       Lines of Business. The Borrower and its Subsidiaries will
not engage in any material line of business other than the lines of business
conducted by the Borrower and its Subsidiaries on the Closing Date and any
Related Business, except for any changes (a)that result from any Asset Sale or
other Disposition permitted hereunder, (b)made in connection with the Loan
Parties’ long-term business plans as contemplated in the Budget or (c)that are
required by the Bankruptcy Court or under the Bankruptcy Code.


SECTION 6.15      BANKRUPTCY MATTERS. THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY OF ITS SUBSIDIARIES, TO:

(a)              at any time, seek or consent to any reversal, modification,
amendment, stay or vacation of (i) any “first day order” entered by the
Bankruptcy Court in the Chapter 11 Case, if such reversal, modification,
amendment, stay or vacation would reasonably be expected to have an adverse
effect on the rights of the Lenders under this Agreement, (ii) the Interim DIP
Order or (iii) the Final DIP Order, in each case, absent the written consent of
the Administrative Agent (which consent shall not be unreasonably withheld in
the case of immaterial modifications to the Interim Order or the Final Order);

(b)              at any time, seek or consent to a priority for any
administrative expense or unsecured claim against any Loan Party (now existing
or hereafter arising) of any kind or nature whatsoever, including, without
limitation, any administrative expenses of the kind specified in, or arising or
ordered under, Sections 105(a), 326, 328, 330, 331, 503(b), 506(c), 507, 546(c),
726, 1113 and 1114 of the Bankruptcy Code equal or superior to the priority of
the Secured Parties in re-

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

82

--------------------------------------------------------------------------------

Table of Contents




spect of the Obligations, other than for the Carve-Out and as otherwise
expressly permitted by this Agreement or the Orders; or

(c)              permit to be filed with the Bankruptcy Court any of the
following unless such motion, pleading, proposed order or other document is in
form and substance reasonably satisfactory to: (i) the Administrative Agent, in
the case of any motion seeking approval of the DIP Facility, any cash management
arrangements and procedures, any Order and the Cash Management Order; (ii) the
Administrative Agent and the Required Lenders, in the case of the proposed form
of the Initial DIP Order and the Final DIP Order; (iii) the Administrative
Agent, in the case of any pleading or proposed order relating to the Loan
Documents not addressed in the preceding clauses (i) and (ii); (iv) the
Administrative Agent and the Required Lenders, in the case of any motion or
proposed form of order relating to any management equity plan, incentive,
retention or severance plan; or (v) the Administrative Agent and the Required
Lenders, in the case of any motion and proposed form of order relating to the
assumption, rejection, modification or amendment of any material contract;

(d)              prior to the Facility Termination Date, pay any administrative
expense claims of the Loan Parties except (i) the Obligations then due and
payable hereunder, (ii) Professional Fees, or (iii) other administrative expense
and professional claims in accordance with the Budget (subject to the variances
therefrom permitted under Section  6.10(b)), in each case to the extent and
having the order of priority set forth in the Orders.

ARTICLE VII
Events of Default



SECTION 7.01        EVENTS OF DEFAULT. IF ANY OF THE FOLLOWING EVENTS (“EVENTS
OF DEFAULT”) SHALL OCCUR:

(a)              the Borrower shall fail to pay any principal of any Loan or any
LC Disbursement when and as the same shall become due and payable, whether at
the due date thereof or at a date fixed for prepayment thereof or otherwise;

(b)               the Borrower shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
Business Days;

(c)               any representation or warranty made or deemed made by or on
behalf of the Borrower or any other Loan Party in this Agreement or any other
Loan Document or any amendment, modification or waiver in respect thereof, or in
any certificate furnished pursuant to this Agreement or any other Loan Document
or any amendment, modification or waiver in respect thereof, shall prove to have
been incorrect in any material respect when made or deemed made;

(d)               any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.01(f), 5.01(g), 5.01(h), 5.01(i),
5.02, 5.03 (with respect to the Borrower’s existence), 5.06(b), 5.08, 5.14, 5.15
or in Article VI;

(e)               any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party (other than those specified in clause (a), (b), (c) or (d)
of this Section 7.01), and such failure shall  con-

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

83

--------------------------------------------------------------------------------

Table of Contents

 

tinue unremedied for a period of thirty (30) days after the earlier of (i) the
date on which written notice thereof is delivered by the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender) and
(ii) the date on which any Loan Party acquires knowledge thereof;

(f)               the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
any applicable grace period therefor; provided that with respect to any such
failure that occurred prior to the Petition Date or with respect to the
Prepetition Credit Agreement or the Prepetition Secured Notes Indenture, such
failure or event shall be an Event of Default solely to the extent not subject
to the automatic stay by the Bankruptcy Court thereof;

(g)               any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness; provided, further, that with respect to any
such event or condition that occurred prior to the Petition Date or with respect
to the Prepetition Credit Agreement or the Prepetition Secured Notes Indenture,
such failure or event shall be an Event of Default solely to the extent not
subject to the automatic stay by the Bankruptcy Court;

(h)             [reserved];

(i)              [reserved];

(j)              one or more judgments for the payment of money in an aggregate
amount in excess of $1,000,000 (to the extent not adequately covered by
insurance) shall be rendered against the Borrower, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed;

(k)               the occurrence of one or more ERISA Events in an aggregate
amount in excess of $4,000,000, except in connection with any Asset Sale
permitted under Section  6.04;

(l)               at any time, the Collateral Documents shall cease, for any
reason, to be in full force and effect, or any Loan Party shall so assert in
writing, or any material Lien created by the Collateral Documents shall cease to
be enforceable and of the same effect and priority purported to be created
thereby (except, in each case, as permitted under the Loan Documents);

(m)              this Agreement or the Guarantee Agreement shall cease, for any
reason, to be in full force and effect, or any Loan Party shall so assert in
writing, except as permitted under the Loan Documents;

(n)              a Change of Control shall occur; or

(o)               any of the following shall occur:

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC

.

84

--------------------------------------------------------------------------------

Table of Contents

 

(I)                     (A) ANY CHAPTER 11 CASE SHALL BE DISMISSED (WHICH
DISMISSAL DOES NOT REQUIRE AS A CONDITION TO SUCH DISMISSAL THE OCCURRENCE OF
THE FACILITY TERMINATION DATE AND THE PAYMENT IN FULL IN CASH OF ALL PREPETITION
PRIORITY PAYMENT OBLIGATIONS (UNLESS HOLDERS OF MORE THAN FIFTY PERCENT (50%) OF
ALL REVOLVING COMMITMENTS HELD BY HOLDERS OF PREPETITION PRIORITY PAYMENT
OBLIGATIONS AGREE (SUCH AGREEMENT NOT TO BE UNREASONABLY WITHHELD) TO SOME OTHER
TREATMENT FOR THE PREPETITION PRIORITY PAYMENT OBLIGATIONS) OR CONVERTED TO A
CASE UNDER CHAPTER 7 OF THE BANKRUPTCY CODE OR THE LOAN PARTIES (OR ANY OF THEM)
SHALL FILE A MOTION OR OTHER PLEADING SEEKING THE DISMISSAL OR CONVERSION OF ANY
CHAPTER 11 CASE UNDER SECTION 1112 OF THE BANKRUPTCY CODE OR OTHERWISE, IN EACH
CASE WITHOUT THE CONSENT OF THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS;
(B) A TRUSTEE UNDER CHAPTER 7 OR CHAPTER 11 OF THE BANKRUPTCY CODE, A
RESPONSIBLE OFFICER OR AN EXAMINER WITH ENLARGED POWERS RELATING TO THE
OPERATION OF THE BUSINESS OF ANY OF THE LOAN PARTIES (POWERS BEYOND THOSE SET
FORTH IN SECTIONS 1106(A)(3) AND (4) OF THE BANKRUPTCY CODE) UNDER SECTION
1106(B) OF THE BANKRUPTCY CODE SHALL BE APPOINTED IN ANY CHAPTER 11 CASE,
PROVIDED THAT THE APPOINTMENT OF A CHAPTER 11 TRUSTEE OR OFFICER OR EXAMINER
WITH ENLARGED POWERS SHALL NOT BE AN EVENT OF DEFAULT HEREUNDER IF (1) SUCH
RELIEF IS SOUGHT BY THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS OR (2) THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS WAIVE SUCH EVENT OF DEFAULT IN
CONNECTION WITH SUCH APPOINTMENT; (C) THE BOARD OF DIRECTORS OF ONE OR MORE OF
THE LOAN PARTIES SHALL AUTHORIZE A LIQUIDATION OF ANY LOAN PARTY’S BUSINESS,
EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT; (D) THE LOAN
PARTIES FILE AN APPLICATION OR MOTION FOR THE APPROVAL OF ANY OTHER
SUPERPRIORITY CLAIM THAT IS PARI PASSU WITH OR SENIOR TO THE CLAIMS OF THE
SECURED PARTIES GRANTED OR CREATED HEREUNDER, UNDER ANY OF THE OTHER LOAN
DOCUMENTS OR ANY OF THE ORDERS IF THE PROCEEDS THEREOF ARE NOT USED TO CAUSE THE
OCCURRENCE OF THE FACILITY TERMINATION DATE (OTHER THAN THE CARVE-OUT, WHICH
SHALL HAVE A SUPERPRIORITY CLAIM RANKING AS SET FORTH IN THE INTERIM DIP ORDER
AND, WHEN APPLICABLE, THE FINAL DIP ORDER, AND ANY ADEQUATE PROTECTION LIENS
GRANTED UNDER THE ORDERS); OR (E) THE LOAN PARTIES SHALL FILE AN APPLICATION OR
MOTION FOR THE APPROVAL OF ANY LIEN IN ANY CHAPTER 11 CASE THAT IS PARI PASSU
WITH OR SENIOR TO THE LIENS OF THE SECURED PARTIES GRANTED OR CREATED HEREUNDER,
UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY OF THE ORDERS (OTHER THAN LIENS OF
THIRD PARTIES SECURING THE CARVE-OUT AND ANY OTHER LIENS PERMITTED BY THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, WHICH SHALL HAVE THE RANKING AS SET
FORTH IN THE INTERIM DIP ORDER, THE FINAL DIP ORDER OR THIS AGREEMENT, AS
APPLICABLE);

(II)                     THE BANKRUPTCY COURT SHALL ENTER AN ORDER OR ORDERS
GRANTING RELIEF FROM THE AUTOMATIC STAY APPLICABLE UNDER SECTION 362 OF THE
BANKRUPTCY CODE PERTAINING TO THE COLLATERAL TO THE HOLDER OR HOLDERS OF ANY
SECURITY INTEREST TO (A) PERMIT FORECLOSURE (OR THE GRANTING OF A DEED IN LIEU
OF FORECLOSURE OR THE LIKE) ON ANY ASSETS OF THE LOAN PARTIES IN AN AMOUNT IN
EXCESS OF $1,000,000, INDIVIDUALLY OR IN THE AGGREGATE (EXCEPT AS OTHERWISE
PERMITTED IN WRITING BY THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS) OR
(B) PERMIT OTHER ACTIONS THAT WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;

(III)                     (1) AN ORDER OF THE BANKRUPTCY COURT SHALL BE ENTERED
REVERSING, AMENDING, SUPPLEMENTING, STAYING FOR A PERIOD IN EXCESS OF TEN (10)
CALENDAR DAYS, VACATING OR OTHERWISE AMENDING, SUPPLEMENTING OR MODIFYING THE
INTERIM DIP ORDER AND/OR THE FINAL DIP ORDER IN EACH CASE IN A MANNER THAT IS
MATERIALLY ADVERSE TO THE LENDERS, WITHOUT THE PRIOR WRITTEN CONSENT OF THE

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

85

--------------------------------------------------------------------------------

Table of Contents

 

ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS, OR ANY LOAN PARTY SHALL APPLY FOR
AUTHORITY TO DO SO, WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT AND THE REQUIRED LENDERS, (2) AN ORDER WITH RESPECT TO ANY CHAPTER 11 CASE
SHALL BE ENTERED BY THE BANKRUPTCY COURT WITHOUT THE EXPRESS PRIOR WRITTEN
CONSENT OF THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS GRANTING ANY
ADMINISTRATIVE EXPENSE OR ANY CLAIM (NOW EXISTING OR HEREAFTER ARISING, OF ANY
KIND OR NATURE WHATSOEVER) WITH PRIORITY EQUAL OR SUPERIOR TO THE PRIORITY OF
THE CLAIMS OF THE SECURED PARTIES IN RESPECT OF THE OBLIGATIONS EXCEPT AS
OTHERWISE PERMITTED UNDER THIS AGREEMENT, (3) AN ORDER OF THE BANKRUPTCY COURT
SHALL BE ENTERED PERMITTING THE GRANT OF A LIEN ON THE COLLATERAL, OTHER THAN AS
CONTEMPLATED HEREIN AND IN THE ORDERS, OR AS OTHERWISE PERMITTED HEREUNDER OR
CONSENTED TO BY THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS, (4) THE
INTERIM DIP ORDER AND/OR THE FINAL DIP ORDER SHALL CEASE TO CREATE A VALID AND
PERFECTED FIRST-PRIORITY (SUBJECT TO THE PRIORITIES OF OTHER LIENS AND THE
CARVE-OUT REFERENCED IN SECTION 2.23(A)) LIEN ON THE COLLATERAL OR OTHERWISE
CEASE TO BE VALID AND BINDING AND IN FULL FORCE AND EFFECT, (5) ANY OF THE LOAN
PARTIES SHALL FAIL TO COMPLY WITH ANY MATERIAL PROVISION (OR ANY PROVISION IN
SUCH A WAY AS IS MATERIALLY ADVERSE TO THE INTERESTS OF THE SECURED PARTIES) OF
THE INTERIM DIP ORDER AND/OR THE FINAL DIP ORDER (IN EACH CASE, AFTER GIVING
EFFECT TO ANY APPLICABLE GRACE PERIOD IN THE INTERIM DIP ORDER OR FINAL DIP
ORDER, AS APPLICABLE), (6) ANY LOAN PARTY SHALL SEEK ANY MODIFICATION OF THE
INTERIM DIP ORDER AND/OR THE FINAL DIP ORDER OR ASSERT IN ANY PLEADING FILED IN
ANY COURT THAT ANY MATERIAL PROVISION OF THE INTERIM DIP ORDER AND/OR THE FINAL
DIP ORDER IS NOT VALID AND BINDING FOR ANY REASON OR OTHERWISE MODIFYING THE
INTERIM DIP ORDER AND/OR THE FINAL DIP ORDER IN A MANNER MATERIALLY ADVERSE TO
THE SECURED PARTIES, (7) THE PERIOD PROVIDED BY SECTION 1121 OF THE BANKRUPTCY
CODE FOR THE LOAN PARTIES’ EXCLUSIVE RIGHT TO FILE A PLAN SHALL EXPIRE OR
TERMINATE, OR THE LOAN PARTIES SHALL MOVE TO EXTEND SUCH PERIOD WITHOUT THE
CONSENT OF THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS, OR (8) ANY LOAN
PARTY IS ENJOINED, RESTRAINED OR IN ANY WAY PREVENTED BY COURT ORDER FROM
CONTINUING OR CONDUCTING ALL OR ANY MATERIAL PART OF ITS BUSINESS OR AFFAIRS;

(IV)                     EXCEPT AS PERMITTED BY THIS AGREEMENT, THE ORDERS OR AS
OTHERWISE AGREED TO BY THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS, THE
LOAN PARTIES SHALL MAKE (OR SHALL HAVE MADE) ANY PREPETITION PAYMENT OTHER THAN
PREPETITION PAYMENTS AUTHORIZED BY THE BANKRUPTCY COURT IN ACCORDANCE WITH
ORDERS OF THE BANKRUPTCY COURT REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT;

(V)                     THE BANKRUPTCY COURT SHALL ENTER AN ORDER AVOIDING OR
REQUIRING DISGORGEMENT BY THE SECURED PARTIES OF ANY AMOUNTS RECEIVED IN RESPECT
OF THE OBLIGATIONS;

(VI)                     THE BANKRUPTCY COURT SHALL ENTER AN ORDER OR ORDERS TO
SELL, TRANSFER, LEASE, EXCHANGE, ALIENATE OR OTHERWISE DISPOSE OF ANY ASSETS,
PROPERTIES OR EQUITY OF ANY LOAN PARTY PURSUANT TO SECTION 363 OF THE BANKRUPTCY
CODE WITHOUT THE CONSENT OF THE ADMINISTRATIVE AGENT UNLESS SUCH ORDER OR ORDERS
CONTEMPLATE THE OCCURRENCE OF THE FACILITY TERMINATION DATE AND THE PAYMENT IN
FULL IN CASH OF THE PREPETITION PRIORITY PAYMENT OBLIGATIONS;

(VII)                     ANY OF THE LOAN PARTIES SHALL TAKE ANY ACTION IN
SUPPORT OF ANY MATTER SET FORTH IN CLAUSES (I) THROUGH (VI) ABOVE OR ANY OTHER
PERSON SHALL DO SO AND SUCH APPLICATION IS NOT CONTESTED IN GOOD FAITH BY THE
LOAN PARTIES AND THE RELIEF REQUESTED IS GRANTED IN AN ORDER THAT IS NOT STAYED
PENDING APPEAL;

(VIII)                     ANY LOAN PARTY SHALL FILE A MOTION, PLEADING OR
PROCEEDING WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL IMPAIRMENT
OF THE RIGHTS OR INTERESTS OF THE LENDERS TAKEN AS A WHOLE (IN THEIR CAPACITY AS
SUCH) OR A DETERMINATION BY A COURT WITH RESPECT TO A MOTION, PLEADING OR
PROCEEDING BROUGHT BY ANOTHER PARTY WHICH RESULTS IN SUCH A MATERIAL IMPAIRMENT;

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

86

--------------------------------------------------------------------------------

Table of Contents


(IX)                     ANY LOAN PARTY SHALL FILE A MOTION IN ANY CHAPTER 11
CASE (I) TO USE SPECIFIED CASH COLLATERAL UNDER SECTION 363(C) OF THE BANKRUPTCY
CODE WITHOUT THE CONSENT OF THE LENDERS, (II) TO OBTAIN ADDITIONAL FINANCING
UNDER SECTIONS 364(C) OR (D) OF THE BANKRUPTCY CODE NOT OTHERWISE PERMITTED
UNDER THIS AGREEMENT UNLESS THE PROCEEDS OF SUCH FINANCING WOULD BE USED TO
CAUSE THE OCCURRENCE OF THE FACILITY TERMINATION DATE OR (III) TO TAKE ANY OTHER
ACTION OR ACTIONS THAT WOULD OTHERWISE HAVE A MATERIAL ADVERSE EFFECT ON THE
RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT OR ANY LENDER UNDER ANY LOAN
DOCUMENT OR THE COLLECTABILITY OF ALL OR ANY PORTION OF THE OBLIGATIONS;

(X)                     THE FILING OR SUPPORT BY ANY LOAN PARTY OF ANY PLAN OF
REORGANIZATION THAT IS NOT APPROVED BY THE ADMINISTRATIVE AGENT AND THE REQUIRED
LENDERS UNLESS SUCH PLAN OF REORGANIZATION CAUSES THE FACILITY TERMINATION DATE
TO OCCUR AND THE PAYMENT IN FULL IN CASH OF ALL PREPETITION PRIORITY PAYMENT
OBLIGATIONS (UNLESS HOLDERS OF MORE THAN FIFTY PERCENT (50%) OF ALL REVOLVING
COMMITMENTS HELD BY HOLDERS OF PREPETITION PRIORITY PAYMENT OBLIGATIONS AGREE
(SUCH AGREEMENT NOT TO BE UNREASONABLY WITHHELD) TO SOME OTHER TREATMENT FOR THE
PREPETITION PRIORITY PAYMENT OBLIGATIONS), IN EACH CASE, ON THE EFFECTIVE DATE
OF SUCH PLAN OF REORGANIZATION;

(XI)                     THE ENTRY OF AN ORDER OF THE BANKRUPTCY COURT
CONFIRMING ANY PLAN OF REORGANIZATION THAT IS NOT APPROVED BY THE ADMINISTRATIVE
AGENT AND THE REQUIRED LENDERS UNLESS SUCH PLAN OF REORGANIZATION CAUSES THE
FACILITY TERMINATION DATE TO OCCUR ON THE EFFECTIVE DATE OF SUCH PLAN OF
REORGANIZATION;

(XII)                     SUBJECT TO ANY REQUIREMENTS TO THE CONTRARY IN THE
ORDERS OR ANY OTHER ORDER OF THE BANKRUPTCY COURT (WHICH ORDER SHALL BE
REASONABLY ACCEPTABLE TO THE REQUIRED LENDERS), THE LOAN PARTIES FAIL TO
DISBURSE THE SALE PROCEEDS TO THE ADMINISTRATIVE AGENT CONTEMPORANEOUSLY WITH
THE CLOSING OF A SALE OF SUBSTANTIALLY ALL OF THE LOAN PARTIES’ ASSETS, SUBJECT
TO FUNDING OF ANY ESCROWS IN RESPECT OF THE CARVE-OUT AND ANY WIND-DOWN FUND
PROVIDED FOR IN THE ORDERS;

(XIII)                     THE GRANT OF A CHANGE OF VENUE WITH RESPECT TO THE
CHAPTER 11 CASE OR ANY ADVERSARY PROCEEDING TO WHICH THE ADMINISTRATIVE AGENT OR
ANY LENDER IS A PARTY SHALL BE GRANTED WITHOUT THE CONSENT OF THE ADMINISTRATIVE
AGENT AND THE REQUIRED LENDERS;

(XIV)                     ENTRY OF AN ORDER BY THE BANKRUPTCY COURT AUTHORIZING
OR DIRECTING PAYMENT OF ANY CLAIM OR CLAIMS UNDER SECTION 506(C) OF THE
BANKRUPTCY CODE AGAINST ANY HOLDER OF THE OBLIGATIONS; OR

(XV)                     ANY HOLDER OF A JUNIOR ADEQUATE PROTECTION LIEN TAKES
ANY ACTION TO FORECLOSE ITS RIGHTS WITH RESPECT TO SUCH JUNIOR ADEQUATE
PROTECTION LIEN.

then, and in every such event, and at any time thereafter during the continuance
of such event, the Administrative Agent may, or at the request of the Required
Lenders shall, by notice to the Borrower, take any or all of the following
actions, at the same or different times:  (i) terminate the Revolving
Commitments, and thereupon the Revolving Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable during the continuation
of such event) by the Borrower, and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind (other

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC

.

87

--------------------------------------------------------------------------------

Table of Contents

 

than notice from the Administrative Agent), all of which are hereby waived by
the Borrower and (iii) require all outstanding Letters of Credit to be cash
collateralized in accordance with Section 2.17(k).

ARTICLE VIII
The Administrative Agent


Section 8.01        Appointment and Authorization. Each of the Lenders and the
Issuing Bank hereby irrevocably appoints the Administrative Agent as its agent
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and the other Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacities as a potential Cash Management Bank) and the
Issuing Bank hereby irrevocably appoint and authorize the Administrative Agent
to act as the agent of such Lender or Issuing Bank for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent for purposes of holding
or enforcing any Lien on the Collateral (or any portion thereof) granted under
the Collateral Documents, or for exercising any rights and remedies thereunder
at the direction of the Administrative Agent), shall be entitled to the benefits
of all provisions of thisArticle VIIIand Article IX(including Section 9.04, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

Section 8.02      Administrative Agent and Affiliates. The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

Section 8.03       Action by Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and the other Loan Documents.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02or 9.03), and (c)except as expressly set forth herein,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided inSection 9.02or 9.03) or otherwise, in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered under or in connection with
this Agreement or any other Loan Document, (iii)the performance or observance of
any of the covenants, agreements or other terms or conditions set

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

88

--------------------------------------------------------------------------------

Table of Contents

 

forth herein or in any other Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, the other Loan Documents or any
other agreement, instrument or document, (v) the creation, perfection or
priority of any Lien purported to be created by the Collateral Documents or the
value or sufficiency of any Collateral, or (vi) the satisfaction of any
condition set forth inArticle IVor elsewhere herein or in any other Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent..

Section 8.04        Consultation with Experts. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 8.05         Delegation of Duties. The Administrative Agent may perform
any and all its duties and exercise its rights and powers by or through any one
or more sub-agents appointed by the Administrative Agent.  The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct with respect to the actions of
such sub-agents or their selection..  


SECTION 8.06            SECTION 8.06       SUCCESSOR ADMINISTRATIVE AGENT. 

(a)               The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Bank and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall an such successor Administrative Agent be a Defaulting
Lender.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b)               If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

89

--------------------------------------------------------------------------------

Table of Contents

 

(c)               With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the Issuing Bank under any
of the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the Issuing Bank directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 9.06 and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 9.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

(d)               Any resignation or removal by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as Issuing Bank.  If Bank of America resigns as the Issuing Bank, it
shall retain all the rights, powers, privileges and duties of the Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Bank and all LC Exposure with respect
thereto, including the right to require the Lenders to make ABR Loans or fund
risk participations.  Upon the appointment by the Borrower of a successor
Issuing Bank hereunder (which successor shall in all cases be a Lender other
than a Defaulting Lender), (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Issuing
Bank, (b) the retiring Issuing Bank shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor Issuing Bank shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

Section 8.07       Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

90

--------------------------------------------------------------------------------

Table of Contents
 

Section 8.08        No Other Duties . Notwithstanding anything to the contrary
herein, the sole lead arranger shall not have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, if applicable, as the Administrative Agent, a Lender or the
Issuing Bank.  Each Lender acknowledges that it has not relied, and will not
rely, on the lead arranger in deciding to enter into this Agreement or any other
Loan Document or in taking or not taking any action hereunder or thereunder.

Section 8.09        Tax Indemnification by the Lenders. T o the extent required
by any applicableRequirements of Law, the Administrative Agent may withhold from
any payment to any Lender an amount equivalent to any applicable withholding
Tax.  Without limiting or expanding the provisions ofSection 2.14, each Lender
shall indemnify and hold harmless the Administrative Agent against, and shall
make payable in respect thereof within 10 days after demand therefor, any and
all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the Internal
Revenue Service or any other Governmental Authority as a result of the failure
of the Administrative Agent to properly withhold Tax from amounts paid to or for
the account of such Lender for any reason (including, without limitation,
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of withholding Tax
ineffective).  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due the Administrative
Agent under thisSection 8.09.  The agreements in thisSection 8.09shall survive
the resignation and/or replacement of the Administrative Agent, any assignment
of rights by, or the replacement of, a Lender, the termination of the
commitments and the repayment, satisfaction or discharge of all other
Obligations. For the avoidance of doubt, for purposes of thisSection 8.09, the
term “Lender” includes the Issuing Bank.

Section 8.10       Administrative Agent May File Proofs of Claim; Credit
Bidding. In case of the pendency of any proceeding under any Debtor Relief Law
or any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or LC Exposure shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise


(A)                TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE
PRINCIPAL AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, LC EXPOSURE AND
ALL OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS
AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS, THE
ISSUING BANK AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE
REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS,
THE ISSUING BANK AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE AGENTS AND
COUNSEL AND ALL OTHER AMOUNTS DUE THE LENDERS, THE ISSUING BANK AND THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT) ALLOWED IN SUCH JUDICIAL PROCEEDING;
AND


(B)                TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE
OR DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

91

--------------------------------------------------------------------------------

Table of Contents

 

reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Sections 363, 1123 or 1129 of the Bankruptcy Code, or any similar laws in any
other jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law.  In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase).  In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.02 or
Section 9.03 of this Agreement, and (iii) to the extent that Obligations that
are assigned to an acquisition vehicle are not used to acquire Collateral for
any reason (as a result of another bid being higher or better, because the
amount of Obligations assigned to the acquisition vehicle exceeds the amount of
debt credit bid by the acquisition vehicle or otherwise), such Obligations shall
automatically be reassigned to the Lenders pro rata and the Equity Interests
and/or debt instruments issued by any acquisition vehicle on account of the
Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

Section 8.11        Obligations Under Cash Management Agreements. No Cash
Management Bank that obtains the benefits of any Loan Document by virtue of the
provisions hereof or of any other Loan Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents.  Notwithstanding any other provision of this Article VIII to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Cash Management Obligations unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank. 

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

92

--------------------------------------------------------------------------------

Table of Contents

 


SECTION 8.12       CERTAIN ERISA MATTERS.


(A)                EACH LENDER (X) REPRESENTS AND WARRANTS, AS OF THE DATE SUCH
PERSON BECAME A LENDER PARTY HERETO, TO, AND (Y) COVENANTS, FROM THE DATE SUCH
PERSON BECAME A LENDER PARTY HERETO TO THE DATE SUCH PERSON CEASES BEING A
LENDER PARTY HERETO, FOR THE BENEFIT OF, THE ADMINISTRATIVE AGENT AND NOT, FOR
THE AVOIDANCE OF DOUBT, TO OR FOR THE BENEFIT OF THE BORROWER OR ANY OTHER LOAN
PARTY, THAT AT LEAST ONE OF THE FOLLOWING IS AND WILL BE TRUE:

(I)               SUCH LENDER IS NOT USING “PLAN ASSETS” (WITHIN THE MEANING OF
SECTION 3(42) OF ERISA OR OTHERWISE) OF ONE OR MORE BENEFIT PLANS WITH RESPECT
TO SUCH LENDER’S ENTRANCE INTO, PARTICIPATION IN, ADMINISTRATION OF AND
PERFORMANCE OF THE LOANS, THE LETTERS OF CREDIT, THE COMMITMENTS, OR THIS
AGREEMENT,

(II)                THE TRANSACTION EXEMPTION SET FORTH IN ONE OR MORE PTES,
SUCH AS PTE 84-14 (A CLASS EXEMPTION FOR CERTAIN TRANSACTIONS DETERMINED BY
INDEPENDENT QUALIFIED PROFESSIONAL ASSET MANAGERS), PTE 95-60 (A CLASS EXEMPTION
FOR CERTAIN TRANSACTIONS INVOLVING INSURANCE COMPANY GENERAL ACCOUNTS), PTE 90-1
(A CLASS EXEMPTION FOR CERTAIN TRANSACTIONS INVOLVING INSURANCE COMPANY POOLED
SEPARATE ACCOUNTS), PTE 91-38 (A CLASS EXEMPTION FOR CERTAIN TRANSACTIONS
INVOLVING BANK COLLECTIVE INVESTMENT FUNDS) OR PTE 96-23 (A CLASS EXEMPTION FOR
CERTAIN TRANSACTIONS DETERMINED BY IN-HOUSE ASSET MANAGERS), IS APPLICABLE WITH
RESPECT TO SUCH LENDER’S ENTRANCE INTO, PARTICIPATION IN, ADMINISTRATION OF AND
PERFORMANCE OF THE LOANS, THE LETTERS OF CREDIT, THE COMMITMENTS AND THIS
AGREEMENT,

(III)                (A) SUCH LENDER IS AN INVESTMENT FUND MANAGED BY A
“QUALIFIED PROFESSIONAL ASSET MANAGER” (WITHIN THE MEANING OF PART VI OF PTE
84-14), (B) SUCH QUALIFIED PROFESSIONAL ASSET MANAGER MADE THE INVESTMENT
DECISION ON BEHALF OF SUCH LENDER TO ENTER INTO, PARTICIPATE IN, ADMINISTER AND
PERFORM THE LOANS, THE LETTERS OF CREDIT, THE COMMITMENTS AND THIS AGREEMENT,
(C) THE ENTRANCE INTO, PARTICIPATION IN, ADMINISTRATION OF AND PERFORMANCE OF
THE LOANS, THE LETTERS OF CREDIT, THE COMMITMENTS AND THIS AGREEMENT SATISFIES
THE REQUIREMENTS OF SUB-SECTIONS (B) THROUGH (G) OF PART I OF PTE 84-14 AND (D)
TO THE BEST KNOWLEDGE OF SUCH LENDER, THE REQUIREMENTS OF SUBSECTION (A) OF PART
I OF PTE 84-14 ARE SATISFIED WITH RESPECT TO SUCH LENDER’S ENTRANCE INTO,
PARTICIPATION IN, ADMINISTRATION OF AND PERFORMANCE OF THE LOANS, THE LETTERS OF
CREDIT, THE COMMITMENTS AND THIS AGREEMENT, OR

(IV)                SUCH OTHER REPRESENTATION, WARRANTY AND COVENANT AS MAY BE
AGREED IN WRITING BETWEEN THE ADMINISTRATIVE AGENT, IN ITS SOLE DISCRETION, AND
SUCH LENDER.


(B)                IN ADDITION, UNLESS EITHER (1) CLAUSE (I) IN THE IMMEDIATELY
PRECEDING CLAUSE (A) IS TRUE WITH RESPECT TO A LENDER OR (2) A LENDER HAS
PROVIDED ANOTHER REPRESENTATION, WARRANTY AND COVENANT IN ACCORDANCE WITH CLAUSE
(IV) IN THE IMMEDIATELY PRECEDING CLAUSE (A), SUCH LENDER FURTHER (X) REPRESENTS
AND WARRANTS, AS OF THE DATE SUCH PERSON BECAME A LENDER PARTY HERETO, TO, AND
(Y) COVENANTS, FROM THE DATE SUCH PERSON BECAME A LENDER PARTY HERETO TO THE
DATE SUCH PERSON CEASES BEING A LENDER PARTY HERETO, FOR THE BENEFIT OF, THE
ADMINISTRATIVE AGENT AND NOT, FOR THE AVOIDANCE OF DOUBT, TO OR FOR THE BENEFIT
OF THE BORROWER OR ANY OTHER LOAN PARTY, THAT THE ADMINISTRATIVE AGENT IS NOT A
FIDUCIARY WITH RESPECT TO THE ASSETS OF SUCH LENDER INVOLVED IN SUCH LENDER’S
ENTRANCE INTO, PARTICIPATION IN, ADMINISTRATION OF AND PERFORMANCE OF THE LOANS,
THE LETTERS OF CREDIT, THE COMMITMENTS AND THIS AGREEMENT (INCLUDING IN
CONNECTION WITH THE RESERVATION OR EXERCISE OF ANY RIGHTS BY THE ADMINISTRATIVE
AGENT UNDER THIS AGREEMENT, ANY LOAN DOCUMENT OR ANY DOCUMENTS RELATED HERETO OR
THERETO).

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC

93

--------------------------------------------------------------------------------

Table of Contents

ARTICLE IX
Miscellaneous





SECTION 9.01         NOTICES.


(A)                 EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS
EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS PROVIDED IN CLAUSE
(B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN
WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE, MAILED BY
CERTIFIED OR REGISTERED MAIL OR SENT BY FACSIMILE OR ELECTRONIC MAIL AS FOLLOWS,
AND ALL NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED HEREUNDER TO BE
GIVEN BY TELEPHONE SHALL BE MADE TO THE APPLICABLE TELEPHONE NUMBER, AS FOLLOWS:

(I)               IF TO THE BORROWER, THE ADMINISTRATIVE AGENT OR THE ISSUING
BANK, TO THE ADDRESS, FACSIMILE NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE
NUMBER SPECIFIED FOR SUCH PERSON ON SCHEDULE 9.01; AND

(II)                IF TO ANY OTHER LENDER, TO THE ADDRESS, FACSIMILE NUMBER,
ELECTRONIC MAIL ADDRESS OR TELE-PHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE (INCLUDING, AS APPROPRIATE, NOTICES DELIVERED SOLELY TO THE PERSON
DESIGNATED BY A LENDER ON ITS ADMINISTRATIVE QUESTIONNAIRE THEN IN EFFECT FOR
THE DELIVERY OF NOTICES THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
RELATING TO THE BORROWER).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).


(B)                NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS AND THE
ISSUING BANK HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION
(INCLUDING E-MAIL, FPML MESSAGING, AND INTERNET OR INTRANET WEB-SITES) PURSUANT
TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING
SHALL NOT APPLY TO NOTICES TO ANY LENDER OR THE ISSUING BANK PURSUANT TO ARTICLE
II IF SUCH LENDER OR THE ISSUING BANK, AS APPLICABLE, HAS NOTIFIED THE
ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH
ARTICLE BY ELECTRONIC COMMUNICATION.  THE ADMINISTRATIVE AGENT, THE ISSUING BANK
OR THE BORROWER MAY EACH, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER
COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

 

94

--------------------------------------------------------------------------------

Table of Contents





(C)                 THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES (COLLECTIVELY, THE
“AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER, THE ISSUING
BANK OR ANY OTHER PERSON FOR LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES OF
ANY KIND (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S,
ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF BORROWER
MATERIALS OR NOTICES THROUGH THE PLATFORM, ANY OTHER ELECTRONIC MESSAGING
SERVICE, OR THROUGH THE INTERNET.


(D)                EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
ISSUING BANK MAY CHANGE ITS ADDRESS, FACSIMILE OR TELEPHONE NUMBER FOR NOTICES
AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO.  EACH
OTHER LENDER MAY CHANGE ITS ADDRESS, FACSIMILE OR TELEPHONE NUMBER FOR NOTICES
AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE ISSUING BANK.  IN ADDITION, EACH LENDER AGREES TO NOTIFY THE
ADMINISTRATIVE AGENT FROM TIME TO TIME TO ENSURE THAT THE ADMINISTRATIVE AGENT
HAS ON RECORD (I) AN EFFECTIVE ADDRESS, CONTACT NAME, TELEPHONE NUMBER,
FACSIMILE NUMBER AND ELECTRONIC MAIL ADDRESS TO WHICH NOTICES AND OTHER
COMMUNICATIONS MAY BE SENT AND (II) ACCURATE WIRE INSTRUCTIONS FOR SUCH LENDER. 
FURTHERMORE, EACH PUBLIC LENDER AGREES TO CAUSE AT LEAST ONE INDIVIDUAL AT OR ON
BEHALF OF SUCH PUBLIC LENDER TO AT ALL TIMES HAVE SELECTED THE “PRIVATE SIDE
INFORMATION” OR SIMILAR DESIGNATION ON THE CONTENT DECLARATION SCREEN OF THE
PLATFORM IN ORDER TO ENABLE SUCH PUBLIC LENDER OR ITS DELEGATE, IN ACCORDANCE
WITH SUCH PUBLIC LENDER’S COMPLIANCE PROCEDURES AND REQUIREMENTS OF LAW,
INCLUDING UNITED STATES FEDERAL AND STATE SECURITIES REQUIREMENTS OF LAW, TO
MAKE REFERENCE TO BORROWER MATERIALS THAT ARE NOT MADE AVAILABLE THROUGH THE
“PUBLIC SIDE INFORMATION” PORTION OF THE PLATFORM AND THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION WITH RESPECT TO THE BORROWER OR ITS SECURITIES FOR
PURPOSES OF UNITED STATES FEDERAL OR STATE SECURITIES LAWS.


(E)                THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS
SHALL BE ENTITLED TO RELY AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC
NOTICES, COMMITTED LOAN NOTICES, NOTICES WITH RESPECT TO LETTERS OF CREDIT UNDER
SECTION 2.17 AND NOTICES OF LOAN PREPAYMENT) PURPORTEDLY GIVEN BY OR ON BEHALF
OF THE BORROWER EVEN IF (I) SUCH NOTICES WERE NOT MADE IN A MANNER SPECIFIED
HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED OR FOLLOWED BY ANY OTHER FORM OF
NOTICE SPECIFIED HEREIN, OR (II) THE TERMS THEREOF, AS UNDERSTOOD BY THE
RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF.  THE BORROWER SHALL INDEMNIFY
THE ADMINISTRATIVE AGENT, THE ISSUING BANK, EACH LENDER AND THE RELATED PARTIES
OF EACH OF THEM FROM ALL LOSSES, COSTS, EXPENSES AND LIABILITIES RESULTING FROM
THE RELIANCE BY SUCH PERSON ON EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF
THE BORROWER.  ALL TELEPHONIC NOTICES TO AND OTHER TELEPHONIC COMMUNICATIONS
WITH THE ADMINISTRATIVE AGENT MAY BE RECORDED BY THE ADMINISTRATIVE AGENT, AND
EACH OF THE PARTIES HERETO HEREBY CONSENTS TO SUCH RECORDING.


SECTION 9.02         WAIVERS; AMENDMENTS.


(A)                 NO FAILURE OR DELAY BY THE ADMINISTRATIVE AGENT OR ANY
LENDER IN EXERCISING ANY RIGHT OR POWER HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR
ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER,
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREUNDER ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES
THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF THIS AGREE-

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

95

--------------------------------------------------------------------------------

Table of Contents

 


MENT OR ANY OTHER LOAN DOCUMENT OR CONSENT TO ANY DEPARTURE BY ANY LOAN PARTY
THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY
PARAGRAPH (B) OF THIS SECTION, AND THEN SUCH WAIVER OR CONSENT SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN SHALL NOT
BE CONSTRUED AS A WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH
DEFAULT AT THE TIME.


(B)                NEITHER THIS AGREEMENT NOR ANY OTHER LOAN DOCUMENT NOR ANY
PROVISION HEREOF OR THEREOF MAY BE WAIVED, AMENDED, AMENDED AND RESTATED OR
MODIFIED EXCEPT (X) AS PROVIDED IN SECTION 2.11(C) OR IN THE DEFINITION OF
“MATURITY DATE”, OR (Y) PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING
ENTERED INTO BY THE BORROWER AND THE REQUIRED LENDERS AND ACKNOWLEDGED BY THE
ADMINISTRATIVE AGENT OR BY THE BORROWER AND THE ADMINISTRATIVE AGENT WITH THE
CONSENT OF THE REQUIRED LENDERS; PROVIDED THAT NO SUCH AGREEMENT CONTEMPLATED BY
THIS CLAUSE (Y) SHALL (I) INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE OR FORGIVE THE PRINCIPAL AMOUNT OF
ANY LOAN OR LC DISBURSEMENT OR REDUCE OR FORGIVE THE RATE OF INTEREST THEREON,
OR REDUCE OR FORGIVE ANY FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER DIRECTLY AFFECTED THEREBY (IT BEING UNDERSTOOD THAT THE WAIVER OF
(OR AMENDMENT TO THE TERMS OF) ANY OBLIGATION TO PAY AMOUNTS PURSUANT TO
SECTION 2.10(C) SHALL NOT CONSTITUTE A REDUCTION OR FORGIVENESS OF PRINCIPAL,
INTEREST OR FEES), (III) POSTPONE THE SCHEDULED DATE OF PAYMENT OF THE PRINCIPAL
AMOUNT OF ANY LOAN, OR ANY INTEREST THEREON, OR ANY FEES PAYABLE HEREUNDER, OR
REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE
SCHEDULED DATE OF EXPIRATION OF ANY COMMITMENT, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER DIRECTLY AFFECTED THEREBY, (IV) CHANGE SECTION 2.15 WITHOUT THE
WRITTEN CONSENT OF EACH LENDER ADVERSELY AFFECTED THEREBY, (V) RELEASE THE
BORROWER FROM ITS OBLIGATIONS UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS
WITHOUT THE WRITTEN CONSENT OF EACH LENDER PRIOR TO THE FACILITY TERMINATION
DATE, (VI) EXCEPT AS PROVIDED IN SECTION 9.15(B)(I), RELEASE ALL OR
SUBSTANTIALLY ALL OF THE COLLATERAL SECURING THE OBLIGATIONS OR ALL OR
SUBSTANTIALLY ALL OF THE VALUE OF THE GUARANTEES PROVIDED BY THE GUARANTORS
TAKEN AS A WHOLE WITHOUT THE WRITTEN CONSENT OF EACH LENDER, OR (VII) CHANGE ANY
OF THE PROVISIONS OF THIS SECTION OR THE DEFINITION OF “REQUIRED LENDERS” OR ANY
OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED
TO WAIVE, AMEND OR MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR
GRANT ANY CONSENT HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER;
PROVIDED, FURTHER, THAT (A) NO SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE
AFFECT THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT OR THE ISSUING BANK
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT OR THE
ISSUING BANK, AS THE CASE MAY BE, (B) THE FEE LETTER MAY BE AMENDED, OR RIGHTS
OR PRIVILEGES THEREUNDER WAIVED, IN A WRITING EXECUTED ONLY BY THE PARTIES
THERETO, (C)  THE PROVISIONS OF THIS SECTION 9.02(B) SHALL BE, WITH RESPECT TO
ANY DEFAULTING LENDER, SUBJECT TO THE TERMS OF SECTION 2.18(B) AND (D) THE
OBLIGATION OF THE BORROWER TO MAKE ANY PAYMENT REQUIRED BY SECTION 2.08(C) MAY
BE AMENDED OR WAIVED WITH THE CONSENT OF THE REQUIRED LENDERS.


(C)                NOTWITHSTANDING THE FOREGOING, TECHNICAL AND CONFORMING
MODIFICATIONS TO THE LOAN DOCUMENTS MAY BE MADE (INCLUDING BY AMENDMENT AND
RESTATEMENT) WITH THE CONSENT OF THE BORROWER AND THE ADMINISTRATIVE AGENT (BUT
WITHOUT THE CONSENT OF ANY LENDER) TO THE EXTENT NECESSARY (A) TO CURE ANY
AMBIGUITY, OMISSION, ERROR, DEFECT OR INCONSISTENCY AND, IN EACH CASE UNDER THIS
CLAUSE (A), SUCH AMENDMENT SHALL BECOME EFFECTIVE WITHOUT ANY FURTHER ACTION OR
CONSENT OF ANY OTHER PARTY TO ANY LOAN DOCUMENT IF THE SAME IS NOT OBJECTED TO
IN WRITING BY THE REQUIRED LENDERS WITHIN TEN BUSINESS DAYS FOLLOWING RECEIPT OF
NOTICE THEREOF OR (B) TO EFFECT ANY AMENDMENT OR MODIFICATION TO THIS AGREEMENT
IN A MANNER CONSISTENT WITH AND PERMITTED UNDER SECTION 2.11(C) OR THE
DEFINITION OF “MATURITY DATE”.

Section 9.03          No Waiver; Cumulative Remedies; Enforcement. No failure by
any Lender, the Issuing Bank or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

96

--------------------------------------------------------------------------------

Table of Contents

 

thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.01 for the benefit of all the
Lenders and the Issuing Bank; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Bank from exercising the rights and remedies that inure to its benefit
(solely in its capacity as the Issuing Bank) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 9.09 (subject to the terms of Section 2.15), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 7.01 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.15, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.


SECTION 9.04            EXPENSES; INDEMNITY; DAMAGE WAIVER.


(A)                 

(I)               THE BORROWER SHALL PAY (A) ALL REASONABLE, DOCUMENTED,
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK,
AND THEIR RESPECTIVE RELATED PARTIES (BUT LIMITED (X) IN THE CASE OF LEGAL
EXPENSES TO THE REASONABLE AND DOCUMENTED OUT-OF-POCKET FEES, CHARGES AND
DISBURSEMENTS OF ONE PRIMARY COUNSEL AND OF ONE CONFLICTS COUNSEL, IN EACH CASE,
FOR BOTH THE ADMINISTRATIVE AGENT AND THE PREPETITION AGENT AND (Y) IN THE CASE
OF EXPENSES INCURRED IN CONNECTION WITH THE RETENTION OF A FINANCIAL ADVISOR, TO
ONE FINANCIAL ADVISOR FOR BOTH THE ADMINISTRATIVE AGENT AND THE PREPETITION
AGENT), IN CONNECTION WITH THE PREPARATION, NEGOTIATION, EXECUTION, DELIVERY AND
ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, THE INTERIM DIP
ORDER, THE FINAL DIP ORDER, ANY PLAN, ANY AMENDMENTS, RESTATEMENTS,
MODIFICATIONS OR WAIVERS (OR ANY PROPOSED AMENDMENTS, RESTATEMENTS,
MODIFICATIONS OR WAIVERS) OF THE PROVISIONS HEREOF OR THEREOF (WHETHER OR NOT
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSUMMATED) OR SUCH
OTHER ORDERS OF THE BANKRUPTCY COURT FOR WHICH THE ADMINISTRATIVE AGENT’S
CONSENT OR APPROVAL IS REQUIRED UNDER THE TERMS OF THIS AGREEMENT OR THE ORDERS,
(B) ALL REASONABLE, DOCUMENTED, OUT-OF-POCKET EXPENSES INCURRED BY THE ISSUING
BANK IN CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER AND (C) ALL REASONABLE,
DOCUMENTED, OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT, ANY
LENDER AND THE ISSUING BANK (BUT LIMITED IN THE CASE OF LEGAL EXPENSES TO THE
REASONABLE AND DOCUMENTED OUT-OF-POCKET FEES, CHARGES AND DISBURSEMENTS OF (X)
ONE PRIMARY COUNSEL AND ONE LOCAL COUNSEL IN EACH APPLICABLE JURISDICTION, IN
EACH CASE, FOR THE ADMINISTRATIVE AGENT, THE LENDERS AND THE ISSUING BANK, TAKEN
AS A WHOLE, AND (Y) IN THE CASE OF ANY ACTUAL OR PERCEIVED CONFLICT OF INTEREST,
ONE PRIMARY CONFLICTS COUNSEL AND ONE LOCAL CONFLICTS COUNSEL IN EACH APPLICABLE
JURISDICTION FOR ALL SIMILARLY AFFECTED PERSONS, TAKEN AS A WHOLE) IN CONNECTION
WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS (1) IN CONNECTION WITH THIS
AGREEMENT AND THE

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

97

--------------------------------------------------------------------------------

Table of Contents

 

OTHER LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER THIS SECTION, OR (2) IN
CONNECTION WITH THE LOANS MADE OR LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING
ALL SUCH REASONABLE, DOCUMENTED, OUT-OF-POCKET EXPENSES INCURRED DURING ANY
WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF
CREDIT, IN EACH CASE, SUBJECT TO RECEIPT BY THE BORROWER OF AN INVOICE.

(II)               THE BORROWER SHALL BE INVOICED MONTHLY FOR THE FEES AND
EXPENSES CONTEMPLATED BY THIS SECTION 9.04(A); PROVIDED NO FAILURE BY ANY
APPLICABLE PERSON TO PROVIDE ANY SUCH INVOICE ON A MONTHLY BASIS SHALL
CONSTITUTE A WAIVER OF ITS RIGHTS OR THE BORROWER’S OBLIGATIONS UNDER THIS
SECTION 9.04(A). ALL SUCH FEES AND EXPENSES SHALL BE PAID BY THE BORROWER ON THE
TENTH (10TH) BUSINESS DAY FOLLOWING DELIVERY OF THE APPLICABLE INVOICE;
PROVIDED, THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK, AS
APPLICABLE, SHALL PROVIDE COPIES OF EACH INVOICE TO THE UNITED STATES TRUSTEE
AND THE UNSECURED CREDITORS COMMITTEE IN THE CHAPTER 11 CASE AND ALLOW SUCH
PARTIES TEN (10) BUSINESS DAYS TO REVIEW AND OBJECT TO ANY SUCH INVOICE.  IN THE
EVENT THAT AN OBJECTION IS ASSERTED, THE BORROWER SHALL: (A) PAY THE UNDISPUTED
PORTION OF THE APPLICABLE FEES AND EXPENSES PURSUANT TO THE TERMS OF THIS
SECTION; AND (B) NOT BE REQUIRED TO PAY THE DISPUTED PORTION OF THE APPLICABLE
FEES AND EXPENSES UNTIL SUCH TIME AS THE BANKRUPTCY COURT AS MADE A
DETERMINATION REGARDING SUCH OBJECTION.


(B)                THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT (AND
ANY SUB-AGENT THEREOF), EACH LENDER AND THE ISSUING BANK, AND EACH RELATED PARTY
OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND REASONABLE, DOCUMENTED, OUT-OF-POCKET RELATED EXPENSES
(INCLUDING THE REASONABLE AND DOCUMENTED FEES, CHARGES AND DISBURSEMENTS OF ANY
COUNSEL FOR ANY INDEMNITEE) THAT MAY BE INCURRED BY ANY INDEMNITEE OR ASSERTED
AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY THE BORROWER OR ANY OTHER LOAN
PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR, IN THE CASE OF THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND ITS RELATED PARTIES ONLY,
THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (II) ANY LOAN
OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY
OWNED OR OPERATED BY A BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ACTION OR
PROCEEDING RELATING TO ENVIRONMENTAL LAWS RELATED IN ANY WAY TO A BORROWER OR
ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE
BORROWER OR ANY OTHER LOAN PARTY OR BY ANY SUCH PERSON’S DIRECTORS, SHAREHOLDERS
OR CREDITORS, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT
SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT
SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED
BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR
(Y) RESULT FROM A CLAIM BROUGHT BY THE BORROWER AGAINST AN INDEMNITEE FOR BREACH
IN BAD FAITH OR A MATERIAL BREACH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT, IF SUCH BORROWER HAS OBTAINED A FINAL AND
NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION.


(C)                 TO THE EXTENT THAT THE BORROWER FOR ANY REASON FAILS TO
INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER SUBSECTION (A) OR (B) OF THIS SECTION
TO BE PAID BY THE BORROWER TO THE ADMINISTRATIVE AGENT (OR ANY SUB-AGENT
THEREOF), THE ISSUING BANK OR ANY RELATED PARTY OF ANY OF THE FOREGOING, EACH

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.




98

--------------------------------------------------------------------------------

Table of Contents

 


LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT (OR ANY SUCH
SUB-AGENT), THE ISSUING BANK OR SUCH RELATED PARTY, AS THE CASE MAY BE, SUCH
LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE APPLICABLE
UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT,
PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE,
LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED
AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR THE ISSUING BANK IN
ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF THE FOREGOING
ACTING FOR THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR THE ISSUING BANK
IN CONNECTION WITH SUCH CAPACITY. 


(D)                TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES SHALL NOT ASSERT, AND EACH HEREBY WAIVES, ANY CLAIM AGAINST ANY
INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREOF; PROVIDED THAT THE FOREGOING SHALL NOT IN ANY WAY LIMIT THE
INDEMNIFICATION OBLIGATIONS OF THE BORROWER PURSUANT TO CLAUSE (B) ABOVE TO THE
EXTENT THAT SUCH SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES ARE
INCLUDED IN ANY CLAIM BY A THIRD PARTY UNAFFILIATED WITH THE APPLICABLE
INDEMNITEE WITH RESPECT TO WHICH THE APPLICABLE INDEMNITEE IS ENTITLED TO
INDEMNIFICATION PURSUANT TO CLAUSE (B) ABOVE.  NO INDEMNITEE REFERRED TO IN
SUBSECTION (B) ABOVE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED TO SUCH
UNINTENDED RECIPIENTS BY SUCH INDEMNITEE THROUGH TELECOMMUNICATIONS, ELECTRONIC
OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
OTHER THAN FOR DIRECT OR ACTUAL DAMAGES RESULTING FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE AS DETERMINED BY A FINAL AND NONAPPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION.


(E)                ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT LATER
THAN TEN BUSINESS DAYS AFTER DEMAND THEREFOR.


(F)                 THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE RESIGNATION
OF THE ADMINISTRATIVE AGENT AND THE ISSUING BANK, THE REPLACEMENT OF ANY LENDER,
THE TERMINATION OF THE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE
OF ALL THE OTHER OBLIGATIONS.


SECTION 9.05        SUCCESSORS AND ASSIGNS.


(A)                THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS PERMITTED HEREBY, EXCEPT THAT (I) THE BORROWER MAY NOT ASSIGN OR
OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER BY THE
BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND (II) NO LENDER MAY
ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT IN
ACCORDANCE WITH THIS SECTION.  NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED,
SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES HERETO,
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, PARTICIPANTS (TO THE
EXTENT PROVIDED IN PARAGRAPH (C) OF THIS SECTION) AND, TO THE EXTENT EXPRESSLY
CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE ADMINISTRATIVE AGENT AND
THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF
THIS AGREEMENT.


(B)                (I) SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II)
BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES (“ASSIGNEE” OR
“ASSIGNEES”) ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS REVOLVING COMMITMENTS AND THE LOANS AT THE
TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT OF:

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

99

--------------------------------------------------------------------------------

Table of Contents

 

(A)               THE BORROWER (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR
DELAYED; PROVIDED THAT NO CONSENT OF THE BORROWER SHALL BE REQUIRED FOR AN
ASSIGNMENT (1) OF A REVOLVING COMMITMENT OR REVOLVING LOANS TO A LENDER, AN
AFFILIATE OF A LENDER OR AN APPROVED FUND OR (2) IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, ANY OTHER ASSIGNEE; PROVIDED, FURTHER, THAT THE
BORROWER SHALL BE DEEMED TO HAVE CONSENTED TO ANY SUCH ASSIGNMENT UNLESS IT
SHALL OBJECT THERETO BY WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT WITHIN
FIVE (5) BUSINESS DAYS AFTER HAVING RECEIVED NOTICE OF THE PROPOSED ASSIGNMENT;

(B)               THE ADMINISTRATIVE AGENT (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED); AND

(C)               IN THE CASE OF AN ASSIGNMENT OF A REVOLVING COMMITMENT, THE
ISSUING BANK (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED).

(ii)           Assignments shall be subject to the following additional
conditions:

(A)              EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER, AN AFFILIATE
OF A LENDER OR AN APPROVED FUND OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT
OF THE ASSIGNING LENDER’S REVOLVING COMMITMENT OR LOANS, THE AMOUNT OF THE
COMMITMENTS OR LOANS OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT
(DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH
ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN
$5,000,000, UNLESS THE ADMINISTRATIVE AGENT SHALL OTHERWISE CONSENT;

(B)                EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, PROVIDED THAT THIS CLAUSE SHALL NOT BE CONSTRUED TO PROHIBIT THE
ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS IN RESPECT OF ITS REVOLVING COMMITMENTS OR REVOLVING LOANS;

(C)               THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO
THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A
PROCESSING AND RECORDATION FEE OF $3,500 (UNLESS WAIVED BY THE ADMINISTRATIVE
AGENT IN ITS SOLE DISCRETION);

(D)              THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE; AND

(E)               THE ASSIGNEE SHALL NOT BE (I) THE BORROWER OR ANY OF THE
BORROWER’S AFFILIATES OR (II) A NATURAL PERSON (OR A HOLDING COMPANY, INVESTMENT
VEHICLE OR TRUST FOR, OR OWNED AND OPERATED FOR THE PRIMARY BENEFIT OF A NATURAL
PERSON); AND

(F)               NO INELIGIBLE INSTITUTION SHALL CONSTITUTE A PERMITTED
ASSIGNEE UNDER THIS AGREEMENT.

(iii)              Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC.

100

--------------------------------------------------------------------------------

Table of Contents

 

assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.14 and 9.04).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.05 shall be null and void.

(iv)                 The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount (and related interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender (with
respect to such Lender’s own interests only), at any reasonable time and from
time to time upon reasonable prior notice.

(v)                    Upon its receipt of a duly completed Assignment and
Assumption with respect to a permitted assignment executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section (unless waived),
and any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


(C)                (I) ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER OR
THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ONE OR MORE BANKS, INSTITUTIONS
OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENTS AND THE LOANS OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS AND (C) THE BORROWER, THE ADMINISTRATIVE AGENT AND THE OTHER
LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A
LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN
THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND TO
APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY
PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE
TO ANY AMENDMENT, MODIFICATION OR WAIVER DESCRIBED IN THE FIRST PROVISO TO
SECTION 9.02(B) OR THE FIRST PROVISO TO SECTION 9.03(B) THAT AFFECTS SUCH
PARTICIPANT.  SUBJECT TO PARAGRAPH  (C)(II) OF THIS SECTION, THE BORROWER AGREES
THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.12, 2.13
AND 2.14 (SUBJECT TO THE REQUIREMENTS AND LIMITATIONS OF SUCH SECTIONS; PROVIDED
THAT ANY DOCUMENTATION REQUIRED TO BE PROVIDED PURSUANT TO SECTION 2.14(E) SHALL
BE PROVIDED SOLELY TO THE PARTICIPATING LENDER) TO THE SAME EXTENT AS IF IT WERE
A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B)
OF THIS SECTION. TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE
ENTITLED TO THE BENEFITS OF SECTION 9.09 AS THOUGH IT WERE A LENDER; PROVIDED
THAT SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.15(E) AS THOUGH IT WERE
A LENDER. EACH LENDER THAT SELLS A PARTICIPATION SHALL, ACTING SOLELY FOR THIS
PURPOSE AS A NON-FIDUCIARY AGENT OF THE BORROWER, MAINTAIN A REGISTER ON WHICH
IT ENTERS THE NAME AND ADDRESS OF EACH PARTICIPANT AND THE PRINCIPAL AMOUNTS
(AND RELATED INTEREST) OF EACH PARTICIPANT’S INTEREST IN THE LOANS OR OTHER
OBLIGATIONS UNDER THE LOAN DOCUMENTS (THE “PARTICIPANT REGISTER”); PROVIDED THAT
NO LENDER SHALL HAVE ANY OBLIGATION TO DISCLOSE ALL OR ANY PORTION OF THE
PARTICIPANT REGISTER (INCLUDING THE IDENTITY OF ANY PARTICIPANT OR ANY
INFORMATION RELATING TO A PAR-

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC

101

--------------------------------------------------------------------------------

Table of Contents

 


TICIPANT’S INTEREST IN ANY COMMITMENTS, LOANS, LETTERS OF CREDIT OR ITS OTHER
OBLIGATIONS UNDER ANY LOAN DOCUMENT) TO ANY PERSON EXCEPT TO THE EXTENT THAT
SUCH DISCLOSURE IS NECESSARY IN CONNECTION WITH A TAX AUDIT OR OTHER PROCEEDING
OR OTHER GOVERNMENTAL INQUIRY TO ESTABLISH THAT SUCH COMMITMENT, LOAN, LETTER OF
CREDIT OR OTHER OBLIGATION IS IN REGISTERED FORM UNDER SECTION 5F.103-1(C) OF
THE UNITED STATES TREASURY REGULATIONS.  THE ENTRIES IN THE PARTICIPANT REGISTER
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR, AND THE PARTIES HERETO SHALL TREAT
EACH PERSON WHOSE NAME IS RECORDED IN THE PARTICIPANT REGISTER AS THE OWNER OF
SUCH PARTICIPATION FOR ALL PURPOSES OF THIS AGREEMENT NOTWITHSTANDING ANY NOTICE
TO THE CONTRARY.

(ii)             A Participant shall not be entitled to receive any greater
payment under Section 2.12 or  2.14 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent such entitlement to receive a greater payment results from
a Change in Law after the Participant becomes a Participant.


(D)           ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING WITHOUT LIMITATION ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK OR OTHER APPLICABLE CENTRAL BANK THAT
GOVERNS OR REGULATES THE ACTIVITIES OF SUCH LENDER, AND THIS SECTION SHALL NOT
APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO
SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY
OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH
LENDER AS A PARTY HERETO.


(E)                [RESERVED].SECTION 9.06          

Section 9.06         Survival . All covenants, agreements, representations and
warranties made by any Loan Parties herein, in the other Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or the other Loan Documents shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Revolving Commitments have not expired or terminated. 
The provisions of Sections 2.12, 2.13, 2.14 and 9.04 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Commitments, any assignment of rights by or replacement of
a Lender or the termination of this Agreement or any provision hereof.

Section 9.07   Section 9.07         Counterparts; Integration; Conflicts with
Orders; Effectiveness. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement, the other Loan Documents, the Interim DIP
Order, the Final DIP Order and any separate letter agreements with respect to
fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  In the event of any conflict between any Order and the
provisions of any other Loan Document, the provisions of the applicable Order
shall control.  This Agreement shall become effective as provided in Section
4.01, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by email or telecopy
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC

102

--------------------------------------------------------------------------------

Table of Contents

 

Section 9.08    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.Section 9.09     

Section 9.09        Right of Setoff. Subject to the terms of the Orders, if an
Event of Default shall have occurred and be continuing, each Lender and each of
its Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.  Each Lender
agrees to notify the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.


SECTION 9.10 SECTION 9.10        GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE
OF PROCESS.


(A)                 SUBJECT TO ANY APPLICABLE DEBTOR RELIEF LAW, THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN
DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY (INCLUDING ANY POWER OF ATTORNEY SET FORTH IN THE LOAN DOCUMENTS) AND
THEREBY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK (AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE).


(B)                 THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
THE ISSUING BANK OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE BANKRUPTCY COURT AND IF THE BANKRUPTCY
COURT DOES NOT HAVE OR ABSTAINS FROM EXERCISING JURISDICTION, THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK SITTING IN NEW YORK COUNTY, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH COURTS.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR THEIR RESPECTIVE
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(C)                 THE BORROWER AND EACH OTHER LOAN PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY
DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC

103

--------------------------------------------------------------------------------

Table of Contents

 


(D)                EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

Section 9.11        WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED TO IT, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.12   Section 9.12         Headings . Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

Section 9.13 Section 9.13       Confidentiality. Each of the Administrative
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory or self-regulatory authority, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower, (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or an agreement described in
clause (f) hereof or (ii) becomes available to the Administrative Agent or any
Lender on a non-confidential basis from a source other than the Borrower, (i) on
a confidential basis to (x) any rating agency in connection with rating the
Borrower or any of its subsidiaries or the Loans hereunder, (y) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the facilities or (z) market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent in connection with the administration and
management of this Agreement and the other Loan Documents or (j) subject to an
agreement containing provisions substantially the same as those of this Section,
to any Person to whom or for whose benefit that such Lender pledges or assigns a
security interest pursuant to Section 9.05(d).  For the purposes of this
Section, “Information” means all information received from the Borrower or its
Affiliates relating to the Borrower, its subsidiaries or their businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a non-confidential basis prior to disclosure by the Borrower or its
Affiliates and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC

104

--------------------------------------------------------------------------------

Table of Contents

 

such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would reasonably accord to
its own confidential information.

Subject to Section 9.18, each Lender acknowledges that information furnished to
it pursuant to this Agreement or the other Loan Documents may include material
non-public information concerning the Borrower and its Affiliates and their
related parties or their respective securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

Subject to Section 9.18, all information, including requests for waivers and
amendments, furnished by the Borrower or the Administrative Agent pursuant to,
or in the course of administering, this Agreement or the other Loan Documents
will be syndicate-level information, which may contain material non-public
information about the Borrower and its Affiliates and their related parties or
their respective securities.  Accordingly, each Lender represents to the
Borrower and the Administrative Agent that it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

Section 9.14         USA PATRIOT Act. Each Lender subject to the Act hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is hereby required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the ActSection 9.15          


SECTION 9.15          COLLATERAL AND GUARANTEE MATTERS.


(A)                 [RESERVED].


(B)                EACH OF THE LENDERS (INCLUDING IN ITS CAPACITIES AS A
POTENTIAL CASH MANAGEMENT BANK WITH RESPECT TO RIGHTS GRANTED UNDER THE ORDERS)
AND THE ISSUING BANK IRREVOCABLY AUTHORIZES AND DIRECTS THE ADMINISTRATIVE AGENT
TO, AND THE ADMINISTRATIVE AGENT SHALL, UPON THE REQUEST OF THE BORROWER,
RELEASE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE ADMINISTRATIVE AGENT
UNDER ANY LOAN DOCUMENT (I) UPON THE OCCURRENCE OF THE FACILITY TERMINATION
DATE, (II) SUBJECT TO SECTION 9.02, UPON ANY SALE, TRANSFER OR OTHER DISPOSITION
NOT PROHIBITED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO ANY PERSON OTHER
THAN A LOAN PARTY, (III) SUBJECT TO SECTION 9.02, IF APPROVED, AUTHORIZED OR
RATIFIED IN WRITING BY THE REQUIRED LENDERS, (IV) OWNED BY A SUBSIDIARY
GUARANTOR UPON (OR SUBSTANTIALLY SIMULTANEOUSLY WITH) RELEASE OF SUCH SUBSIDIARY
GUARANTOR FROM ITS OBLIGATIONS UNDER ITS GUARANTEE AGREEMENT PURSUANT TO CLAUSE
(C) BELOW, OR (V) SUBJECT TO SECTION 9.02, AS EXPRESSLY PROVIDED IN THE
COLLATERAL DOCUMENTS.


(C)                EACH OF THE LENDERS (INCLUDING IN ITS CAPACITIES AS A
POTENTIAL CASH MANAGEMENT BANK) AND THE ISSUING BANK IRREVOCABLY AUTHORIZES AND
DIRECTS THE ADMINISTRATIVE AGENT TO, AND THE ADMINISTRATIVE AGENT SHALL, UPON
THE REQUEST OF THE BORROWER, RELEASE ANY SUBSIDIARY GUARANTOR FROM ITS
OBLIGATIONS UNDER THE GUARANTEE AGREEMENT (I) IN THE EVENT OF DISSOLUTION OF
SUCH PERSON, (II) [RESERVED], (III) IF THE OBLIGATIONS UNDER THIS AGREEMENT ARE
DISCHARGED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT OR (IV) AS OTHERWISE
EXPRESSLY PROVIDED IN THE GUARANTEE AGREEMENT.


(D)                UPON REQUEST BY THE ADMINISTRATIVE AGENT AT ANY TIME, THE
REQUIRED LENDERS WILL CONFIRM IN WRITING THE ADMINISTRATIVE AGENT’S AUTHORITY TO
RELEASE ITS INTEREST IN PARTICULAR TYPES OR ITEMS OF PROPERTY, OR RELEASE ANY
SUBSIDIARY GUARANTOR FROM ITS OBLIGATIONS UNDER THE GUARANTEE AGREEMENT.  IN

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC

105

--------------------------------------------------------------------------------

Table of Contents

 


EACH CASE AS SPECIFIED IN THIS SECTION 9.15, THE ADMINISTRATIVE AGENT WILL, AT
THE LOAN PARTIES’ EXPENSE, EXECUTE AND DELIVER TO THE APPLICABLE LOAN PARTY SUCH
DOCUMENTS AS SUCH LOAN PARTY MAY REASONABLY REQUEST TO EVIDENCE THE RELEASE OF
SUCH ITEM OF COLLATERAL FROM THE ASSIGNMENT AND SECURITY INTEREST GRANTED UNDER
THE COLLATERAL DOCUMENTS, OR TO RELEASE SUCH SUBSIDIARY GUARANTOR FROM ITS
OBLIGATIONS UNDER THE GUARANTEE AGREEMENT, IN EACH CASE IN ACCORDANCE WITH THE
TERMS OF THE LOAN DOCUMENTS AND THIS SECTION 9.15; SUBJECT TO RECEIPT BY THE
ADMINISTRATIVE AGENT OF A CERTIFICATE OF AN AUTHORIZED OFFICER OF THE BORROWER
CERTIFYING THAT SUCH TRANSACTION AND RELEASE ARE PERMITTED UNDER THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.

Section 9.16         No Advisory or Fiduciary Relationship. In connection with
all aspects of each transaction contemplated hereby, the Borrower acknowledges
and agrees for itself and on behalf of the Loan Parties that (i) the Revolving
Facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Loan Parties, on the one hand, and the Agent
Parties and the Lenders, on the other hand, and the Loan Parties are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Agent Parties and the Lenders is and has been acting solely as a
principal and is not the agent or fiduciary for the Loan Parties; (iii) the
Agent Parties and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of the Borrower and its Affiliates, and none of the Agent Parties has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (iv) the Agent Parties and the Lenders have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and the Loan Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent they have deemed appropriate.Section 9.17         

Section 9.17        Platform; Borrower Materials. The Borrower hereby
acknowledges that (a) the Administrative Agent may, but shall not be obligated
to, make available to the Lenders and the Issuing Bank materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar, or a substantially similar electronic transmission system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that (w)
all such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the
Issuing Bank and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 9.13); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC

106

--------------------------------------------------------------------------------

Table of Contents

 

Section 9.18         Electronic Execution of Assignments and Certain Other
Documents. This Agreement and any document, amendment, approval, consent,
information, notice, certificate, request, statement, disclosure or
authorization related to this Agreement (each, a “Communication”), including
Communications required to be in writing, may be in the form of an Electronic
Record and may be executed using Electronic Signatures.  The Borrower agrees
that any Electronic Signature on or associated with any Communication shall be
valid and binding on the Borrower to the same extent as a manual, original
signature, and that any Communication entered into by Electronic Signature, will
constitute the legal, valid and binding obligation of the Borrower enforceable
against such in accordance with the terms thereof to the same extent as if a
manually executed original signature was delivered.   Any Communication may be
executed in as many counterparts as necessary or convenient, including both
paper and electronic counterparts, but all such counterparts are one and the
same Communication.  For the avoidance of doubt, the authorization under this
paragraph may include, without limitation, use or acceptance by the
Administrative Agent and each of the Secured Parties of a manually signed paper
Communication which has been converted into electronic form (such as scanned
into PDF format), or an electronically signed Communication converted into
another format, for transmission, delivery and/or retention. The Administrative
Agent and each of the Secured Parties may, at its option, create one or more
copies of any Communication in the form of an imaged Electronic Record
(“Electronic Copy”), which shall be deemed created in the ordinary course of the
such Person’s business, and destroy the original paper document.  All
Communications in the form of an Electronic Record, including an Electronic
Copy, shall be considered an original for all purposes, and shall have the same
legal effect, validity and enforceability as a paper record.  Notwithstanding
anything contained herein to the contrary, the Administrative Agent is under no
obligation to accept an Electronic Signature in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided, further, without limiting the foregoing, (a) to the extent the
Administrative Agent has agreed to accept such Electronic Signature, the
Administrative Agent and each of the Secured Parties shall be entitled to rely
on any such Electronic Signature purportedly given by or on behalf of any Loan
Party without further verification and (b) upon the request of the
Administrative Agent or any Lender, any Electronic Signature shall be promptly
followed by such manually executed counterpart.  For purposes hereof,
“Electronic Record” and “Electronic Signature” shall have the meanings assigned
to them, respectively, by 15 USC §7006, as it may be amended from time to time.

Section 9.19        Acknowledgement and Consent to Bail-In of Affected Financial
Institution. Solely to the extent any Lender or Issuing Bank that is an Affected
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Bank that is an Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:





(A)          THE APPLICATION OF ANY WRITE-DOWN AND CONVERSION POWERS BY THE
APPLICABLE RESOLUTION AUTHORITY TO ANY SUCH LIABILITIES ARISING HEREUNDER WHICH
MAY BE PAYABLE TO IT BY ANY LENDER OR ISSUING BANK THAT IS AN AFFECTED FINANCIAL
INSTITUTION; AND


(B)          THE EFFECTS OF ANY BAIL-IN ACTION ON ANY SUCH LIABILITY, INCLUDING,
IF APPLICABLE:

(A)              A REDUCTION IN FULL OR IN PART OR CANCELLATION OF ANY SUCH
LIABILITY;

(B)              A CONVERSION OF ALL, OR A PORTION OF, SUCH LIABILITY INTO
SHARES OR OTHER INSTRUMENTS OF OWNERSHIP IN SUCH AFFECTED FINANCIAL INSTITUTION,
ITS PARENT UNDERTAKING, OR A BRIDGE INSTITUTION THAT MAY BE ISSUED TO IT OR
OTHERWISE CONFERRED ON IT, AND THAT SUCH

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC

107

--------------------------------------------------------------------------------

Table of Contents

 

SHARES OR OTHER INSTRUMENTS OF OWNERSHIP WILL BE ACCEPTED BY IT IN LIEU OF ANY
RIGHTS WITH RESPECT TO ANY SUCH LIABILITY UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT; OR

(C)               THE VARIATION OF THE TERMS OF SUCH LIABILITY IN CONNECTION
WITH THE EXERCISE OF THE WRITE-DOWN AND CONVERSION POWERS OF THE APPLICABLE
RESOLUTION AUTHORITY.

Section 9.20         [Reserved].                                               
       .                                       

Section 9.21          Acknowledgement Regarding Any Supported QFCs. To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

(a)                 In the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


(B)            AS USED IN THIS SECTION 9.21, THE FOLLOWING TERMS HAVE THE
FOLLOWING MEANINGS:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).




SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC




108

--------------------------------------------------------------------------------

Table of Contents

 

[remainder of page intentionally left blank]







 







SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

LSC COMMUNICATIONS, INC

109

--------------------------------------------------------------------------------